 

PURCHASE AGREEMENT

dated as of February 2, 2007,

by and among

ARVINMERITOR, INC.,

AND

ET CAYMAN HOLDINGS LIMITED

 

1-NY/2171027.1

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

Page

 

 

 

ARTICLE I

SALE OF THE TRANSFERRED INTERESTS

1

 

 

1.01

Purchase and Sale of Shares

1

 

 

1.02

Exclusion of German Minority Interests

1

 

 

1.03

Call Option for German Minority Interests

1

 

 

1.04

Put Option for German Minority Interests

2

 

ARTICLE II

SALE OF THE BUSINESS ASSETS

2

 

 

2.01

Purchase and Sale of Business Assets

2

 

 

2.02

Liabilities

6

 

 

2.03

[Intentionally omitted.]

9

 

 

2.04

Further Assurances; Post-Closing Cooperation

9

 

 

2.05

Third Party Consents

10

 

ARTICLE III

PURCHASE PRICE; THE CLOSING

11

 

 

3.01

Purchase Price

11

 

 

3.02

Closing

12

 

 

3.03

Purchase Price Adjustment

13

 

 

3.04

Purchase Price Allocation

16

 

 

3.05

Withholding

17

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EACH OF THE SELLERS

17

 

4.01

Organization and Qualification

18

 

 

4.02

Capital Stock

18

 

 

4.03

Authority Relative to this Agreement and the Operative Agreements

18

 

 

4.04

Subsidiaries

19

 

 

4.05

No Conflicts

20

 

 

4.06

Governmental Approvals and Filings

20

 

 

4.07

Books and Records

20

 

 

4.08

Financial Statements

21

 

 

4.09

Absence of Changes

21

 

 

4.10

No Undisclosed Liabilities

23

 

 

4.11

Taxes

23

 

 

4.12

Legal Proceedings

29

 

 

4.13

Compliance with Laws and Orders

29

 

 

4.14

Benefit Plans; ERISA

29

 

 

4.15

Real Property

31

 

 

4.16

Tangible Personal Property

33

 

 

4.17

Intellectual Property Rights

33

 

 

4.18

Contracts

34

 

 

4.19

Licenses

36

 

 

4.20

Affiliate Transactions

36

 

 

4.21

Employees; Labor Relations

36

 

 

4.22

Environmental Matters

37

 

 

4.23

Substantial Customers and Suppliers

38

 

 

 

1-NY/2171027.1

i

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

4.24

Accounts Receivable

39

 

 

4.25

Inventory

39

 

 

4.26

No Guarantees

39

 

 

4.27

Entire Business

39

 

 

4.28

Brokers

40

 

 

4.29

Bank and Brokerage Accounts

40

 

 

4.30

Warranties and Liabilities

40

 

 

4.31

Foreign Corrupt Practices Act

40

 

 

4.32

Other Representations and Warranties

40

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

41

 

 

5.01

Organization and Qualification

41

 

 

5.02

Authority Relative to this Agreement and the Operative Agreements

41

 

5.03

No Conflicts

42

 

 

5.04

Governmental Approvals and Filings

42

 

 

5.05

Legal Proceedings

42

 

 

5.06

Brokers

42

 

 

5.07

Purchase for Investment

43

 

 

5.08

Availability of Funds

43

 

ARTICLE VI

COVENANTS OF THE SELLERS

43

 

 

6.01

Regulatory and Other Approvals

43

 

 

6.02

HSR Filings and Foreign Competition Filings

44

 

 

6.03

Investigation by Purchaser

44

 

 

6.04

No Solicitations

45

 

 

6.05

Conduct of Business

45

 

 

6.06

Employee Matters

46

 

 

6.07

Certain Restrictions

47

 

 

6.08

Delivery of Books and Records

48

 

 

6.09

Nonsolicitation; Nondisclosure

48

 

 

6.10

Non-Competition.

49

 

 

6.11

Notice and Cure

50

 

 

6.12

Cooperation Fulfillment of Conditions

50

 

 

6.13

Resignations

51

 

 

6.14

Intercompany Liabilities; Indebtedness; Release of Liens

51

 

 

6.15

Patent Matters

52

 

 

6.16

ArvinMeritor Trademarks and Logos

52

 

 

6.17

Insurance

53

 

 

6.18

Other Covenants

53

 

 

6.19

Joinder of Sellers

53

 

 

6.20

Transaction Restructurings

53

 

 

6.21

Financial Reporting by ArvinMeritor ET B.V

55

 

ARTICLE VII

COVENANTS OF PURCHASERS

55

 

 

 

1-NY/2171027.1

ii

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

7.01

Regulatory and Other Approvals

55

 

 

7.02

HSR Filings and Foreign Competition Filings

55

 

 

7.03

Notice and Cure

56

 

 

7.04

Fulfillment of Conditions

56

 

 

7.05

Nonsolicitation; Nondisclosure

57

 

 

7.06

Joinder of Purchaser Designee

57

 

 

7.07

Registration for Canadian GST and QST Purposes

57

 

 

7.08

Registration for VAT

58

 

ARTICLE VIII

ADDITIONAL COVENANTS

58

 

 

8.01

Restricted Use of Confidential Information

58

 

 

8.02

Return of Excluded Assets

58

 

 

8.03

Termination of Services

58

 

 

8.04

Recalls of Products

59

 

 

8.05

Severability; Injunctions

59

 

 

8.06

Obligations Relating to Business

59

 

 

8.07

Treatment of Joint Venture Interests

60

 

 

8.08

China Cooperation

60

 

 

8.09

Cash Management Cooperation

61

 

 

8.10

Employee Matters Cooperation

61

 

ARTICLE IX

EMPLOYEE MATTERS

61

 

 

9.01

Employees

61

 

 

9.02

Seller Benefit Plans

63

 

 

9.03

Transferred Benefit Plan Liability

63

 

 

9.04

Severance and Other Claims

67

 

 

9.05

Retiree Health Plans

68

 

 

9.06

Bonus Plans/Equity Plans

68

 

 

9.07

Welfare Plans

69

 

 

9.08

WARN

69

 

 

9.09

Purchasers’ Benefit Plans

69

 

 

9.10

Compliance with Collective Bargaining Agreements and Applicable Law

70

 

9.11

Earned Allowances

70

 

 

9.12

No Employee Rights

71

 

ARTICLE X

CONDITIONS TO OBLIGATIONS OF PURCHASERS

71

 

 

10.01

Representations and Warranties

71

 

 

10.02

Performance

71

 

 

10.03

Officers’ Certificates

71

 

 

10.04

Orders and Laws

72

 

 

10.05

Regulatory Consents and Approvals

72

 

 

10.06

Third Party Consents

72

 

 

10.07

Real Property

72

 

 

10.08

Deliveries

72

 

 

 

1-NY/2171027.1

iii

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

 

10.09

Material Adverse Change

73

 

 

10.10

Financing

73

 

 

10.11

Release of Indebtedness

73

 

 

10.12

FIRPTA Certificates

73

 

 

10.13

Other Conditions

73

 

 

10.14

Joinder of Other Sellers

73

 

 

10.15

Related Agreements

73

 

ARTICLE XI

CONDITIONS TO OBLIGATIONS OF THE SELLERS

73

 

 

11.01

Representations and Warranties

74

 

 

11.02

Performance

74

 

 

11.03

Officers’ Certificates

74

 

 

11.04

Orders and Laws

74

 

 

11.05

Regulatory Consents and Approvals

74

 

 

11.06

Deliveries

74

 

 

11.07

Joinder of Purchaser’s Designees

75

 

 

11.08

Base Total Purchase Price

75

 

 

11.09

Other Conditions

75

 

 

11.10

Related Agreements

75

 

 

11.11

Consent of ARMCo Lender

75

 

ARTICLE XII

TAX MATTERS AND POST-CLOSING TAXES

75

 

 

12.01

Preparation and Filing of Tax Returns

75

 

 

12.02

Tax Indemnification

79

 

 

12.03

Section 338 Elections

82

 

 

12.04

Cooperation

82

 

 

12.05

Allocation of Taxes for Straddle Periods

83

 

 

12.06

Refunds, Credits, Carrybacks and Related Matters

84

 

 

12.07

Payment of Transfer Taxes and Fees

86

 

 

12.08

Characterization of Payments

87

 

 

12.09

Tax Contests

87

 

 

12.10

Certain Canadian Tax Matters

89

 

 

12.11

Treatment of ArvinMeritor Emissions Technologies GmbH for Purposes of Article
XII

90

 

12.12

[Intentionally omitted.]

90

 

 

12.13

UK VAT

90

 

 

12.14

Transfer Pricing Policies

91

 

 

12.15

Incorporation of Tax Indemnities From Annex C

91

 

 

ARTICLE XIII

SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS     91

 

ARTICLE XIII

SURVIVAL OF REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS              91

 

13.01

Survival of Representations, Warranties, Covenants and Agreements

91

ARTICLE XIV

INDEMNIFICATION

92

 

 

14.01

Indemnification by Sellers

92

 

 

14.02

Indemnification by Purchaser

93

 

 

 

1-NY/2171027.1

iv

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

(continued)

Page

 

 

 

14.03

Method of Asserting Claims

94

 

14.04

Effect of Investigation; Waiver

95

14.05

Additional Limitations

96

 

Remedial Action Standards For Certain Retained Environmental Liabilities at a
Business Real Property, and Property Demised by the Business Property Leases
(“Leased Business Real Property”)             97

 

14.07

Standards For Environmental Response Actions at Business Real Property

99

 

14.08

Continuing Environmental Conditions

100

 

 

14.09

Special Procedures for Seller Warranty Obligations

100

 

 

14.10

Tax Indemnification with Respect to Restructuring Actions

100

 

ARTICLE XV

TERMINATION

101

 

 

15.01

Termination

101

 

 

15.02

Effect of Termination

101

 

ARTICLE XVI

DEFINITIONS

102

 

 

16.01

Definitions

102

 

ARTICLE XVII

MISCELLANEOUS

122

 

 

17.01

Notices

122

 

 

17.02

Bulk Sales Act

123

 

 

17.03

Entire Agreement

123

 

 

17.04

Expenses

123

 

 

17.05

Public Announcements

123

 

 

17.06

Specific Performance

124

 

 

17.07

Waiver

124

 

 

17.08

Amendment

124

 

 

17.09

Third Party Beneficiaries

124

 

 

17.10

No Assignment; Binding Effect

124

 

 

17.11

Headings

125

 

 

17.12

Invalid Provisions

125

 

 

17.13

Governing Law

125

 

 

17.14

Consent to Jurisdiction and Service of Process

125

 

 

17.15

Waiver of Jury Trial

126

 

 

17.16

Construction

126

 

 

17.17

Counterparts

126

 

 

17.18

Joint and Several Liability

126

 

 

17.19

Further Assurances

126

 

 

17.20

Limited Recourse

126

 

 

17.21

Disclosure Schedules

127

 

 

17.22

Attorney Client Privilege

127

 

 

17.23

No Recovery of Special Damages

127

 

Construction  127

 

1-NY/2171027.1

v

 


--------------------------------------------------------------------------------



 

 

PURCHASE AGREEMENT, dated as of February 2, 2007, by and among ARVINMERITOR,
INC., an Indiana corporation (“ARM” and, collectively with the Selling
Subsidiaries that will be joining this Agreement prior to the Closing, the
“Sellers”), and ET Cayman Holdings Limited, a Cayman limited company
(“Purchaser” and, collectively with any Designees that will be joining the
Agreement prior to the Closing, the “Purchasers”). Capitalized terms used and
not otherwise defined herein have the meanings set forth in Section 16.01.

WHEREAS, ARM owns, directly or indirectly, all of the outstanding shares of, or
ownership interests in, the Asset Seller Subs and the Equity Seller Subs.

WHEREAS, the Asset Sellers and the Business Subsidiaries are engaged in the
business of developing, manufacturing and selling exhaust and emission
technology systems and exhaust and emission technology components for both light
and commercial vehicles for original equipment and original equipment service
applications (collectively, the “Business”).

WHEREAS, the Sellers wish to sell to the Purchasers, and the Purchasers wish to
purchase from the Sellers, the Business by means of the transfer of
substantially all the assets and certain liabilities of the Business, including
a transfer of the Transferred Interests, but excluding the Excluded Assets and
Retained Liabilities, in each case, upon the terms and subject to the conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

ARTICLE I

SALE OF THE TRANSFERRED INTERESTS

1.01  Purchase and Sale of Shares. On the terms and subject to the conditions
set forth in this Agreement, each Equity Seller will sell, transfer, convey,
assign and deliver to Purchasers, and Purchasers will purchase and pay for, at
the Closing, free and clear of all Liens, good and valid title to the
Transferred Interests of each Equity Seller.

1.02  Exclusion of German Minority Interests. Notwithstanding anything in this
Agreement to the contrary, the Transferred Interests set forth in Section 1.01
shall not include the share in Novaferra Eisen Abgastechnologie GmbH in the
nominal amount of EUR 1,350 and the share in ArvinMeritor A&ET GmbH in the
nominal amount of EUR 1,450 (jointly, the “German Minority Interests”) held by
ARM; provided, however, that if the Call Option (as defined below) is exercised
then the closing under the Call Option with respect to the German Minority
Interests will occur simultaneously with the Closing.

1.03  Call Option for German Minority Interests. ARM hereby irrevocably grants
to Purchaser the right to request the conclusion and notarization of a customary
share purchase and transfer agreement regarding the sale and transfer of the
German Minority Interests by ARM to Purchaser or a Designee, including customary
representations and warranties to be granted by ARM, subject to the conditions
set forth below (“Call Option”). Purchaser or its designee shall have the right
to exercise the Call Option at any time commencing 25 days after the date hereof
and prior to the Closing by issuing a written notice to ARM, following which ARM
and the Purchaser or Purchaser’s designee shall negotiate in good faith the
share sale and transfer agreement. ARM and Purchaser shall cooperate to
determine the purchase price for the German Minority Interests at the time that
the Purchaser requests the conclusion and notarization of the share purchase and
transfer agreements, such amount to reflect the future development in the value
of the German Minority Interests. Such purchase price shall be payable at the
closing under the share purchase and transfer agreement under which the German
Minority Interests are transferred to Purchaser or its Designee. The sale and
transfer of the German Minority Interests under the Call Option shall include
all ancillary rights, including the right to dividends on profits not yet
distributed, as of the date of the exercise of the Call Option. There shall be
no closing under the share purchase and transfer agreement under which the
German Minority Interests are transferred to Purchaser or its Designee if the
Closing has not previously occurred or is not occurring simultaneously.

 

 

1-NY/2171027.1

1

 


--------------------------------------------------------------------------------



 

 

1.04  Put Option for German Minority Interests. Purchaser hereby irrevocably
grants to ARM the right to request the conclusion and notarization of a
customary share purchase and transfer agreement regarding the sale and transfer
of the German Minority Interests by ARM to Purchaser or an Affiliate designated
by Purchaser (“Put Option”). ARM shall have the right to exercise the Put Option
at any time during a period of three (3) months, which exercise period shall
commence six (6) months following the expiration of the period for the exercise
of the Call Option. Except as provided in this Section 1.03, the conditions of
the Call Option shall apply mutatis mutandis to the Put Option. There shall be
no closing under the share purchase and transfer agreement under which the
German Minority Interests are transferred to Purchaser or its designee if the
Closing has not previously occurred.

ARTICLE II

SALE OF THE BUSINESS ASSETS

2.01

Purchase and Sale of Business Assets.

(a)     Business Assets Transferred. On the terms and subject to the conditions
set forth in this Agreement, each Asset Seller will sell, transfer, convey,
assign and deliver to Purchasers, and Purchasers will purchase and pay for, at
the Closing, free and clear of all Liens (other than Permitted Liens), good and
valid title to all of the Business Assets of such Asset Seller. The term
“Business Assets” means, collectively, the Assets and Properties of each Asset
Seller used or held for use primarily in connection with the Business, including
the following, but excluding in any event the Excluded Assets:

(i)     Real Property. The real property described in Section 2.01(a)(i) of the
Disclosure Schedule, and all of the Asset Sellers’ rights, title and interest,
arising out of the ownership thereof or appurtenant thereto, together with all
of the Asset Sellers’ rights, title and interest in all water, mineral, oil, gas
and similar rights, all development rights and all buildings, structures,
facilities, fixtures and other property attached or used in connection with the
real property and other improvements thereto, if any (collectively, the “Asset
Seller Real Property”);

(ii)    Real Property Leases. (A) The leases, subleases, licenses and other
occupancy agreements (including all modifications, extensions or amendments
thereto) of real property described in Section 2.01(a)(ii)(A) of the Disclosure
Schedule as to which any Asset Seller is the lessor or sublessor and (B) the
leases, subleases, licenses and other occupancy agreements (including all
modifications, extensions or amendments thereto) of real property described in
Section 2.01(a)(ii)(B) of the Disclosure Schedule as to which any Asset Seller
is the lessee, sublessee or occupant, together with any options to purchase the
underlying property and leasehold improvements thereon, and in each case all
other rights, subleases, licenses, permits, deposits and profits appurtenant to
or related to such leases, subleases, licenses and other occupancy agreements
(including all modifications, extensions or amendments thereto), if any, (the
leases, subleases, licenses and other occupancy agreements described in
subclauses (A) and (B), collectively the “Asset Seller Real Property Leases”);

(iii)   Accounts Receivable. All trade accounts receivable and all notes, bonds
and other evidences of Indebtedness of and rights to receive payments arising
out of sales occurring primarily in the conduct of the Business and the security
arrangements related thereto, including any rights of any Asset Seller with
respect to any third party collection procedures or any other Actions or
Proceedings which have been commenced by any Asset Seller in connection
therewith;

(iv)   Tangible Personal Property. All furniture, fixtures, equipment, machinery
and other tangible personal property (other than Inventory and Vehicles) used or
held for use primarily in the conduct of the Business at the locations at which
the Business is conducted or at customers’ premises on consignment, or otherwise
used or held for use by any Asset Seller primarily in the conduct of the
Business including any of the foregoing purchased subject to any conditional
sales or title retention agreement in favor of any other Person (the “Asset
Seller Tangible Personal Property”);

(v)    Personal Property Leases. (A) The leases or subleases of tangible
personal property used or held for use primarily in the conduct of the Business
as to which any Asset Seller is the lessor or sublessor and (B) the leases of
tangible personal property used or held for use primarily in the conduct of the
Business as to which any Asset Seller is the lessee or sublessee, together with
any options to purchase the

 

1-NY/2171027.1

2

 


--------------------------------------------------------------------------------



 

underlying property (the leases and subleases described in subclauses (A) and
(B), the “Asset Seller Personal Property Leases”);

(vi)   Business Contracts. All Contracts (other than the Asset Seller Real
Property Leases and the Asset Seller Personal Property Leases) to which any
Asset Seller is a party and which are utilized primarily in the conduct of the
Business, including such Contracts relating to customers, suppliers, joint
ventures, sales representatives, distributors, purchase orders, collective
bargaining agreements, marketing arrangements and manufacturing arrangements
(the “Asset Seller Contracts”);

(vii)  Trademarks and Logos. The trademarks and logos listed in Section
2.01(a)(vii) of the Disclosure Schedule;

(viii) Prepaid Expenses. All prepaid expenses relating primarily to the Business
Assets and Assumed Liabilities, including the items listed in Section
2.01(a)(viii) of the Disclosure Schedule;

(ix)   Intangible Personal Property. All Intellectual Property used or held
primarily for use in the conduct of the Business (including goodwill therein)
and all rights, privileges, claims, causes of action and options relating or
pertaining primarily to the Business, including the items listed in Section
2.01(a)(ix) of the Disclosure Schedule;

(x)    Licenses. Subject to Section 2.05(b), Licenses (including Environmental
Permits and permits relating to the use or occupancy of the Asset Seller Real
Property and the real property demised by the Asset Seller Real Property Leases
and the conduct of the Business thereat) pertaining primarily to the conduct of
the Business (the “Asset Seller Licenses”); except for Environmental Permits,
Section 2.01(a)(x) of the Disclosure Schedule provides a list of the Asset
Seller Licenses;

(xi)   Vehicles and Plane. All motor vehicles owned by any Asset Seller and used
or held for use primarily in the conduct of the Business and the airplane
N983AR;

(xii)  Security Deposits. All security deposits deposited by or on behalf of any
Asset Seller as lessee or sublessee under the Asset Seller Real Property Leases
or Asset Seller Personal Property Leases (the “Asset Seller Security Deposits”);

(xiii) Books and Records. All Books and Records used or held for use in the
conduct of the Business or otherwise relating primarily to the Business Assets
(the “Asset Seller Books and Records”);

(xiv) Claims. All claims, causes of action, choses in action and rights of
recovery, whether known or unknown, absolute, contingent (or based on a
contingency) or otherwise, to the extent arising from or relating to the
Business Assets or the Assumed Liabilities;

(xv)  Inventory. All raw materials, work-in-process, finished goods, supplies,
spare parts, products under research and development and other inventories
related primarily to the Business, including all such items (a) located on the
premises where the Business is conducted, (b) in transit from suppliers of the
Business, (c) held for delivery by suppliers of the Business, or (d) located on
the premises of customers or held on consignment by third parties;

(xvi)

[Intentionally Omitted];

 

(xvii)

Certain Cash. All Approved Cash;

(xviii)              Other Assets and Properties. All other Assets and
Properties of any Asset Seller used or held for use primarily in connection with
the Business and the Assets and Properties of the Asset Sellers explicitly
described on Section 2.01(a)(xviii) of the Disclosure Schedule, except as
otherwise provided in Section 2.01(b);

(xix) Working Capital Assets. To the extent not already included as Business
Assets under this Section 2.01(a), all Assets and Properties of any Asset Seller
or Business Subsidiary reflected in the calculation of the Final Working
Capital.

 

 

1-NY/2171027.1

3

 


--------------------------------------------------------------------------------



 

 

The Asset Sellers agree to confirm the sale of the Business Assets on the
Closing Date by the execution and delivery to Purchasers, on the Closing Date,
of the Assignment Instruments.

(b)    Excluded Assets. Notwithstanding anything in this Agreement to the
contrary, the following Assets and Properties of the Asset Sellers or the
Business Subsidiaries (the “Excluded Assets”) shall be excluded from and shall
not constitute Business Assets:

(i)

Retained Books and Records. All Retained Books and Records;

(ii)    Cash. All cash, rights in bank accounts, certificates of deposit, bank
deposits, cash equivalents, Investment Securities and checks or other payments
received by a Seller or a Business Subsidiary (including received in lock boxes)
by the Closing, other than Approved Cash;

(iii)   Rights under this Agreement. The rights which accrue or will accrue to
any Asset Seller under this Agreement and the Operative Agreements;

(iv)   Gabriel de Venezuela. Any rights to the equity interests of Gabriel de
Venezuela and all of its subsidiaries including Arvin Exhaust de Venezuela, or
any of their Assets and Properties;

(v)

ArvinMeritor Trademarks and Logos. All ArvinMeritor Trademarks and Logos;

(vi)   Assets Subject to Disposition. The Assets and Properties described on
Section 2.01(b)(vi) of the Disclosure Schedule except as disclosed on Section
2.01(a)(xviii) of the Disclosure Schedule;

(vii)  Excluded Claims. All claims, causes of action, choses in action and
rights of recovery, whether known or unknown, absolute, contingent (or based on
a contingency) or otherwise, to the extent not arising from or relating to the
Business Assets or Assumed Liabilities;

(viii) Retained Computer Software, Software Licenses and Retained Contracts. All
Retained Computer Software and Software Licenses and all Retained Contracts;

(ix)

Retained Intellectual Property. All Retained Intellectual Property;

(x)    Tax Returns. All Tax Returns and records other than those, in either
case, that relate primarily to the Business, the Business Assets or the Business
Subsidiaries;

(xi)   Benefit Plans. All of Asset Sellers’ Benefit Plans and all assets and
rights relating to Sellers’ Benefit Plans;

(xii)  Claims Against Affiliates and Certain Others. All claims and rights
against any Seller or any Affiliate of any Seller or any officer, director,
member, manager, or employee of any Asset Seller or Business Subsidiary which is
not a Transferred Employee or any employee of a Business Subsidiary (in their
capacity as an employee but not in any other capacity) following the Closing,
other than claims and rights under this Agreement.

(xiii) Insurance Policies and Claims. All insurance policies and contracts and
all rights thereunder (including the right to make claims thereunder and to the
proceeds thereof), subject to Section 6.17;

(xiv) Corporate Services Assets. All assets that are used by the Asset Sellers
or the Business Subsidiaries in providing corporate, legal, insurance, human
resources, finance, accounting, tax, treasury, internal audit, information
technology, communications, facilities management, environmental, engineering,
employee safety, business intelligence, flight operations and administrative
services to the Business and to other divisions, subsidiaries or operating units
of ARM and its Affiliates; provided, however, that any such assets located in
the premises of a Business Subsidiary or a Purchaser on the day following the
Closing that has not been identified in writing by the Sellers to Purchasers
prior to the Closing Date will cease to be Excluded Assets and shall be Business
Assets for all purposes of this Agreement unless the failure to so list was
inadvertent and there is no material prejudice to the Purchasers or the Business
Subsidiaries in such late identification of such asset; and

(xv)  Other Assets. The other Assets and Properties described on Section
2.01(b)(xv) of the Disclosure Schedule.

 

 

1-NY/2171027.1

4

 


--------------------------------------------------------------------------------



 

 

(c)     ARMCo Receivables. The ARMCo Receivables will be acquired by Purchaser
or a Designee from ARMCo on the Closing Date pursuant to the ARMCo Receivables
Agreement.

2.02  Liabilities. (a) Assumed Liabilities. In connection with the sale,
transfer, conveyance, assignment and delivery of the Business Assets and the
Transferred Interests pursuant to this Agreement, on the terms and subject to
the conditions set forth in this Agreement, at the Closing, (A) Purchaser or its
Designees will assume and agree to pay, perform and discharge the following
Liabilities of each Asset Seller and (B) the Business Subsidiaries shall be and
remain liable for the following Liabilities (as between the Sellers, on the one
hand, and the Purchasers and Business Subsidiaries, on the other hand), (the
“Assumed Liabilities”), and no others:

(i)     Real Property Lease Obligations. All Liabilities of any Asset Seller or
Business Subsidiary under the Business Real Property Leases (excluding
Liabilities for breaches and torts or which with notice, lapse of time or both
would be a breach);

(ii)    Accounts Payable. All Liabilities of any Asset Seller or Business
Subsidiary with respect to accounts payable reflected or reserved against in the
December 31, 2006 balance sheet included in the Financial Statements (to the
extent such liabilities have not been discharged as of the Closing) or those
arising in the Ordinary Course since December 31, 2006 and which would be
required to be reflected on a balance sheet of the Business prepared as of the
Closing Date in accordance with Practices and Procedures other than Excluded
Intercompany Payables (and for clarification, the accounts payable shall include
all accounts payable included in the Final Statement);

(iii)   Business Personal Property Lease Obligations. All obligations of any
Asset Seller or Business Subsidiary under the Business Personal Property Leases
(excluding Liabilities for breaches and torts or which with notice, lapse of
time or both would be a breach);

(iv)   Obligations under Business Contracts and Licenses. All Liabilities of any
Asset Seller or Business Subsidiary under the Business Contracts and Business
Licenses (excluding Liabilities for breaches and torts or which with notice,
lapse of time or both would be a breach);

(v)    German Pension Liability. All Liabilities under the ArvinMeritor
Emissions Technologies GmbH Pension Plan (the “German Pension Liability”);

(vi)   Employee Liabilities. All Liabilities specifically assumed, borne or
retained by Purchasers or the Business Subsidiaries under Article IX of this
Agreement;

(vii)  Post-Closing Environmental Liabilities. All Liabilities (other than
Liabilities that are Retained Liabilities or that become liabilities of the
Purchasers by operation of Law but would otherwise be Retained Liabilities) with
respect to (A) the Release of or exposure of any Person to any Hazardous
Materials that first exists or occurs after the Closing at, from, in, to, on, or
under any Business Real Property; (B) the transportation, treatment, storage,
handling, or disposal or arrangement for transportation, treatment, storage,
handling or disposal of any Hazardous Materials by or on behalf of any of the
Business Subsidiaries or the Purchasers at or to any off-Site location after the
Closing; (C) any violation of Environmental Law by any Business Subsidiary or
the Purchasers that first exists or occurs after the Closing; or (D) asbestos or
asbestos containing materials or products manufactured, processed, handled,
distributed, sold, marketed or disposed of by or on behalf of the Purchasers,
the Business Subsidiaries, or the Business after the Closing;

(viii) Warranty Obligations. All Warranty Obligations (A) arising from, or
related to, any products or services of the Business sold, distributed or
performed by Purchasers or the Business Subsidiaries after the Closing
(regardless of the date of manufacture) or (B) arising from or related to any
products or services of that portion of the Business transferred to Purchasers
from Sellers or continued by the Business Subsidiaries, sold, distributed or
performed prior to the Closing, other than any such Warranty Obligations
referred to in this clause (B) arising from or relating to any claim letter,
demand letter, or offer for commercial settlement (whether any such claim
letter, demand letter or offer for commercial settlement occurs before or after
the Closing) arising from, or related to, any products or services of the
Business sold, distributed or performed prior to the Closing where the amount at
issue is in excess of $250,000, and other than Known Warranty Obligations;

 

 

1-NY/2171027.1

5

 


--------------------------------------------------------------------------------



 

 

(ix)   Product Liability and Recall Obligations. All Product Liability
Obligations and Recall Obligations arising from, or related to, any products or
services of the Business sold, distributed or performed by Purchasers or the
Business Subsidiaries after the Closing (regardless of the date of manufacture);

(x)    Specified Transaction Restructuring Actions. All Liabilities relating to
the Specified Transaction Restructuring Actions;

(xi)   Working Capital Liabilities. To the extent not already included as
Assumed Liabilities under this Section 2.02(a), all Liabilities reflected in the
calculation of the Final Working Capital; and

(xii)  Other Specified Liabilities. The Liabilities listed in Section
2.02(a)(xii) of the Disclosure Schedule.

The Purchaser or its Designees agree to confirm the assumption of the Assumed
Liabilities on the Closing Date by the execution and delivery to Sellers, on the
Closing Date, of the Assumption Agreement. In no event shall the status of any
Liability as an Assumed Liability affect the obligations of the parties hereto
under Article XII hereof.

Notwithstanding the foregoing but subject to Articles XII and XIV, Purchasers
shall be entitled to resist, contest, litigate, arbitrate or otherwise dispose
of the Assumed Liabilities in their discretion.

(b)    Retained Liabilities. Notwithstanding anything to the contrary set forth
in this Agreement, the Purchasers shall not assume any of the Retained
Liabilities. For purposes of this Agreement, the “Retained Liabilities” are the
Liabilities of any of the Asset Sellers or any of the Business Subsidiaries (as
between the Sellers, on the one hand, and the Purchasers and Business
Subsidiaries, on the other hand) whether or not reflected or reserved for in the
Financial Statements and whether or not the subject of any disclosure pursuant
to any Disclosure Schedule, which are not Assumed Liabilities. Without limiting
the foregoing, the Retained Liabilities include the following Liabilities of the
Asset Sellers and the Business Subsidiaries:

(i)     All Liabilities, whether direct, indirect or derivative and under
whatever Law or theory alleged or asserted with respect to (A) the presence,
Release or exposure of any Person to any Hazardous Materials existing or
occurring as of or prior to the Closing at, from, in, to, on, or under any Site
and the continuation of such presence, Release of or exposure to Hazardous
Materials after the Closing Date until cured by Sellers (subject to Section
14.08); (B) the transportation, treatment, storage, handling, or disposal or
arrangement for transportation, treatment, storage, handling or disposal of any
Hazardous Materials by or on behalf of any of the Business Subsidiaries or the
Asset Sellers, any predecessors of any Business Subsidiary or the Asset Sellers
or any entities previously owned by any Business Subsidiary or the Asset Sellers
at or to any off-Site location prior to the Closing; (C) any violation of
Environmental Law by any Business Subsidiary or the Asset Seller at or prior to
the Closing and the continuation of any such violation of Environmental Law
after the Closing Date until cured by Sellers (subject to Section 14.08); or (D)
asbestos or asbestos containing materials or products manufactured, processed,
handled, distributed, sold, marketed or disposed of by or on behalf of the
Sellers or their respective current or former Affiliates, the Business
Subsidiaries, the Business or their respective predecessors prior to the Closing
(the Liabilities referred to in this Section 2.02(b)(i) shall be referred to as
Retained Environmental Liabilities);

(ii)    Product Liability Obligations and Recall Obligations arising from, or
related to, any products or services of the Business sold, distributed or
performed prior to the Closing;

(iii)

Liabilities to the extent relating to any Excluded Asset;

(iv)   Warranty Obligations arising from, or related to any products or services
of the Business sold, distributed or performed prior to the Closing other than
any Warranty Obligations referred to in Section 2.02(a)(viii);

(v)    Liabilities to ARM or any of its Affiliates other than the Business
Subsidiaries including the Excluded Intercompany Payables (other than those
which constitute Assumed Liabilities after giving effect to the other provisions
of this Section 2.02(b));

(vi)   All Liabilities in respect of which Sellers have an indemnity obligation
under Article XII hereof (as determined prior to the application of any
estimated Tax or similar Tax payments or credits);

 

 

1-NY/2171027.1

6

 


--------------------------------------------------------------------------------



 

 

(vii)  All Liabilities relating to the Announced Restructuring Actions and the
Other Transaction Restructuring Actions;

(viii)

All Liabilities listed in Section 2.02(b)(viii) of the Disclosure Schedules;

(ix)   Debt and Expenses to the extent not taken into account in the calculation
of Debt and Expenses Reduction Amount and Base Total Purchase Price; and

(x)

All Liabilities of the Sellers under Article IX of this Agreement.

Sellers shall discharge the Retained Liabilities. Notwithstanding the foregoing,
but subject to Articles XII and XIV, Sellers shall be entitled to resist,
contest, litigate, arbitrate, or otherwise dispose of the Retained Liabilities
in their discretion.

2.03

[Intentionally omitted.]

2.04  Further Assurances; Post-Closing Cooperation. (a) At any time or from time
to time after the Closing, at any Purchaser’s request and without further
consideration, each Seller shall execute and deliver to Purchasers such other
reasonable instruments of sale, transfer, conveyance, assignment and
confirmation, provide such reasonable materials and information and take such
other reasonable actions as any Purchaser may reasonably deem necessary or
desirable in order more effectively to transfer, convey and assign to
Purchasers, and to confirm Purchasers’ title to, all of the Business Assets and
the Transferred Interests. At any time or from time to time after the Closing,
at any Seller’s request and without further consideration, each Purchaser shall
execute and deliver to Sellers, such other reasonable instruments of assumption,
provide such reasonable materials and information and take such other reasonable
actions as any Seller may reasonably deem necessary or desirable in order more
effectively to transfer, convey and assign to Purchasers, and for Purchasers to
assume and agree to pay, perform and discharge, all of the Assumed Liabilities.

(b)    Following the Closing, each party will afford the other party, its
counsel and its accountants, during normal business hours, reasonable access to
the books, records and other data relating to the Business and the Business
Subsidiaries in its possession with respect to periods prior to the Closing and
the right to make copies and extracts therefrom, and reasonable access and
cooperation from employees of Sellers, Purchasers and the Business Subsidiaries,
to the extent that such access may be reasonably required by the requesting
party in connection with (i) the preparation of Tax Returns and financial
statements or the determination of the amount of any liability relating to
Taxes, (ii) the determination or enforcement of rights and obligations under
this Agreement, (iii) compliance with the requirements of any Governmental
Authority, (iv) the determination or enforcement of the rights and obligations
of any Indemnifying Party or Indemnified Party or (v) in connection with any
actual or threatened Action or Proceeding. Each party further agrees for a
period extending ten (10) years after the Closing Date not to destroy or
otherwise dispose of any such books, records and other data unless such party
shall first offer in writing to surrender such books, records and other data to
the other party and such other party shall not agree in writing to take
possession thereof during the thirty (30) day period after such offer is made.

(c)     If, in order to prepare properly its Tax Returns, other documents or
reports required to be filed with Governmental or Regulatory Authorities or its
financial statements, to properly prosecute or defend any audit or other
proceeding relating to Taxes or financial statements or to fulfill its
obligations hereunder, it is necessary that a party be furnished with additional
information, documents or records relating to the Business or the Business
Subsidiaries not referred to in Section 2.04(b) above, and such information,
documents or records are in the possession or control of another party or one of
its Affiliates, such other party shall use all reasonable efforts to furnish or
make available such information, documents or records (or copies thereof) at the
recipient’s request, cost and expense.

(d)    Notwithstanding anything to the contrary contained in this Agreement, if
the parties are in an adversarial relationship in litigation or arbitration or
if the non-requesting party has a reasonable apprehension that the information
is being requested for purposes of an adversarial process between the parties,
the furnishing of information, documents or records in accordance paragraphs (b)
or (c) of this Section shall be subject to applicable rules relating to
discovery; provided, however, that this Section 2.04(d) shall not apply to
information, documents or records relating to Taxes.

 

 

1-NY/2171027.1

7

 


--------------------------------------------------------------------------------



 

 

(e)     Purchasers acknowledge that Sellers and their Affiliates shall be
entitled to retain and use copies of all Books and Records included in the
Business Assets provided that such use shall be subject in all respects to the
obligations of the Sellers contained herein.

2.05

Third Party Consents.

(a)     Prior to the Closing, each of the Sellers shall use all commercially
reasonable efforts to assist the Purchasers in obtaining all Consents listed on
Section 2.05(a) of the Disclosure Schedule, provided that no Contract shall be
amended nor any right thereunder be waived to obtain any such Consent without
the consent of Purchaser and, provide further, that such cooperation shall not
require any Seller to pay any consideration, costs or expenses or grant any
financial accommodation or other benefit; provided, however, that the Sellers
shall use all commercially reasonable efforts to obtain the consent required by
SunTrust Capital Markets, Inc. referred to in Section 2.05(a) of the Disclosure
Schedule.

(b)    To the extent that any Asset Seller Contract, Asset Seller Real Property
Lease, Asset Seller Personal Property Lease, Asset Seller License or Joint
Venture Interest is not assignable without the Consent of another party, this
Agreement shall not constitute an assignment or an attempted assignment thereof
if such assignment or attempted assignment would constitute a breach thereof. If
any such Consent shall not be obtained, the parties shall cooperate in any
reasonable arrangement designed to provide Purchasers the benefits thereof,
including enforcement of any and all rights of the Sellers against the other
party thereto arising out of the breach or cancellation thereof by such other
party or otherwise. The parties expressly intend and agree that, as between
Purchasers and Sellers, the beneficial interest in and to and benefits of the
Asset Seller Contracts, the Asset Seller Real Property Leases, the Asset Seller
Personal Property Leases and the Asset Seller Licenses pass to Purchasers. The
parties further expressly intend and agree that Purchasers, to the extent they
receive the benefits referred to in the preceding sentence, shall assume and
agree to perform and discharge all Liabilities under any such Contract, Lease or
License as of the Closing, whether or not an assignment or transfer can be made,
to the extent such Liabilities constitute Assumed Liabilities under this
Agreement. To the extent that a Purchaser does not assume the Liabilities under
any such Contract, Lease or License pursuant to the previous sentence, Sellers
shall retain the rights under any such Contract, Leases or License with respect
to such Liabilities. The provisions of this Section 2.05 shall not affect the
right of Purchasers or its Designees not to consummate the transactions
contemplated by this Agreement if the conditions to their obligations hereunder
contained in Section 10.06 and 10.07 have not been fulfilled without giving
effect to the provisions and terms of this Section 2.05.

ARTICLE III

PURCHASE PRICE; THE CLOSING

3.01

Purchase Price.

(a)     The aggregate purchase price for the Transferred Interests and the
Business Assets being purchased hereunder and the ARMCo Receivables being
purchased under the ARMCo Receivables Agreement, the covenants of the Sellers
set forth in Section 6.10 and the assumption of the Assumed Liabilities is
$310,000,000 United States dollars of which $20,000,000 will be paid in
accordance with one or more notes containing the terms set forth on Exhibit A
and in form and substance reasonably acceptable to the parties hereto (each a
“Note”) and the remainder, less the Agreed German Pension Purchase Price
Reduction Amount and less the Debt and Expenses Reduction Amount and less the
Specified Retained Liabilities Reduction Amount and plus the amount of Approved
Cash (the “Base Total Purchase Price”) will be paid in cash in the manner
provided in Section 3.02. The Base Total Purchase Price will be adjusted as
provided in Section 3.03 (as so adjusted, the “Final Total Purchase Price”).

(b)    The Base Total Purchase Price and the Final Total Purchase Price shall be
allocated as provided in Section 3.01 of the Disclosure Schedule as adjusted
pursuant to Section 3.03.

3.02  Closing. (a) The closing (the “Closing”) of the purchase and sale of the
Transferred Interests and the Business Assets to Purchasers and the assumption
of the Assumed Liabilities by Purchasers, and the purchase and sale of the ARMCo
Receivables to Purchasers as provided in the ARMCo Receivables Agreement, will
take place at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New
York, New York 10178, on the Closing Date, at 10:00 A.M. local time or at such
other place and time as Purchaser and ARM shall agree.

 

 

1-NY/2171027.1

8

 


--------------------------------------------------------------------------------



 

 

(b)

Simultaneously, at the Closing:

(i)     Purchaser or its Designees will pay to each Seller the amount set forth
opposite such Seller’s name in Section 3.02 of the Disclosure Schedule as agreed
to by the parties pursuant to Section 3.02(c). Payments shall be made by wire
transfer of immediately available funds to the accounts designated by the Seller
by written notice delivered to Purchaser at least three (3) Business Days prior
to the Closing Date or by issuance of a Note;

(ii)    Purchaser or its Designee will, pursuant to the ARMCo Receivables
Agreement, pay to ARMCo the Base ARMCo Receivables Purchase Price by wire
transfer of immediately available funds to the account designated by ARMCo by
written notice delivered to Purchasers at least three (3) Business Days prior to
the Closing Date.

(iii)   each Equity Seller will deliver to Purchaser or its Designees a
certificate or certificates evidencing the Transferred Interests that are
certificated (duly endorsed in blank or with appropriate stock powers annexed
thereto duly endorsed in blank, and with all necessary stock transfer tax stamps
affixed thereto) and such other good and sufficient instruments of conveyance,
assignment and transfer as may be reasonably requested by Purchasers, in form
and substance reasonably acceptable to Purchasers’ counsel, as shall be
effective to transfer to Purchasers all of the applicable Equity Seller’s right,
title and interest in and to the Transferred Interests and as may be customary
under the practice of all relevant jurisdictions (collectively, “Transfer
Instruments”);

(iv)   the Asset Sellers will deliver to Purchaser or its Designees (A) a Bill
of Sale and Assignment Agreement in form and substance reasonably satisfactory
to Sellers and Purchasers (the “Bill of Sale and Assignment Agreement”), duly
executed by each of the Asset Sellers, (B) such assignments of the Intellectual
Property included in the Business Assets as may be reasonably requested by
Purchasers, in form and substance reasonably acceptable to Purchaser, as shall
be effective to assign to Purchasers all of the applicable Asset Seller’s right,
title and interest in the Intellectual Property included in the Business Assets,
(C) such executed and acknowledged deeds, with limited warranty or covenant
deeds as to the applicable Asset Seller’s good and marketable fee simple title
subject to Permitted Liens, to convey title of the Asset Seller Real Property as
may be reasonably requested by Purchasers, in form and substance reasonably
acceptable to Purchasers, as shall be effective to transfer to Purchasers all of
the applicable Asset Seller’s right, title and interest in the Asset Seller Real
Property and as may be customary under the practice of all relevant
jurisdictions, (D) such assignments of real property leases, as may be
reasonably requested by Purchasers, in form and substance reasonably acceptable
to Purchasers, as shall be effective to assign to Purchasers all of applicable
Asset Seller’s right, title and interest in the Asset Seller Real Property
Leases and as may be customary under the practice of all relevant jurisdictions,
and (E) such other good and sufficient instruments of conveyance, assignment,
transfer or liability retention, as may be reasonably requested by Purchasers,
in form and substance reasonably acceptable to Purchasers, as shall be effective
to transfer to Purchasers all of the applicable Asset Seller’s right, title and
interest in the Business Assets and to ensure the retention, assumption and
agreements to pay, perform and discharge the Retained Liabilities by Seller and
as may be customary under the practice of all relevant jurisdictions, (the Bill
of Sale and Assignment Agreement and the other instruments referred to in
clauses (B), (C), (D) and (E), together with the Transfer Instruments being
collectively referred to herein as the “Assignment Instruments”);

(v)    Purchaser or its Designees will deliver to the Asset Sellers (A)
Assumption Agreement in form and substance reasonably satisfactory to Sellers
and Purchasers (the “Assumption Agreement”), duly executed by Purchaser or its
Designees, and (B) such other good and sufficient instruments of assumption as
may be reasonably requested by Sellers, in form and substance reasonably
acceptable to Sellers, as shall be effective for Purchaser or its Designees to
assume and agree to pay, perform and discharge the Assumed Liabilities and as
may be customary under the practice of all relevant jurisdictions;

(vi)   there shall also be delivered (A) the certificates and other Contracts,
documents and instruments to be delivered under Article X and Article XI, and
(B) such other deeds, bills of sale, endorsements, assignments and other good
and sufficient instruments of conveyance and assignment as the parties and their
respective counsel shall deem reasonably necessary for the assumption of the
Assumed Liabilities or to vest in the Purchaser or its Designees all of the
Sellers’ right, title and interest in, to and under the Business Assets and the
Transferred Interests; and

 

 

1-NY/2171027.1

9

 


--------------------------------------------------------------------------------



 

 

(vii)  the closing of the purchase and sale of the ARMCo Receivables pursuant to
the ARMCo Receivables Agreement shall occur.

(c)     ARM and Purchaser shall jointly cooperate to determine the allocation of
the Base Total Purchase Price and the amount to be paid to each Seller at the
Closing (including the amount to be paid in cash and the amount to be paid
pursuant to a Note) and shall make appropriate modifications of Sections 3.01
and 3.02 of the Disclosure Schedule to reflect their mutual agreements prior to
the Closing.

3.03

Purchase Price Adjustment.

(a)     Within ninety (90) calendar days after the Closing Date (which period
shall be extended, upon the request of Purchaser, with the consent of ARM, not
to be unreasonably withheld or delayed, for periods up to an additional three
ten (10) day periods but not beyond the 120th calendar day after the Closing
Date), the Purchaser shall prepare or cause to be prepared and delivered to ARM
a statement (the “Closing Statement”) setting forth (a) the Purchaser’s
computation of the Working Capital (including the ARMCo Receivables Amount) as
of the Effective Time (the “Closing Working Capital”) and (b) the Allocation
Statement. The Closing Statement shall be prepared, and the Closing Working
Capital (including the ARMCo Receivables Amount) shall be computed in accordance
with the Principles and Procedures as adjusted by the Working Capital
Adjustments. Sellers and Sellers’ accountants shall cooperate with the Purchaser
and the Purchaser’s accountants in connection with the preparation of the
Closing Statement, and Sellers shall provide the Purchaser and the Purchaser’s
accountants with reasonable access to their books, records, schedules, analyses,
working papers and other information relating to the Business for this purpose.
If Purchaser intends to perform a physical inventory as part of the preparation
of the Closing Statement, Purchaser shall inform the Sellers of such intent and
the Sellers shall have the right to have a representative observe such process.

(b)    Upon receipt of the Closing Statement from the Purchaser, ARM shall have
sixty (60) calendar days to review the Closing Statement (or such longer period
as ARM and Purchaser shall agree, the “Review Period”). Purchaser and the
Purchaser’s accountants shall cooperate with the ARM and ARM’s accountants in
connection with the review of the Closing Statement, and Purchasers shall
provide ARM and ARM’s accountants with reasonable access to their books,
records, schedules, analyses, working papers and other information relating to
the Business for this purpose. If ARM disagrees with the Closing Statement or
the Purchaser’s computation of the Closing Working Capital, (or the ARMCo
Receivables Amount), ARM may, on or prior to the last calendar day of the Review
Period, deliver a written notice to the Purchaser (the “Notice of Objection”)
which sets forth its objections to the Purchaser’s Closing Statement and/or the
calculation of the Closing Working Capital (or the ARMCo Receivables Amount).
Any Notice of Objection shall specify those items or amounts with which ARM
disagrees, together with a reasonably detailed explanation of the reasons for
disagreement with each such item or amount, and, to the extent reasonably
practicable, shall set forth ARM’s adjustments to the Closing Statement
(including the Allocation Statement) and calculation of the Closing Working
Capital (or the ARMCo Receivables Amount) based on such objections. To the
extent not set forth in the Notice of Objection, ARM shall be deemed to have
agreed with the Purchaser’s calculation of all other items and amounts contained
in the Closing Statement.

(c)     Unless ARM delivers the Notice of Objection to the Purchaser within the
Review Period, ARM shall be deemed to have accepted the Purchaser’s calculation
of the Closing Working Capital (or the ARMCo Receivables Amount) and the Closing
Statement (including the Allocation Statement) shall, except as provided in
Section 3.04 with respect to the Allocation Statement, be final, conclusive and
binding on all parties. If ARM delivers the Notice of Objection to the Purchaser
within the Review Period, the Purchaser and ARM shall, during the thirty (30)
calendar days following such delivery or any mutually agreed extension thereof,
use their commercially reasonable efforts to reach agreement on the disputed
items and amounts in order to determine the amount of the Closing Working
Capital (or the ARMCo Receivables Amount) and the Allocation Statement. If, at
the end of such period or any mutually agreed extension thereof, the Purchaser
and ARM are unable to resolve their disagreements, they shall jointly retain and
refer their disagreements for final determination to an independent accounting
firm mutually agreed upon by the Purchaser and ARM (or, if the Purchaser and ARM
cannot agree on such an accounting firm, then each shall select an independent
accounting firm and such accounting firms shall select a third independent
accounting firm) (the accounting firm mutually agreed upon by the Purchaser and
ARM or such other accounting firm being the “Independent Expert”). The Purchaser
and ARM shall instruct the Independent Expert promptly to review this
Section 3.03 and to determine (i) based on the requirements set forth in this
Section

 

1-NY/2171027.1

10

 


--------------------------------------------------------------------------------



 

3.03 and solely with respect to the disputed items and amounts so submitted
whether and to what extent, if any, the Closing Statement and the calculation of
Closing Working Capital (or the ARMCo Receivables Amount) set forth in the
statement require adjustment to comply with the requirements of this Section
3.03 and (ii) based on the requirements set forth in Section 3.04 and consistent
with Section 3.01 of the Disclosure Schedule, to what extent the Allocation
Statement requires adjustment. The Purchaser and ARM shall make available to the
Independent Expert all relevant books and records and other items reasonably
requested by the Independent Expert for this purpose. The Purchaser and ARM
shall request that the Independent Expert deliver to the Purchaser and ARM, as
promptly as practicable but in no event later than forty-five (45) calendar days
after its retention, a report that sets forth its resolution of the disputed
items and amounts and its calculation of the Closing Working Capital (or the
ARMCo Receivables Amount) and its determination of the Allocation Statement.
Except as provided in Section 3.04 with respect to the Allocation Statement in
the event that there is an adjustment to the purchase price, the decision of the
Independent Expert shall be final, conclusive and binding on the parties. The
costs and expenses of the Independent Expert shall be borne by the parties in
inverse proportion to their success on the disputed matters as determined by the
Independent Expert. Each of the Purchaser and ARM agrees to promptly execute, if
requested by the Independent Expert, a reasonable engagement letter, including
customary indemnities in favor of the Independent Expert.

(d)    The Closing Statement, as finally adjusted pursuant to Section 3.03(c),
is referred to herein as the “Final Statement” and the Closing Working Capital,
as finally determined pursuant to Section 3.03(c) is referred to as the “Final
Working Capital.” If the Final Working Capital is less than the Target Amount,
ARM (for the account of Sellers and ARMCo) shall pay to the Purchasers, as an
adjustment to the Purchase Price, in the manner and with interest as provided in
Section 3.03(e), an amount of cash equal to the difference between the Target
Amount and the Final Working Capital (the “Deficit Amount”). If the Final
Working Capital exceeds the Target Amount, the Purchaser shall pay to ARM (for
the account of Sellers and ARMCo, as an adjustment to the Purchase Price, in the
manner and with interest as provided in Section 3.03(e), an amount of cash equal
to the difference between the Final Working Capital and the Target Amount (the
“Surplus Amount”).

(e)     Within five (5) Business Days after the Final Working Capital has been
finally determined pursuant to Section 3.03(c), (i) if there is a Deficit
Amount, ARM (for the accounts of Sellers and ARMCo) shall pay to the Purchasers
an amount equal to such Deficit Amount and (ii) if there is a Surplus Amount,
the Purchaser or its Designee shall pay to ARM (for the account of Sellers and
ARMCo) an amount equal to such Surplus Amount, in each case above, together with
interest calculated as set forth below. Any payment of a Deficit Amount or a
Surplus Amount shall be made by wire transfer of immediately available funds to
an account designated in writing by the Purchaser or ARM, as the case may be, at
least three (3) Business Days prior to such payment. The amount of any payment
to be made pursuant to this Section 3.03(e) shall bear interest from and
including the Closing Date to but excluding the date of payment at a rate of
8.25% per annum or (if less) the maximum rate permitted by applicable Law,
during the period from the Closing Date to the date of payment. Such interest
shall be calculated daily on the basis of a year of three hundred and sixty five
(365) days and the actual number of days elapsed, without compounding.

(f)     If the Final Business Assets and Transferred Interests Purchase Price
and the Final ARMCo Receivables Purchase Price are different than the Base
Business Assets and Transferred Interests Purchase Price and the Base ARMCo
Receivables Purchase Price, ARM and ARMCo shall reconcile the differences as
promptly as practicable, and shall make such reconciling payments to each other
as may be appropriate. Notwithstanding anything to the contrary contained herein
or in the ARMCo Receivables Agreement, if the Final ARMCo Receivables Purchase
Price is greater than the Base ARMCo Receivables Purchase Price, ARMCo will look
solely to ARM, without recourse to the Purchasers, for the amount of such excess
and if the Final ARMCo Receivables Purchase Price is less than the Base ARMCo
Receivables Purchase Price, ARM will look solely to ARMCo, without recourse to
the Purchasers, for the amount of such deficiency. Purchasers and Sellers agree
that they will look solely to each other for payment of any adjustment to be
paid pursuant to Section 3.03 without recourse to ARMCo.

3.04

Purchase Price Allocation.

(a)     The Closing Statement shall include an allocation statement setting
forth Purchaser’s allocation of the Final Total Purchase Price (as proposed in
the Closing Statement) and, taking into account the indemnification provisions
hereunder, the Assumed Liabilities that are liabilities for applicable Tax
purposes

 

1-NY/2171027.1

11

 


--------------------------------------------------------------------------------



 

pursuant to Section 1060 of the Code and any other applicable Tax Laws (as the
same may be revised pursuant to Section 3.03 or Section 3.04, the “Allocation
Statement”). The Allocation Statement shall be consistent with the allocation
set forth in Section 3.01 of the Disclosure Schedule. The parties shall act in
good faith to agree on the Allocation Statement prior to the date on which the
applicable Tax Returns (including Forms 8594) are required to be filed. Any
dispute regarding the Allocation Statement shall be resolved pursuant to the
resolution procedures set forth in Section 3.03.

(b)    In the event that there is an adjustment to the Purchase Price hereunder,
Purchasers shall deliver to ARM a revised Allocation Statement reflecting such
adjustment. The parties shall act in good faith to resolve any dispute regarding
any revised Allocation Statement prior to the date on which the applicable Tax
Returns (including Forms 8594) are required to be filed or if the revised
Allocation Statement is delivered after that time, within 90 days after the
revised Allocation Statement is delivered to ARM. If the parties cannot resolve
any disputed item in the Allocation Statement or any revised Allocation
Statement, the disputed item shall be resolved by the Independent Expert in
accordance with the provisions of Section 3.03.

(c)     Except as otherwise required by Law or a binding determination by a
Governmental Authority, each party hereto agrees that it will, and will cause
the common parent or similar person with respect to any consolidated, combined,
unitary or similar tax group of which it is a member to, (i) file all Tax
Returns, including IRS Form 8594 or any other forms or reports required to be
filed pursuant to Section 1060 of the Code or any comparable provisions of Law
consistent with the allocation set forth in Section 3.01 of the Disclosure
Schedule and, to the extent the Allocation Statement has been finalized pursuant
to Section 3.03, the Allocation Statement or, if there has been a purchase price
adjustment pursuant to Articles XII or XIV hereof, or there has been an
adjustment to the Allocation Statement pursuant to Section 3.04(b), the
allocation set forth in Section 3.01 of the Disclosure Schedule or the
Allocation Statement, as previously appropriately modified to reflect any such
adjustment and (ii) not take a position for Tax purposes that is inconsistent
with the allocation set forth in Section 3.01 of the Disclosure Schedule and, to
the extent the Allocation Statement has been finalized pursuant to Section 3.03,
the Allocation Statement or, if there has been a purchase price adjustment
pursuant to Articles XII or XIV hereof, or there has been an adjustment to the
Allocation Statement pursuant to Section 3.04(b), the allocation set forth in
Section 3.01 of the Disclosure Schedule or the Allocation Statement, as
previously appropriately modified to reflect any such adjustment. Each party
hereto shall provide such cooperation as may reasonably be requested in
connection with the preparation or revision of the Allocation Statement.

(d)    In the event any allocation of the purchase price or any of the other
allocations or positions are questioned, audited or disputed by any Governmental
Authority, the party receiving notice thereof shall promptly notify the other
party, shall consult with the other party concerning the strategy for resolving
the issue and keep the other party apprised of the status of such question,
audit or dispute and the resolution thereof.

(e)     For the avoidance of doubt, no change in transfer pricing policies of
the Business Subsidiaries following the Closing and no implementation of
transfer pricing policies with respect to the Business Assets following Closing
will be treated for purposes of Section 3.04(c) as inconsistent with the
allocation set forth in Section 3.01 of the Disclosure Schedule or the
Allocation Statement.

3.05  Withholding. If a party determines that it may be required to withhold on
account of Taxes with respect to a payment under this Article III or Section
12.06 to any Person, such party shall be permitted to so withhold and, provided
that the amount so withheld is remitted to the authority to whom such withheld
amounts should be remitted, such withheld amount shall be treated as having been
paid to such Person. Where Purchaser may have a withholding obligation in
connection with the purchase price adjustment set forth in Section 3.03 and the
related purchase price allocation, if Purchaser’s obligation may exceed the
amount which it is required to pay under Section 3.03 hereof with respect to the
purchase price adjustment, Purchaser shall notify Seller of the amount of such
excess and Seller shall be required, within three (3) Business Days of receipt
of such notice, to pay Purchaser the amount of such excess, which amount
Purchaser shall be required to remit to the appropriate Taxing Authorities as
amounts withheld from a payment to Sellers. A Person that intends to withhold
under this Section 3.05 shall use reasonable efforts to notify the intended
recipient of the related payment of such intention in a manner that provides
such intended recipient with a reasonable opportunity to discuss such
withholding with such Person prior to the making of the relevant payment.

 

 

1-NY/2171027.1

12

 


--------------------------------------------------------------------------------



 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF

EACH OF THE SELLERS

Each of the Sellers hereby represents and warrants, jointly and severally, to
Purchaser as follows:

4.01  Organization and Qualification. (a) Each Seller and Business Subsidiary is
duly organized, validly existing and, to the extent applicable, in good standing
under the Laws of its jurisdiction of organization as listed on Section 4.01 of
the Disclosure Schedule and has full organizational power and authority to
conduct its business as and to the extent now conducted and to own, use and
lease its Assets and Properties. Each Seller and Business Subsidiary is duly
qualified, licensed or admitted to do business and, to the extent applicable, is
in good standing in each jurisdiction in which the ownership, use or leasing of
its Assets and Properties, or the conduct or nature of its business, makes such
qualification, licensing or admission necessary, except for such failures to be
so qualified, licensed or admitted and in good standing which, individually or
in the aggregate, (a) are not having and could not be reasonably expected to
have a Business Material Adverse Effect and (b) could not be reasonably expected
to have an adverse effect on the validity or enforceability of this Agreement or
the Operative Agreements or on the ability of any Seller to perform its
obligations hereunder or thereunder.

4.02  Capital Stock. Section 4.02 of the Disclosure Schedule sets forth all
authorized, issued and outstanding equity interests of each Transferred
Subsidiary. Except as set forth in Section 4.02 of the Disclosure Schedule, the
only issued and outstanding equity interests of the Transferred Subsidiaries are
the Transferred Interests and the interests in the Joint Ventures held by the
Joint Venture Partners (the “Other Joint Venture Interests”), all of which are
duly authorized, validly issued, fully paid and nonassessable (to the extent
such concepts are applicable to the Transferred Interests under applicable Law),
and the issuance thereof was in compliance with all applicable Laws. Except for
the Transferred Interests and the Other Joint Venture Interests, no equity
interests of the Transferred Subsidiaries have been issued, are held in treasury
or are reserved for issuance. Except as set forth on Section 4.02 of the
Disclosure Schedule, there are no outstanding Options with respect to the
Transferred Subsidiaries or agreements, arrangements or understandings to issue
Options with respect to the Transferred Subsidiaries and there are no preemptive
rights or agreements, arrangements or understandings to issue preemptive rights
with respect to the issuance or sale of the Transferred Subsidiaries’ equity
interests. Each of the Equity Sellers owns the Transferred Interests set forth
opposite such Equity Seller’s name on Section 4.02 of the Disclosure Schedule,
free and clear of all Liens other than Liens described in clauses (i) and (viii)
of the definition of Permitted Liens and those Liens which will be released on
or prior to Closing. The delivery of the certificates representing the
certificated Transferred Interests purchased hereunder and the corresponding
assignment documents specified in this Agreement, when duly delivered on the
Closing Date, will transfer the Transferred Interests to Purchaser free and
clear of all Liens other than Liens described in clauses (i) and (viii) of the
definition of Permitted Liens.

4.03  Authority Relative to this Agreement and the Operative Agreements. Each of
the Sellers has full organizational power and authority to enter into this
Agreement and the Operative Agreements to which it is party and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, including to sell and transfer pursuant to this
Agreement the Transferred Interests and the Business Assets, as applicable. The
execution, delivery and performance of this Agreement and the Operative
Agreements to which it is a party by ARM and the consummation by ARM of the
transactions contemplated hereby and thereby have been duly and validly approved
by the board of directors of ARM, and no other corporate proceedings on the part
of ARM are necessary to authorize the execution, delivery and performance of
this Agreement and the Operative Agreements by ARM and the consummation by ARM
of the transactions contemplated hereby and thereby. When each of the other
Sellers join in this Agreement as contemplated by Section 6.18 hereof, the
execution, delivery and performance of this Agreement and the Operative
Agreements to which it is a party by each of the other Sellers and the
consummation by the other Sellers of the transactions contemplated hereby and
thereby will have been duly and validly approved by the boards of directors or
other governing body of each of the other Sellers, and, to the extent required,
by the equity holders of each of the other Sellers, and no other corporate,
company, or similar organizational proceedings on the part of Sellers or their
equity holders will be necessary to authorize the execution, delivery and
performance of this Agreement and the Operative Agreements by each other Seller
and the consummation by each other Seller of the transactions contemplated
hereby and thereby. This

 

1-NY/2171027.1

13

 


--------------------------------------------------------------------------------



 

Agreement has been, and the Operative Agreements to which it is a party will be,
when delivered on the Closing Date, duly and validly executed and delivered by
ARM and constitute legal, valid and binding obligations of ARM enforceable
against it in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.
When each of the other Sellers join in this Agreement as contemplated by Section
6.18 hereof, this Agreement will have been, and the Operative Agreements to
which it is a party will be, when delivered on the Closing Date, duly and
validly executed and delivered by each other Seller and constitute legal, valid
and binding obligations of each of the other Sellers enforceable against each of
them in accordance with their respective terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or other similar Laws relating to the enforcement of
creditors’ rights generally and by general principles of equity.

4.04  Subsidiaries. Except as set forth on Section 4.04 of the Disclosure
Schedule, no Transferred Subsidiary owns or controls or during the past year has
owned or controlled, directly or indirectly, any equity interest in any other
Person and no Transferred Subsidiary is or during the past year has been a
participant in any joint venture, partnership or similar arrangement whether or
not treated as a partnership for federal income tax purposes. The authorized,
issued and outstanding equity interests of each direct or indirect subsidiary of
a Transferred Subsidiary (each a “Secondary Subsidiary”) are set forth on
Section 4.04 of the Disclosure Schedule. The only issued and outstanding equity
interests of the Secondary Subsidiaries are those set forth on Section 4.04 of
the Disclosure Schedule, all of which are duly authorized, validly issued, fully
paid and nonassessable (to the extent such concepts are applicable to the
Transferred Interests under applicable Law), and the issuance thereof was in
compliance with all applicable Laws. No other equity interests of the Secondary
Subsidiaries have been issued, are held in treasury or are reserved for
issuance. Except as shown on Section 4.04 of the Disclosure Schedule, there are
no outstanding Options with respect to the Secondary Subsidiaries or agreements,
arrangements or understandings to issue Options with respect to the Secondary
Subsidiaries and there are no preemptive rights or agreements, arrangements or
understandings to issue preemptive rights with respect to the issuance or sale
of the Secondary Subsidiaries’ equity interests. Each of the Transferred
Subsidiaries owns the equity interests set forth opposite such Transferred
Subsidiary’s name on Section 4.04 of the Disclosure Schedule free and clear of
all Liens other than Liens described in clauses (i) and (viii) of the definition
of Permitted Liens.

4.05  No Conflicts. The execution and delivery by each Seller of this Agreement
and the Operative Agreements to which each Seller is a party, the performance by
each of the Sellers of their respective obligations under this Agreement and
such Operative Agreements, and the consummation of the transactions contemplated
hereby and thereby, do not and will not:

(a)     conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the certificate or articles of incorporation or
by-laws (or other comparable charter documents) of the Business Subsidiaries or
of any Seller;

(b)    subject to obtaining the consents, approvals and actions, making the
filings and giving the notices referred to in Section 4.06 below or disclosed in
Section 4.06 of the Disclosure Schedule, if any, conflict with or result in a
violation or breach of any term or provision of any Law or Order applicable to
the Business Subsidiaries, any of the Sellers or any of their respective Assets
and Properties, the effect of which (i) could result in any material Liability
to the Business Subsidiaries or Purchasers, or (ii) could reasonably be expected
to result in the issuance of an Order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement or any of the Operative Agreements; or

(c)     except as disclosed in Section 4.05 of the Disclosure Schedule, (i)
conflict with or result in a violation or breach of, (ii) constitute (with or
without notice or lapse of time or both) a default under, (iii) require any
Business Subsidiary or any Seller to obtain any consent, approval or action of,
make any filing with or give any notice to any Person as a result or under the
terms of, (iv) result in or give to any Person any right of termination,
cancellation, acceleration or modification in or with respect to, (v) result in
or give to any Person any additional rights or entitlement to increased,
additional, accelerated or guaranteed payments or other rights under, (vi)
result in the creation or imposition of any Lien upon any Business Subsidiary or
any Seller or any of their respective Assets and Properties under, or (vii)
adversely affect any right or obligation of any Seller or any Business
Subsidiary under, any Contract (including all Business Real Property Leases) or
License to which any Business Subsidiary or any Seller is a party or by which
any of their respective Assets and Properties is bound, the effect of

 

1-NY/2171027.1

14

 


--------------------------------------------------------------------------------



 

which in any case under clause (vii) could reasonably be expected to result in
the issuance of an Order restraining, enjoining or otherwise prohibiting or
making illegal the consummation of any of the transactions by this Agreement or
any Operative Agreements.

4.06  Governmental Approvals and Filings. Except as disclosed in Section 4.06 of
the Disclosure Schedule, no consent, approval or action of, filing with or
notice to any Governmental Authority on the part of any Business Subsidiary or
any Seller is required in connection with the execution, delivery and
performance of this Agreement or any of the Operative Agreements to which it is
a party or the consummation of the transactions contemplated hereby or thereby.

4.07  Books and Records. The Books and Records of the Business Subsidiaries and
the Asset Seller Books and Records have been maintained in all material respects
in accordance with ARM’s practices and policies. Each of the minute books of the
Business Subsidiaries has been made available to Purchaser through the
“Intralinks” electronic data room, and such minute books contain a true and
complete record, in all material respects, of all action taken since January 1,
2001 at all meetings and by all written consents in lieu of meetings of the
partners, members, manager, directors, stockholders, subcommittees or committees
thereof or similar governing body of the applicable Business Subsidiary.

4.08

Financial Statements.

(a)     Attached hereto as Schedule 4.08(a) of the Disclosure Schedule is a copy
of (i) the unaudited combined financial statements of the Business consisting of
a balance sheet, income statement, and statement of cash flows, as of and for
the year ended October 1, 2006, and (ii) the unaudited combined financial
statements of the Business, consisting of a balance sheet, income statement and
statement of cash flows, as of and for the three months ended December 31, 2006
(collectively, the “Financial Statements”). The Financial Statements have been
prepared in accordance with GAAP, except as disclosed on Schedule 4.08(a) of the
Disclosure Schedule and fairly present in accordance with GAAP, in all material
respects, the financial condition and results of operations and cash flows of
the Business as of and for the periods then ended subject in the case of interim
statements to normal recurring year end adjustments, which are not, individually
or in the aggregate, material; provided, however, that the Financial Statements
lack footnotes and other items disclosed in Section 4.08(a) of the Disclosure
Schedule. The Financial Statements are denominated in US Dollars.

(b)    Section 4.08(b) of the Disclosure Schedule contains a copy of the audited
financial statements of Sango for the fiscal year ended September 30, 2006 (the
“Sango Financial Statements”). The Sango Financial Statements were prepared in
accordance with GAAP and fairly present, in accordance with GAAP, in all
material respects the financial condition, results of operations and cash flow
of Sango as of the date thereof and for the period covered thereby.

4.09  Absence of Changes. Except as disclosed in Section 4.09 of the Disclosure
Schedule, since the Financial Statement Date there has not been any Business
Material Adverse Effect or, to the Knowledge of Seller, any event or development
which, individually or together with other such events or developments, could
reasonably be expected to result in a Business Material Adverse Effect. None of
the other representations or warranties set forth in this Agreement shall be
deemed to limit the foregoing. In addition, without limiting the foregoing,
except as expressly contemplated hereby and by the Operative Agreements and
except as disclosed in Section 4.09 of the Disclosure Schedule, there has not
occurred since the Financial Statement Date:

(a)     any authorization, issuance, sale or other disposition by any Business
Subsidiary of any shares of capital stock (or equity interests) of such Business
Subsidiary, or any modification or amendment of any right of any holder of any
outstanding shares of capital stock (or equity interests) of such Business
Subsidiary;

(b)    any increase greater than that permitted by an Asset Seller’s or Business
Subsidiary’s applicable merit increase program provided to the Purchaser prior
to the date hereof in salary, rate of commissions or rate of consulting fees of
any current or former officer, director, stockholder, Executive Employee or
consultant of such Business Subsidiary or the Business; (ii) any payment of
consideration of any nature whatsoever (other than salary, bonuses, incentive
plan payments, commissions or consulting fees paid to any current or former
officer, director, stockholder, employee or consultant of any Business
Subsidiary or the Business) to any current or former officer, director,
stockholder, employee or consultant of any Business Subsidiary or the Business;
(iii) any establishment or modification of (A) targets, goals, pools or similar
provisions under any Benefit Plan, employment

 

1-NY/2171027.1

15

 


--------------------------------------------------------------------------------



 

Contract or other employee compensation arrangement other than in the Ordinary
Course or (B) salary ranges, increase guidelines or similar provisions in
respect of any Benefit Plan, employment Contract or other employee compensation
arrangement; or (iv) any adoption, entering into, amendment, modification or
termination (partial or complete) of any Benefit Plan;

(c)     any incurrence by any Seller with respect to the conduct of the Business
or any Business Subsidiary of Indebtedness, other than Indebtedness incurred in
the Ordinary Course, or (ii) any voluntary purchase, cancellation, prepayment or
complete or partial discharge in advance of a scheduled payment date with
respect to, or waiver of any right of a Business Subsidiary under any
Indebtedness of or owing to such Business Subsidiary or of any Seller under any
Indebtedness of or owing to such Seller with respect to the conduct of the
Business other than in the Ordinary Course, with regard to the inter-company
loan and cash management arrangements, or as required or contemplated by this
Agreement or an Operative Agreement;

(d)    any physical damage, destruction or other casualty loss (whether or not
covered by insurance) affecting any of the real or personal property or
equipment of any Business Subsidiary or of any Seller used or held for use in
the conduct of the Business in an aggregate amount exceeding $1,000,000;

(e)     any material change in (A) any pricing, investment, accounting,
financial reporting, inventory, credit, allowance or Tax practice or policy of
any Business Subsidiary or the Business or (B) any method of calculating any bad
debt, contingency or other reserve of any Business Subsidiary (or of any
Relevant Group that includes a Business Subsidiary if such change would affect
such Business Subsidiary) or with respect to the Business for accounting,
financial reporting or Tax purposes;

(f)     any purchase of any Assets and Properties of any Person with
consideration greater than $1,000,000 or disposition of, or incurrence of a Lien
(other than a Permitted Lien) on, any Assets and Properties of any Business
Subsidiary or of any Seller used or held for use in the conduct of the Business,
other than acquisitions or dispositions of inventory in the Ordinary Course or
other dispositions in the aggregate not greater than $500,000, and for any
individual item not greater than $50,000, or as contemplated in an Asset
Seller’s or Business Subsidiary’s FY 2007 annual operation plan provided to
Purchaser prior to the date hereof.

(g)    any entering into, amendment, modification, termination (partial or
complete) or granting of a waiver under or giving any consent with respect to
(i) any Contract which is required (or had it been in effect on the date hereof
would have been required) to be disclosed in the Disclosure Schedule pursuant to
Section 4.18(a), (ii) any Business License, or (iii) any Business Real Property
Lease;

(h)    any capital expenditures or commitments for additions to property, plant
or equipment of any Business Subsidiary or of any Seller used or held for use in
the conduct of the Business constituting capital assets in an aggregate amount
exceeding an Asset Seller’s or Business Subsidiary’s capital budget by
$1,000,000 or more provided to Purchaser prior to the date hereof;

(i)

any commencement, termination or change of any line of business of the Business;

(j)     any transaction by any Business Subsidiary or Asset Seller with respect
to the Business with any officer or director of any Business Subsidiary or any
Asset Seller or, to the Knowledge of Sellers, any Affiliate of such an officer
or director, other than pursuant to normal employment compensation arrangements
with an Asset Seller or a Business Subsidiary;

(k)    any condemnation or public taking with respect to any Business Real
Property or any real property demised under a Business Real Property Lease;

(l)

any entering into of an agreement to do or engage in any of the foregoing; or

(m)

any other material transaction not in the Ordinary Course.

 

4.10  No Undisclosed Liabilities. Except as reflected or reserved against in the
combined statement of assets and liabilities included in the Financial
Statements or as disclosed in Section 4.10 of the Disclosure Schedule, to the
Knowledge of Sellers, there are no Liabilities of any Business Subsidiary or any
Asset Seller relating to the Business, other than Liabilities incurred in the
Ordinary Course which are not for tort or for breach of contract.

4.11

Taxes.

 

 

1-NY/2171027.1

16

 


--------------------------------------------------------------------------------



 

 

(a)     Except as disclosed in Section 4.11(a) of the Disclosure Schedule, all
material Tax Returns required to have been filed by or with respect to any
Business Subsidiary or any affiliated, consolidated, combined, unitary or
similar group of which any Business Subsidiary or Asset Seller is or was a
member (a “Relevant Group”), or any Asset Seller with respect to the Business
have been duly and timely filed, and to the Knowledge of Sellers each such Tax
Return correctly and completely reflects the income, franchise or other Tax
liability and all other information required to be reported thereon in all
material respects. To the Knowledge of Sellers, all material Taxes due and
payable by any Business Subsidiary, any Relevant Group or member thereof, or any
Asset Seller or due and payable with respect to the Business or the Business
Assets, whether or not shown on any Tax Return, have been paid. Each
representation and warranty set forth in this Section 4.11(a) regarding a
Business Subsidiary that is a Joint Venture shall, except as otherwise provided
for purposes of Articles XII and XIV hereof, be qualified by reference to the
Knowledge of Sellers.

(b)    Except as disclosed in Section 4.11(b) of the Disclosure Schedule, the
provisions for Taxes due by any Business Subsidiary (as opposed to any asset or
liability representing deferred Taxes established to reflect timing differences
between book and Tax income) in the Financial Statements have been determined in
accordance with the Principles and Procedures for all unpaid Taxes, being
current Taxes not yet due and payable, under reasonable interpretations of the
appropriate tax statutes, of such Business Subsidiary.

(c)     No Business Subsidiary or Relevant Group that includes a Business
Subsidiary is a party to any agreement extending the time within which to file
any Tax Return except as disclosed in Section 4.11(c) of the Disclosure
Schedule. None of the Asset Sellers or any Relevant Group that includes an Asset
Seller is a party to any agreement extending the time within which to file any
Tax Return that relates to the Business or the Business Assets except as
disclosed in Section 4.11(c) of the Disclosure Schedule. Section 4.11(c) of the
Disclosure Schedule sets forth: (i) for each Business Subsidiary, those
jurisdictions in which such Business Subsidiary is, based on its current
operations, subject to income, sales or similar Taxes, (ii) for each Relevant
Group that includes a Business Subsidiary, those jurisdictions in which such
Relevant Group is, based on its current operations and as a result of the
current operations of a Business Subsidiary, subject to income, sales or similar
Taxes and (iii) for each Asset Seller and each Relevant Group that includes an
Asset Seller, those jurisdictions in which such Asset Seller or Relevant Group
is, based on the Business or the Business Assets, subject to income, sales or
similar Taxes. Since January 1, 2003, no claim has been made by any jurisdiction
in which any Business Subsidiary, any Asset Seller or any Relevant Group does
not file Tax Returns in respect of income, sale or similar Taxes that such
Business Subsidiary, Asset Seller or Relevant Group (in the case of an Asset
Seller or a Relevant Group that is a Relevant Group only because it includes an
Asset Seller, as a result of the Business or Business Assets) may be subject to
any such Taxes in such jurisdiction.

(d)    To the Knowledge of Sellers, each Business Subsidiary and, to the extent
any withholding Tax could be a Lien on any of the Business Assets or could
become a liability of Purchaser or its Affiliates, each Asset Seller has
withheld and paid all material Taxes required to have been withheld or paid in
connection with amounts paid or owing to any employee, creditor, independent
contractor or other third party.

(e)     No Seller expects any Taxing Authority to assess additional material
Taxes for the current or any prior Tax period against or in respect of any
Relevant Group that includes a Business Subsidiary (in respect of the activities
of such Business Subsidiary) or any Business Subsidiary. No Seller expects any
Taxing Authority to assess additional material Taxes for the current or any
prior Tax period against an Asset Seller or any Relevant Group that includes an
Asset Seller relating to the Business or Business Assets. Except as disclosed in
Section 4.11(e) of the Disclosure Schedule, there is no material dispute or
claim concerning any Tax liability of any Relevant Group or any Business
Subsidiary and there is no material dispute or claim concerning any Tax
liability of any Asset Seller or any Relevant Group that includes an Asset
Seller (i) relating to the Business or any of the Business Assets or (ii) that
could become a liability of a Purchaser or any of its Affiliates either (A)
threatened, claimed or raised by any Taxing Authority or (B) of which any
Relevant Group, any Business Subsidiary or any Asset Seller is aware. There are
no Liens for Taxes upon the Assets and Properties of any Business Subsidiary or
upon the Business Assets. Section 4.11(e) of the Disclosure Schedule indicates
those Tax Returns, if any, of Relevant Groups, Business Subsidiaries or Asset
Sellers that have been audited since September 30, 2003, and indicates those Tax
Returns of Relevant Groups, Business Subsidiaries or Asset Sellers that
currently are the subject of audit.

 

 

1-NY/2171027.1

17

 


--------------------------------------------------------------------------------



 

 

(f)     Except as disclosed in Section 4.11(f) of the Disclosure Schedule, none
of the Business Subsidiaries or Relevant Groups that include a Business
Subsidiary has waived any statute of limitations in respect of Taxes or agreed
to any extension of time with respect to any Tax assessment or deficiency. None
of the Asset Sellers or Relevant Groups that include an Asset Seller has waived
any statute of limitations in respect of, or agreed to any extension of time
with respect to any assessment or deficiency of, Taxes (i) relating to the
Business or any of the Business Assets or (ii) that could become a liability of
a Purchaser or any of its Affiliates.

(g)    Except as disclosed in Section 4.11(g) of the Disclosure Schedule, none
of the Relevant Groups, the Business Subsidiaries or the Asset Sellers (to the
extent, in the case of an Asset Seller or a Relevant Group that is a Relevant
Group solely because it includes an Asset Seller, that it (i) relates to the
Business or any of the Business Assets or (ii) could become a liability of
Purchaser or its Affiliates) has received any written ruling related to Taxes or
entered into any written and legally binding agreement with a Taxing Authority
relating to Taxes.

(h)    Except as disclosed in Section 4.11(h) of the Disclosure Schedule, to the
Knowledge of Sellers, no Business Subsidiary has any material liability for
Taxes of any other Person (i) under Section 1.1502-6 of the Treasury Regulations
(or any similar provision of state, local or foreign Law), (ii) as a transferee
or successor, (iii) by Contract or (iv) otherwise and none of the Asset Sellers
has any such liability that (A) could result in a Lien on any of the Business
Assets or (B) could become a liability of a Purchaser or any of its Affiliates.

(i)     No Business Subsidiary has agreed to, is required to, or reasonably
expects that it might have to, make any adjustment under Section 481 of the Code
(or any comparable provision of state, local or foreign Law) by reason of a
change in accounting method. No Business Subsidiary (or Relevant Group, with
respect to a transaction of a Business Subsidiary) is accounting for or
reporting any transaction for Tax purposes on an “open transaction” basis (or
any similar basis under state, local or foreign Tax law). To the Knowledge of
Sellers, no Business Subsidiary has received prepaid amounts which will be
subject to Tax following the Closing.

(j)     No Business Subsidiary is a party to or is bound by any obligations
under any tax sharing, tax allocation, tax indemnity or similar agreement or
arrangement. None of the Asset Sellers is a party to or is bound by any
obligations under any tax sharing, tax allocation, tax indemnity or similar
agreement or arrangement that could result in a Lien on any of the Business
Assets.

(k)    Except as disclosed in Section 4.11(k) of the Disclosure Schedule, no
Taxing Authority has proposed Tax adjustments with respect to any Business
Subsidiary or any Asset Seller (to the extent that it relates to the Business or
Business Assets) directly or indirectly in respect of an intercompany
transaction or arrangement between or among any Business Subsidiary, or a
transaction or arrangement between or among any Asset Seller (to the extent that
it relates to the Business or Business Assets), on the one hand, and ARM or any
Affiliate of ARM, on the other hand, for any period ending on or prior to the
Closing Date including (i) any Tax arising from an adjustment in respect of such
transaction or arrangement under Section 482 of the Code, the Treasury
Regulations thereunder, any related provision or any similar provision of state,
local or foreign Law and (ii) any Tax arising from a failure fully to comply
with applicable documentation, recordkeeping and filing requirements in respect
of such transaction or arrangement.

(l)     Except as disclosed on Section 4.11(l) of the Disclosure Schedule, none
of the Business Subsidiaries or ARM or any of its Affiliates (in the case of ARM
or such an Affiliate, in respect of a Business Subsidiary) is obligated to make
any payments, or is a party to any agreement that under certain circumstances
could require it to make any payments, that are not deductible under Section
280G of the Code or any provision of foreign law that prohibits the
deductibility of compensation payments contingent upon a change in control.

(m)   The direct and indirect acquisitions of the interests in the Business
Subsidiaries provided for herein (other than with respect to ArvinMeritor
Emissions Technologies Spartanburg Inc., the Joint Ventures, the entities
identified in Section 4.11(q) hereof as entities that are treated as
partnerships or disregarded entities for U.S. federal income tax purposes and
the entities which Sellers are covenanting pursuant to Section 6.20 hereof will
be disregarded entities for United States federal income tax purposes on the
Closing Date) each qualify, subject to the making of the Section 338(g)
Elections by Purchaser or its designee, as the case may be, for an election
under Section 338(g) of the Code (and any comparable election under foreign,
state or local law).

(n)    Neither the acquisition of any of the Transferred Interests nor the
acquisition of any of the Business Assets will be subject to Tax under Section
897 of the Code or a requirement to withhold under Section

 

1-NY/2171027.1

18

 


--------------------------------------------------------------------------------



 

1445 of the Code. All of the Transferred Interests and Business Assets which are
being transferred pursuant to this Agreement that constitute “United States real
property interests” are beneficially owned by ARM or ARM OE and will be
transferred by such entities pursuant to this Agreement.

(o)    None of the Assets and Properties of the Business Subsidiaries and none
of the Business Assets constitutes tax-exempt bond financed property or
tax-exempt use property, within the meaning of Section 168 of the Code. No
Business Subsidiary is a party to any “safe harbor lease” that is subject to the
provisions of Section 168(f)(8) of the Internal Revenue Code as in effect prior
to the Tax Reform Act of 1986, or to any “long-term contract” within the meaning
of Section 460 of the Code.

(p)    Except as disclosed in Section 4.11(p) of the Disclosure Schedule, no
Business Subsidiary or Relevant Group is, or at any time has been, subject to
(i) the dual consolidated loss provisions of Section 1503(d) of the Code, (ii)
the overall foreign loss provisions of Section 904(f) of the Code or (iii) the
recharacterization provisions of Section 952(c)(2) of the Code.

(q)    For U.S. federal income tax purposes, each of AESRO, ArvinMeritor
Argentina S.A., ASI, ArvinMeritor Emissions Technologies Spartanburg Inc.,
ArvinMeritor ET B.V., ArvinMeritor Light Vehicle Systems (Chongqing) Co., Ltd.,
ArvinMeritor Light Vehicle Systems (Yantai) Co., Ltd., Novaferraeisen
Abgastechnologie GmbH, ArvinMeritor A&ET GmbH, ArvinMeritor Emissions
Technologies Kft, ADT and AEI is treated as a corporation, each of ArvinMeritor
Thailand, LLC, ArvinMeritor (Thailand) Co., Ltd., ArvinMeritor A&ET Limited,
Arvin Meritor Emissions Technologies S.A. (Proprietary) Limited, ArvinMeritor
A&ET SA (Proprietary) Limited, Zeuna Starker South Africa Pty Ltd. and
ArvinMeritor Emissions Technologies GmbH is treated as a disregarded entity and
ARM SJ is treated as a partnership. There are no pending or proposed requests or
elections (including elections which are to be effective on or after the Closing
Date) to change the classification for U.S. federal income tax purposes of any
of such entities.

(r)     To the Knowledge of Sellers, except with respect to the Turkish branch
of ArvinMeritor A&ET Limited, none of the Business Subsidiaries are properly
treated as engaged in a trade or business or maintain a permanent establishment
or other office in any jurisdiction other than the respective countries under
the laws of which they are organized and political subdivisions thereof.

(s)     No Seller that is a non-resident of Canada for purposes of the Income
Tax Act (Canada) is transferring pursuant to this Agreement “taxable Canadian
property” (as such term is defined for purposes of the Income Tax Act (Canada)).

(t)     ArvinMeritor Canada is registered under the ETA for GST purposes and its
GST registration number is 86147 5994 RT0002.

(u)    Any gains or income recognized by Arvin International Holdings LLC or its
Affiliates for purposes of the India “ITA” with respect to the transfer provided
for herein of the Transferred Interests in AEI will be long-term capital gains
for purposes of the India ITA.

(v)    None of the UK Assets are wasting assets within the meaning of section 44
of the Taxation of Chargeable Gains Act 1992 which do not qualify in full for an
allowance under the provisions of the Capital Allowances Act 2001 (“CAA 2001”).

(w)   All capital expenditure, other than expenditure on land and buildings
which is not capable of qualifying for industrial buildings allowances, incurred
on the provision of UK Assets has qualified for capital allowances for each
relevant period at the highest rate applicable to expenditure incurred at the
time in question. The Disclosure Schedule, in relation to expenditure on UK
Assets qualifying for industrial building allowances, gives details of the
residue of expenditure amounts (within the meaning of section 311 of the CAA
2001) and the date of the first use for each relevant UK Asset.

(x)    Capital allowances have not been claimed in relation to any expenditure
incurred on the provision of UK Assets the categorization of which as
expenditure qualifying for capital allowances, or capital allowances of the kind
in question, is or could become the subject of dispute with HM Revenue and
Customs (taking account for this purpose of Sections 21-24 of CAA 2001).

 

 

1-NY/2171027.1

19

 


--------------------------------------------------------------------------------



 

 

(y)    None of the UK Assets is a long life asset for the purposes of Chapter 10
of Part 2 of the CAA 2001 (capital allowances on long life assets).

(z)     In relation to each UK Asset expenditure on which qualifies for capital
allowances, the amount of capital expenditure to be incurred by the UK Purchaser
pursuant to this Agreement that will be treated as eligible for capital
allowances will not be less than the price apportioned to the UK Asset in
question under this Agreement (whether pursuant to Part 2 Chapter 14 (fixtures)
of the CAA 2001, section 226 of the CAA 2001 or otherwise).

(aa)   The UK Seller is a registered and taxable person for the purposes of the
Value Added Tax Act 1994 and has complied with and observed in all material
respects the terms of all relevant legislation, regulations, orders, provisions,
conditions and notices related to such taxes (“VAT Legislation”) arising in
respect of or in connection with the UK Business. The UK Seller has maintained
and obtained accounts, records, invoices and other documents appropriate or
requisite for the purposes of VAT Legislation arising in respect of or in
connection with the UK Business and such accounts, records, invoices or other
documents are complete, correct and up-to-date in all material respects.

(bb)  The UK Seller is not in arrears with any payments or returns or
notifications under VAT legislation or liable to any forfeiture of goods under
the Customs and Excise Acts (as defined in the Customs and Excise Management Act
1979) or any other VAT legislation.

(cc)   The UK Seller does not make any supplies in the ordinary course of the UK
Business which are exempt supplies for value added tax purposes.

(dd)  None of the Assets is a capital item for the purposes of paragraph 113 of
the Value Added Tax Regulations 1995.

(ee)   No election has been made by the UK Seller or a relevant associate in
accordance with the provisions of paragraph 2 of Schedule 10 to the Value Added
Tax Act 1994 to waive the exemption from value added tax in respect of any of
the UK Properties.

(ff)    All documents in the possession or under the control of the Sellers or
any Affiliate or to the production of which the Sellers or any Affiliate are
entitled which establish or are necessary to establish the title of the UK
Seller to any Asset or under which the UK Seller has any rights which relate to
the UK Business have been duly stamped and any applicable stamp duties or
charges in respect of such documents have been duly accounted for and paid, and
no such documents which are outside the United Kingdom would attract stamp duty
if they were brought into the United Kingdom. The UK Seller has paid all stamp
duty land tax which is due and payable prior to the Closing Date, and has filed
all stamp duty land tax returns.

(gg)  The UK Seller is registered for the purposes of VAT and neither UK Seller
nor a relevant associate (as defined in paragraph 3(7) of Schedule 10 to the
VATA) of the UK Seller has made a valid and effective election under paragraph 2
of Schedule 10 to the VATA to waive the exemption from VAT in relation to any of
the UK Properties.

(hh)  The capital reserves (Kapitalruecklagen) within the meaning of Section 272
Para 2 No. 4 of the German Commercial Code (HGB) and the contribution account
(steuerliches Einlagekonto) within the meaning of Sec. 27 Para 1 Sent. 1 of the
German Corporate Income Tax Code (Koerperschaftsteuergesetz) and Section 20 Para
1 No. 1 Sent. 3 of the German Income Tax Code (Einkommensteuergesetz) of
ArvinMeritor Emissions Technologies GmbH amount to at least EUR 85,000,000 as of
September 30, 2006 and as of the Closing. In addition, the distributable
reserves (capital reserves less accumulated losses “Verlustvortrag”) amount to
at least EUR 85,000,000 as of the date hereof and as of the Closing.

(ii)    ArvinMeritor Emissions Technologies GmbH did not incur a distributable
profit for tax purposes within the meaning of Section 27 Para 1 Sent. 5 of the
German Corporate Income Tax Code in the fiscal year ending on September 30,
2006. In this context, the German Corporate Income Tax Code in the version
including tax law amendments of the new tax reorganisation act as published as
of December 7, 2006 (“SEStEG”) is applicable.

 

 

1-NY/2171027.1

20

 


--------------------------------------------------------------------------------



 

 

(jj)    No [adverse effects took place and no] action has or will be taken by
the Sellers, their Affiliates, the Transferred Subsidiaries or the Secondary
Subsidiaries that would adversely affect the ability to distribute at and in
connection with the Closing (and without requiring a distribution subject to
withholding) an amount of EUR 85,000,000 out of the capital reserves of
ArvinMeritor Emissions Technologies GmbH.

4.12

Legal Proceedings. Except as disclosed in Section 4.12 of the Disclosure
Schedule:

(a)     there are no Actions or Proceedings pending or, to the Knowledge of the
Sellers, threatened against, any Business Subsidiary, or against any Seller with
respect to the Business, the Business Assets or Assumed Liabilities; and

(b)    neither the Business Subsidiaries nor any Seller, has received notice of
any Orders outstanding against any Business Subsidiary or any of their
respective Assets and Properties, any Seller with respect to the Business, the
Business Assets or the Assumed Liabilities.

4.13  Compliance with Laws and Orders. Except as disclosed in Section 4.13 of
the Disclosure Schedule, to the Knowledge of Sellers, none of the Business
Subsidiaries nor any of the Sellers with respect to the Business or Business
Subsidiaries is, nor have any of them received any notice that any Business
Subsidiary or any Asset Seller with respect to the Business is in violation of,
in conflict with, or in default under any Law or Order applicable to any
Business Subsidiary, any Seller with respect to the Business, the Business
Assets or Assumed Liabilities. To the Knowledge of Seller, no event has occurred
and no circumstances exist that (with or without the passage of time or the
giving of notice or both) could reasonably be expected to result in a violation
of, conflict with or failure on the part of any Asset Seller with respect to the
Business or any Business Subsidiary to comply with, any applicable Law or Order,
except for any such violations, conflicts or failures to comply that would not
in the aggregate be material to any Asset Seller with respect to the Business or
any Business Subsidiary.

4.14  Benefit Plans; ERISA. Section 4.14 of the Disclosure Schedule contains a
list of all the Benefit Plans that are maintained and contributed to solely by
the Equity Sellers Subs or to which solely the Equity Sellers Subs are a party
(the “Business Benefit Plans”) and a list of all Benefit Plans, other than the
Business Benefit Plans that are maintained or contributed to by the Sellers or
to which the Sellers are a party (the “Seller Benefit Plans”). Such list also
identifies those Business Benefit Plans and those Seller Benefit Plans that are
maintained or contributed to solely for the benefit of Employees who are not
resident in the United States (the “Foreign Benefit Plans”). Copies of all
documentation relating to such Benefit Plans have been delivered to Purchaser
(including copies of written Benefit Plans, written descriptions of oral Benefit
Plans, summary plan descriptions, trust agreements, the most recent annual
returns, employee communications, and IRS determination letters). Except as
disclosed in Section 4.14 of the Disclosure Schedule:

(a)     with respect to each Benefit Plan, the Sellers have materially complied
with the requirements of all applicable Laws (including ERISA and the Code), and
each Benefit Plan has been maintained and administered in all material respects
in accordance with its terms. Each Benefit Plan intended to qualify under
section 401(a) of the Code has received a favorable determination letter from
the IRS and no event has occurred and no condition or circumstance exists that
may be expected to result in the revocation of any such favorable determination
letter;

(b)    no Business Benefit Plan is: (i) a “defined benefit plan” within the
meaning of Section 414(j) of the Code, (ii) is a plan described in Section
401(a)(1) of ERISA, or (iii) a Multiemployer Plan, and none of the Sellers, or
the Business Subsidiaries have been required to contribute to any Multiemployer
Plan;

(c)     no direct, contingent or secondary liability has been incurred or is
expected to be incurred by any Business Subsidiary under Title IV of ERISA to
any party with respect to any Benefit Plan or Multiemployer Plan, or with
respect to any other Plan presently or heretofore maintained or contributed to
by any ERISA Affiliate;

(d)    except as set forth in Section 4.14 of the Disclosure Schedule, no
Benefit Plan exists that, as a result of the execution of this Agreement,
stockholder approval (if any) of this Agreement, or the transactions
contemplated by this Agreement (whether alone or in connection with any
subsequent event(s)), could result in (i) severance pay or any increase in
severance pay upon any termination of employment after the date of this
Agreement, (ii) accelerate the time of payment or vesting or result in any
payment or funding (through a grantor trust or otherwise) of compensation or
benefits under, increase the amount payable or result in any other material

 

1-NY/2171027.1

21

 


--------------------------------------------------------------------------------



 

obligation pursuant to, any of the Benefit Plans, or (iii) result in payments
which would not be deductible under Section 280G of the Code;

(e)     no Benefit Plan provides health or death benefit coverage beyond the
termination of an employee’s employment, except as required by Part 6 of
Subtitle B of Title I of ERISA or section 4980B of the Code or any State laws
requiring continuation of benefits coverage following termination of employment;

(f)     there are no investigations by an Governmental Entity, termination
proceedings or other claims (except routine claims for benefits payable under
the Benefit Plans) or Proceedings pending against or involving any Benefit Plan
or asserting any rights to or claims for benefits under any Benefit Plan that
could give rise to any material liability; and

(g)    all Foreign Benefit Plans have been established, maintained and
administered in compliance with their terms and all applicable statutes, laws,
ordinances, rules, orders, decrees, judgments, writs and regulations of any
controlling Governmental Authority; (ii) no Foreign Benefit Plan is a defined
benefit pension plan; (iii) all Foreign Benefit Plans that are required to be
funded are fully funded, and with respect to all other Foreign Benefit Plans,
adequate reserves therefore have been established on the accounting statements
of the applicable Seller in accordance with applicable accounting Laws as of the
Closing Date; and (iv) the Business Subsidiaries will not incur any liability or
obligation under the Foreign Benefit Plans, including but not limited to any
severance obligation, as a result of the transactions contemplated by this
Agreement, either alone or in conjunction with any other event.

4.15

Real Property.

(a)     Set forth on Section 4.15(a)(i) of the Disclosure Schedule is a
description of all of the real property which are owned in fee simple by the
Business Subsidiaries (together with all of the Business Subsidiaries’ rights,
title and interest to all water, mineral, oil, gas and similar rights, all
development rights, all appurtenances, and all buildings, structures,
facilities, fixtures, and other property attached to such real property and
other improvements thereto, if any, and with the Asset Seller Real Property is
hereinafter, collectively, the “Business Real Property”). Set forth on Section
4.15(a)(ii) of the Disclosure Schedule is a list of all leases, subleases,
licenses and other occupancy agreements (including all modifications, extensions
and amendments thereto) of real property where a Business Subsidiary is the
lessor or sublessor or where a Business Subsidiary is the lessee, sublessee or
occupant, together with any options to purchase the underlying property and
leasehold improvements thereon, and in each case all other rights, subleases,
licenses, permits deposits and profits appurtenant to or relevant to such
leases, subleases, licenses and other occupancy agreements, if any (leases,
subleases, licenses and other occupancy agreements together with the Asset
Sellers’ Real Property Leases are hereinafter collectively the “Business Real
Property Leases”. Set forth on Sections 2.01(a)(ii)(A) and (B) of the Disclosure
Schedule is a list of Asset Sellers’ Real Property Leases. Except as set forth
on Section 4.15(a)(iii) of the Disclosure Schedule, the Business Real Property
is the only real property owned by any Business Subsidiary or owned by any Asset
Seller and used exclusively for the conduct of the Business. Except as set forth
on Section 4.15(a)(iv) of the Disclosure Schedule, the real property demised by
the Business Real Property Leases is the only real property leased by any
Business Subsidiary, or leased by any Asset Seller and used exclusively for the
conduct of the Business. The Business Real Property and the real property
demised by the Business Real Property Leases constitute all of the real estate
used by the Business Subsidiaries and the Asset Sellers exclusively for the
conduct of the Business.

(b)    Except as set forth on Sections 2.01(a)(i), 2.01(a)(ii), 4.15(a)(ii) or
4.15(b)(i) of the Disclosure Schedule, the Business Subsidiaries or the Asset
Sellers, as the case may be, have good and marketable fee simple title to and
are in sole possession of the Business Real Property, and in each case such
Business Real Property is, except as listed in Section 4.15(b)(i) of the
Disclosure Schedule, free and clear of all Liens other than Permitted Liens.
Except as set forth in Section 4.15(b)(ii) of the Disclosure Schedule, none of
the Business Real Property is leased or licensed. To the Knowledge of Seller,
none of the Business Real Property, or the real property demised by the Business
Real Property Leases, or the use thereof, contravenes or violates any building,
zoning, administrative, occupational safety and health or other applicable Law
in any material respect (whether or not permitted on the basis of prior
nonconforming use, waiver or variance).

(c)     Subject to the terms of their respective Business Real Property Lease,
the Business Subsidiaries or the Asset Sellers, as the case may be, have a valid
and subsisting leasehold estate or occupancy agreement as disclosed in Section
4.15(a)(ii) of the Disclosure Schedule in, and the right to quiet enjoyment of,
each

 

1-NY/2171027.1

22

 


--------------------------------------------------------------------------------



 

of the real properties leased by it under such leases for the full term of the
lease thereof. Each Business Real Property Lease is in full force and effect, is
a legal, valid and binding agreement against the Asset Seller or Business
Subsidiary a party thereto and, to the knowledge of Sellers, the other parties
thereto, and the Business Subsidiaries, or the Asset Sellers, as the case may
be, have a valid and enforceable right to use and occupy each parcel of the real
property demised by the Business Real Property Leases in connection with the
operation of the Business. The leasehold interest of the Business Subsidiaries,
or the Asset Sellers, as the case may be, in the Business Real Property Leases
is not subject to any Liens, except Permitted Liens and except as noted in
Section 4.15(b)(i) of the Disclosure Schedule. Neither the Business Subsidiaries
nor any Asset Seller owes brokerage commissions or finder’s fees with respect to
any such leased space, except to the extent that the Business Subsidiaries or
the Asset Sellers may renew the term of any such lease, in which case, any such
commissions and fees would be in amounts that are reasonable and customary for
the spaces so leased, given their intended use and terms.

(d)    The Business Subsidiaries, or the Asset Sellers, as the case may be, have
not assigned, pledged, mortgaged, hypothecated or otherwise transferred any
Business Real Property Lease, other than as set forth in Section 4.15(d) of the
Disclosure Schedule. No portion of any real property demised to a Business
Subsidiary or an Asset Seller by the Business Real Property Leases has been
sublet, or is used or occupied by third parties, other than as set forth in
Section 4.15(d) of the Disclosure Schedule. To the Knowledge of Sellers, there
are no material defaults by any tenant or landlord under any Business Real
Property Lease, and no event has occurred or failed to occur which, with the
giving of notice the passage of time, or both, would constitute a material
default under any Business Real Property Lease. To the Knowledge of Seller, and
except as reflected in the documents listed in Section 4.15(a)(ii) of the
Disclosure Schedule, no landlord or tenant under any Business Real Property
Lease has exercised any option or right to (i) cancel or terminate such Business
Real Property Lease or shorten or lengthen the term thereof, (ii) lease
additional premises, (iii) reduce, relocate or expand the premises demised by
such Business Real Property Lease or (iv) purchase any premises demised by such
Business Real Property Lease.

(e)     Except as set forth on Section 4.15(e) of the Disclosure Schedule, to
the Knowledge of the Sellers, the Asset Sellers and the Business Subsidiaries
have made available through the “Intralinks” electronic data-room to Purchaser
prior to the execution of this Agreement true and complete copies of all
Business Real Property Leases (including any amendments, side letters,
guarantees and renewal letters in the possession of the Asset Sellers and the
Business Subsidiaries).

(f)     To the Knowledge of Sellers, the Business Subsidiaries or the Asset
Sellers, as the case may be, are not in default under, nor have the Business
Subsidiaries or the Asset Sellers breached any of the terms of, any of the
applicable Permitted Liens.

(g)    To the Knowledge of Sellers, there are no condemnation or appropriation
proceedings pending or threatened against any parcel of the Business Real
Property or real property demised by the Business Real Property Leases.

(h)    Except as disclosed in Section 4.15(i) of the Disclosure Schedule, during
the past 36 months Seller has not received (i) any written notice from any
Governmental Authority having jurisdiction over all or any portion of the
Business Real Property or real property demised by the Business Real Property
Leases regarding any material adverse change in the specific application to such
real property of any applicable Laws, which will, in the future, cause a change
in the permitted use of all or any portion of such real property or the Business
conducted thereon, or (ii) any written notice from adjacent landowners regarding
unrecorded easements and/or agreements or encroachments in respect of all or any
portion of such real property that would materially adversely affect the
applicable Business Real Property or real property demised by the Business Real
Property Leases and the use thereof by the Business Subsidiaries or the Asset
Sellers or the Business conducted thereon.

4.16  Tangible Personal Property. Except as disclosed in Section 4.16 of the
Disclosure Schedule, the Business Subsidiaries and the Asset Sellers are in
possession of, and own or have valid leasehold interests in or valid rights to
use, free and clear of all Liens other than Permitted Liens, all tangible
personal property used in the conduct of its business, including all Business
Tangible Personal Property, all tangible personal property reflected on the
Financial Statements and tangible personal property acquired since the Financial
Statement Date, other than property disposed of since such date in the Ordinary
Course and other than would not be reasonably expected to materially affect the
conduct of the Business.

4.17

Intellectual Property Rights.

 

 

1-NY/2171027.1

23

 


--------------------------------------------------------------------------------



 

 

(a)     Section 4.17(a) of the Disclosure Schedule sets forth a true and
complete list of (i) all registered Patent, Trademarks, and Copyrights, and all
applications related thereto, and domain names, owned by the Asset Sellers and
used by them in the Business or owned by the Business Subsidiaries other than
Retained Intellectual Property (collectively, “Registered Intellectual
Property”) (including the relevant registration numbers and application numbers)
and (ii) all licenses of Intellectual Property granted by third parties to the
Asset Sellers and used in the Business or the Business Subsidiaries, except
licenses of having an initial acquisition cost of $25,000 or less and
commercially available or shrink-wrap software (“Licensed Intellectual
Property”). To the Knowledge of Sellers, except as disclosed on Section 4.05(a)
of the Disclosure Schedule, the Asset Sellers and the Business Subsidiaries own
or have the right to use all Intellectual Property necessary to operate the
Business as currently conducted (“Business Intellectual Property”) free and
clear of all Liens other than Permitted Liens, and, to the Knowledge of the
Sellers, neither Asset Sellers nor the Business Subsidiaries are in default of
any license for any Licensed Intellectual Property. Except as set forth in
Section 4.17(a) of the Disclosure Schedule, the Business Intellectual Property
is sufficient to operate the Business as currently conducted.

(b)    Since July 7, 2000, the Asset Sellers and the Business Subsidiaries have
taken commercially reasonable measures to protect the proprietary nature of each
item of Business Intellectual Property, and to maintain in confidence all trade
secrets and confidential information, that the Asset Sellers with respect to the
Business and the Business Subsidiaries owns or uses.

(c)     To the Knowledge of Sellers, except as disclosed on Section 4.05(c) of
the Disclosure Schedule, no action, suit, proceeding or claim has been made, is
pending, has been asserted or is threatened by any person that the use by the
Asset Sellers or the Business Subsidiaries of the Business Intellectual Property
infringes the Intellectual Property of a third party, nor, to the Knowledge of
the Sellers, is there any basis therefor. To the Knowledge of Sellers, there are
no pending claims asserted or threatened by the Asset Sellers or the Business
Subsidiaries against an infringement or misappropriation by a third party of any
Business Intellectual Property and, to the Knowledge of the Sellers, no third
party is engaging in any activity that infringes or misappropriates Business
Intellectual Property.

(d)    Section 4.17(d) of the Disclosure Schedule lists all Software that is
subject to any “open source” license (such as the GNU Public License, Lesser GNU
Public License, or Mozilla Public License) (“Open Source Software”) that the
Asset Sellers with respect to the Business and the Business Subsidiaries use or
have incorporated into the Software used by the Business. No Open Source
Software has been used or incorporated into the Software of the Asset Sellers
with respect to the Business and the Business Subsidiaries that could impose any
limitation, restriction, or condition on the right or ability of the Sellers to
use, enforce their rights in, or distribute any of their products or services.

4.18

Contracts.

(a)     Section 4.18(a) of the Disclosure Schedule contains a true and complete
list of each of the following Contracts or other arrangements (true and complete
copies or, if none, reasonably complete and accurate written descriptions of
which, together with all amendments and supplements thereto and all waivers of
any terms thereof, have been made available in the “Intralinks” electronic
data-room to Purchaser prior to the execution of this Agreement), to which any
Business Subsidiary is a party, by which any of its Assets and Properties is
bound, to which any Asset Seller is bound with respect to the conduct of the
Business or by which any of the Business Assets is bound (other than the
Business Real Property Leases):

(i)     (A) all Contracts providing for a commitment of employment or
consultation services with an Executive Employee; and (B) all Contracts creating
an obligation of any Business Subsidiary or any Asset Seller to make payments
(with or without notice, passage of time or both) to any Executive Employee in
connection with the transactions contemplated in this Agreement;

(ii)    all Contracts with any Person containing any provision or covenant
prohibiting or limiting the ability of the Business or any Business Subsidiary
to engage in any business activity or compete with any Person or prohibiting or
limiting the ability of any Person to compete with the Business or any Business
Subsidiary;

(iii)   all partnership, joint venture, stockholders’ or other similar Contracts
between any Business Subsidiary and any other Person;

 

 

1-NY/2171027.1

24

 


--------------------------------------------------------------------------------



 

 

(iv)   all Contracts relating to Indebtedness of any Business Subsidiary or any
Asset Seller with respect to the Business;

(v)    all Contracts with each independent contractor, distributor, dealer,
manufacturers’ representative, sales agency or franchisee that, during the
fiscal year ended on the Financial Statement Date, accounted for more than 1.0%
of the net sales of the Business;

(vi)   all Contracts relating to (A) the future disposition or acquisition of
any Assets and Properties, other than dispositions or acquisitions in the
Ordinary Course, the provisions of this Agreement and the Operative Agreements,
and other Contracts providing for the future disposition or acquisition of any
item with a value less than $1,000,000 or other dispositions in the aggregate
not greater than $500,000 and for any individual item not greater than $50,000,
and (B) any Business Combination;

(vii)

[Intentionally omitted.];

(viii) all collective bargaining or similar labor Contracts (the “Collective
Bargaining Agreements”);

(ix)   all Contracts that (A) limit or contain restrictions on the ability of
any Business Subsidiary to declare or pay dividends on, to make any other
distribution in respect of or to issue or purchase, redeem or otherwise acquire
its capital stock (or equity interests), to incur Indebtedness, to incur or
suffer to exist any Lien, to purchase or sell any Assets and Properties, to
change the lines of business in which it participates or engages or to engage in
any Business Combination or business activities, or (B) require any Business
Subsidiary or the Business to maintain specified financial ratios or levels of
net worth or other indicia of financial condition;

(x)    all Contracts with customers or suppliers required to be disclosed in
Section 4.23(a) or 4.23(b) of the Disclosure Schedule that are not purchase
orders or other standard-form Contracts;

(xi)   all Contracts which require any Business Subsidiary or Asset Seller with
respect to the Business to purchase its total requirements of any product or
service from a third party or that contains “take or pay” provisions;

(xii)  all Contracts for the sale of products or provision of services to any
Governmental Authority; and

(xiii) all Contracts for any capital expenditure or leasehold improvement in any
one case in excess of $1,000,000 that are not included in a capital budget of an
Asset Seller or a Business Subsidiary provided to Purchaser prior to the date
hereof.

(b)    The Business Contracts include valid and enforceable purchase orders from
the customers required to be disclosed in Section 4.23(a) of the Disclosure
Schedules for the purchase by such customers of exhaust systems or components
for vehicle platforms indicated in such Section 4.23(a) of the Disclosure
Schedules.

(c)     Each Contract required to be disclosed in Section 4.18(a) of the
Disclosure Schedule is in full force and effect and constitutes a legal, valid
and binding agreement, enforceable in accordance with its terms of each Seller
or Business Subsidiary or party thereto and, to the Knowledge of Sellers, the
other parties thereto; and except as disclosed in Section 4.18(c) of the
Disclosure Schedule, neither the Business Subsidiaries nor the Asset Sellers nor
any other party thereto is, or with notice or lapse of time would result in, a
default in the performance, observance or fulfillment in any material respect of
any obligation, covenant, condition or other term contained in any such
Contract, other than any such default which would not reasonably be expected to
result in a Business Material Adverse Effect; neither the Business Subsidiaries
nor any Asset Seller has given notice or received written notice to or from any
Person relating to any such alleged or potential default that has not been
cured.

4.19  Licenses. Section 4.19 of the Disclosure Schedule contains a true and
complete list of all material Business Licenses (other than Environmental
Permits) including, without limitation, all material Licenses relating to the
use, operation and ownership of the Business Real Property and the real property
demised by the Real Property Leases. Except as disclosed in Section 4.19 of the
Disclosure Schedule:

 

 

1-NY/2171027.1

25

 


--------------------------------------------------------------------------------



 

 

(a)     the Business Subsidiaries and the Asset Sellers own or validly hold all
Licenses that are material to the Business;

(b)

each such License is valid, binding and in full force and effect; and

(c)     no Business Subsidiary or Asset Seller has received any notice that it
is, in default (or with the giving of notice or lapse of time or both, would be
in default) under any such material Business License.

4.20  Affiliate Transactions. Except as disclosed in Section 4.20 of the
Disclosure Schedule, (i) there are no Liabilities between the Business
Subsidiaries or the Asset Sellers with respect to the Business, on the one hand,
and ARM or any Affiliate of ARM or any current or former officer, director,
stockholder or Affiliate of any of the foregoing entities or any Affiliate of
any such officer, director, stockholder or Affiliate, on the other hand, (ii)
neither the Business Subsidiaries nor the Business provides or cause to be
provided any assets, services or facilities to any Person referred to in clause
(i) above, and (iii) no Person referred to in clause (i) above provides or
causes to be provided any assets, services or facilities to the Business
Subsidiaries or the Business and none of those Persons is a party to any
Business Contract.

4.21

Employees; Labor Relations.

(a)     Except as disclosed in Section 4.21(a) of the Disclosure Schedule, as of
the date of this Agreement, ARM has not received any written notice that any
officer or employee of the Business at a job grade of 14 or above (the
“Executive Employees”) will or may cease to be engaged by the Business, or will
refuse offers of engagement by any Business Subsidiary, for any reason,
including because of the consummation of the transactions contemplated by this
Agreement and the Operative Agreements.

(b)    Except as disclosed in Section 4.21(b) of the Disclosure Schedule, (i) to
the Knowledge of any Seller, there are no material controversies, suits,
actions, arbitrations, judicial, administrative or other proceedings pending, or
to the Seller’s Knowledge, threatened between any Business Subsidiary or any
Asset Seller, on the one hand, and any employee or consultant of the Business,
on the other hand, and (ii) to the Knowledge of any Seller, there are no unfair
labor practice complaints, any claim for discrimination or unfair dismissal has
been brought against any Business Subsidiary or any Asset Seller before the
National Labor Relations Board, any Governmental or Regulatory Authority, and
Court, or any Tribunal and (iii) there is no governmental investigation of the
type referred to in clauses (i) or (ii) above pending, or to the Seller’s
Knowledge, threatened..

(c)     There has been no work stoppage, strike or other concerted action by
employees of the Business or any written threat thereof during the 12 months
preceding the date of this Agreement which caused a Business Material Adverse
Effect. Except as disclosed in Section 4.21(c) of the Disclosure Schedule, to
the Knowledge of Seller, during the 12 months preceding the date of this
Agreement, the Business Subsidiaries and the Asset Sellers have complied in all
material respects with all applicable Laws relating to the employment of labor,
including those relating to equal employment opportunity, wages, hours,
compensation, benefits, occupational health and safety, payment and withholdings
of taxes and collective bargaining, other than any noncompliance which has not
resulted in a Business Material Adverse Effect.

4.22

Environmental Matters. Except as set forth in Section 4.22 of the Disclosure
Schedule:

(a)     To the Knowledge of the Sellers, each Business Subsidiary and each of
the Asset Sellers has obtained, holds and has held all necessary Environmental
Permits required in connection with the Business or the Business Assets.

(b)    To the Knowledge of the Sellers, the Business Subsidiaries and the Asset
Sellers in connection with the Business and the Business Assets are and have
been in compliance in all material respects with, and have no liability under,
any and all applicable or required (i) Environmental Permits, and
(ii) Environmental Laws.

(c)     There are no unresolved past or, to the Knowledge of the Sellers,
pending or threatened Environmental Claims against any of the Business
Subsidiaries or the Asset Sellers in connection with the Business or the
Business Assets, and neither the Business Subsidiaries nor the Asset Sellers has
Knowledge of any facts or circumstances which could reasonably be expected to
form the basis for any Environmental Claim against any Business Subsidiary or
any Asset Seller in connection with the Business or the Business Assets.

 

 

1-NY/2171027.1

26

 


--------------------------------------------------------------------------------



 

 

(d)    To the Knowledge of the Sellers, no Releases of Hazardous Materials have
occurred and no Person has been exposed to any Hazardous Materials at, from, in,
to, on, or under any Site and no Hazardous Materials are present in, on, about
or migrating to or from any Site that could give rise to an Environmental Claim
against the Business Subsidiaries or the Asset Sellers.

(e)     To the Knowledge of the Sellers, neither the Business Subsidiaries nor
the Asset Sellers in connection with the Business or the Business Assets, any
predecessors of the Business Subsidiaries or the Asset Sellers in connection
with the Business or the Business Assets, nor any entity previously owned by the
Business Subsidiaries or the Asset Sellers in connection with the Business or
the Business Assets, has transported or arranged for the treatment, storage,
handling, disposal, or transportation of any Hazardous Material to any off-Site
location which could result in an Environmental Claim against the Business
Subsidiaries or the Asset Sellers.

(f)     To the Knowledge of the Sellers, no Site is a current or proposed
Environmental Clean-up Site.

(g)    There are no Liens arising under or pursuant to any Environmental Law on
any Site and there are no facts, circumstances, or conditions that could
reasonably be expected to restrict, encumber, or result in the imposition of
special conditions under any Environmental Law with respect to the ownership,
occupancy, development, use, or transferability of any Site.

(h)    Neither the Business Subsidiaries nor the Asset Sellers in connection
with the Business or the Business Assets, either expressly or by operation of
law, have assumed responsibility for or agreed to indemnify or hold harmless any
Person for, any liability or obligation, arising under or relating to
Environmental Laws, including but not limited to, any obligation for
investigation, corrective or remedial action.

(i)     To the Knowledge of the Sellers, there are no Phase I or Phase II
environmental assessments, environmental investigations, studies, audits, tests,
reviews or other analyses conducted by, on behalf of, or which are in the
possession of the Business Subsidiaries or the Asset Sellers (or any
representatives thereof) with respect to any Site which have not been made
available to the Purchaser prior to execution of this Agreement.

(j)     To the Knowledge of the Sellers, neither the Business Subsidiaries nor
the Asset Sellers in connection with the Business or the Business Assets (nor
any of their respective predecessors), have ever manufactured, processed,
distributed, marketed or sold any asbestos or asbestos-containing materials or
products.

(k)    Neither the Business Subsidiaries nor the Asset Sellers in connection
with the Business or the Business Assets are required to satisfy any financial
assurance requirements arising under Environmental Laws.

(l)     To the Knowledge of the Sellers, neither the execution of this Agreement
nor consummation of the transaction contemplated by this Agreement will require
any notification to or consent of any Governmental Authority or the undertaking
of any investigations or remedial actions pursuant to Environmental Laws.

(m)   Neither the Business Subsidiaries nor the Asset Sellers in connection with
the Business or the Business Assets has entered into or, to the Knowledge of the
Sellers, is subject to, any judgment, decree, order or other similar requirement
of or agreement with any Governmental Authority under any Environmental Laws.

(n)    To the Knowledge of the Sellers, neither the Business Subsidiaries nor
the Asset Sellers in connection with the Business or the Business Assets, nor
any of their respective predecessors, has ever been named as a defendant or
respondent or otherwise made a party to any claim, suit or other proceeding
alleging or claiming injury or damage to any Person or property caused by the
actual or alleged exposure to asbestos or asbestos-containing products or
materials.

4.23  Substantial Customers and Suppliers. Section 4.23(a) of the Disclosure
Schedule lists each of the twenty (20) largest customers of the Business on the
basis of revenues for goods sold or services provided for the most recent fiscal
year, indicating for each such customer its vehicle platforms for which purchase
orders for exhaust systems or components are in effect with an Asset Seller or a
Business Subsidiary and which represent 90% or more of sales to such customer.
Section 4.23(b) of the Disclosure Schedule lists each of the thirty (30) largest
production material suppliers of the Business on the basis of cost of goods or
services purchased for the most recent fiscal year. Except as disclosed in
Section 4.23(c) of the Disclosure Schedule, as of the date of this Agreement, no

 

1-NY/2171027.1

27

 


--------------------------------------------------------------------------------



 

such customer or supplier has ceased or materially reduced its purchases from or
sales or provision of services to the Business since the Financial Statement
Date, or to the Knowledge of Sellers, has threatened to cease or materially
reduce such purchases or sales or provision of services after the date hereof.

4.24  Accounts Receivable. Except as disclosed in Section 4.24 of the Disclosure
Schedule, the accounts receivable of the Business Subsidiaries and the Business
reflected on the combined statement of assets and liabilities included in the
latest of the Financial Statements and all accounts receivable arising
subsequent to Financial Statement Date, (i) arose from bona fide sales
transactions in the Ordinary Course, (ii) to the Knowledge of the Sellers are
legal, valid and binding obligations of the respective debtors enforceable in
accordance with their respective terms; and (iii) are not the subject of any
Actions or Proceedings, except for any inaccuracies in the foregoing as would
not exceed the reserves on the latest of the Financial Statements.

4.25  Inventory. All inventory of the Business Subsidiaries and Asset Sellers
(including raw materials, work-in-process, finished goods, supplies and spare
parts) is of a quality, quantity and condition useable or saleable in the
Ordinary Course except for quantities not in excess of reserves. None of such
inventory is obsolete in amounts in excess of reserves and no write-down of such
inventory has been made or should have been made in the period since the
Financial Statement Date. All of such inventory is located at the facilities of
the Business Subsidiaries or of the Asset Sellers and no inventory is held on a
consignment basis. The representations and warranties contained in this Section
4.25 are subject to the disclosures set forth in Section 4.25 of the Disclosure
Schedule.

4.26  No Guarantees. Except as disclosed in Section 4.26 of the Disclosure
Schedule, none of the Liabilities of the Business, the Business Subsidiaries or
of any the Asset Sellers incurred in connection with the conduct of the Business
is guaranteed by or subject to a similar contingent obligation of any other
Person, nor has any Business Subsidiary or Asset Seller with respect to the
Business guaranteed or become subject to a similar contingent obligation in
respect of the Liabilities of any customer, supplier or other Person to whom any
Business Subsidiary or Asset Seller with respect to the Business sells goods or
provides services or with whom any Business Subsidiary or Asset Seller with
respect to the Business otherwise has significant business relationships.

4.27  Entire Business. The sale of the Transferred Interests and the Business
Assets by the Sellers to Purchasers pursuant to this Agreement will effectively
convey to Purchasers all of the Assets and Properties used by the Business
Subsidiaries and the Asset Sellers (whether owned, leased or held under license)
in connection with the conduct of the Business as conducted by the Business
Subsidiaries and the Asset Sellers on the date hereof other than the Excluded
Assets; provided that, except as listed on Section 4.27(a) of the Disclosure
Schedule, such sale, together with the services which are to be provided
pursuant to the Transition Services Agreement, will effectively permit the
Purchasers to operate the Business immediately after the Closing in a manner
materially similar to that conducted by Sellers. Except as disclosed in Section
4.27(b) of the Disclosure Schedule, there are no shared assets, facilities or
services between the Business Subsidiaries, and the Asset Sellers with respect
to the Business, on the one hand, and any Seller or any of their respective
Affiliates or Associates, on the other hand.

4.28  Brokers. Except for financial advisor fees of Devon Value Advisors which
will be paid by Sellers, no broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Sellers or the Business Subsidiaries or any of their respective
Affiliates.

4.29  Bank and Brokerage Accounts. Section 4.29 of the Disclosure Schedule sets
forth (a) a true and complete list of the names and locations of all banks,
trust companies, securities brokers and other financial institutions at which
any Business Subsidiary or any Asset Seller with respect to the Business has an
account or safe deposit box or maintains a banking, custodial, trading or other
similar relationship; and (b) a true and complete list and description of each
such account, box and relationship, indicating in each case the account number
and the names of the respective officers, employees, agents or other similar
representatives of any Business Subsidiary or Asset Seller having signatory
power with respect thereto.

4.30  Warranties and Liabilities. Section 4.30 of the Disclosure Schedule sets
forth (a) each warranty claim outstanding as of the date of this Agreement for
which any Business Subsidiary or any Asset Seller with respect to the Business
(the “Business Warranty Obligations”) estimates the liability of the Business to
be in excess of $250,000 with respect to any such claim and (b) the new accruals
of the Business Subsidiaries and the Asset Sellers with respect to the Business
during the past two years with respect to Business Warranty Obligations in

 

1-NY/2171027.1

28

 


--------------------------------------------------------------------------------



 

respect of the products or services manufactured, assembled, sold, distributed
or performed or by the Business Subsidiaries or any Asset Seller with respect to
the Business. The Financial Statements reflect reserves for Business Warranty
Obligations in accordance with the Principles and Procedures.

4.31  Foreign Corrupt Practices Act. Neither the Business Subsidiaries, nor any
Asset Seller, nor any director or officer thereof, nor, to the Knowledge of
Sellers, any agent, employee or other Person associated with or acting on behalf
of any Business Subsidiary or Asset Seller or the Business has, directly or
indirectly, used any corporate funds for unlawful contributions, gifts,
entertainment, or other unlawful expenses relating to political activity, made
any unlawful payment to foreign or domestic government officials or employees or
to foreign or domestic political parties or campaigns from corporate funds,
violated any provision of the Foreign Corrupt Practices Act of 1977, as amended,
or made any unlawful bribe, rebate, payoff, influence payment, kickback, or
other unlawful payment.

4.32  Other Representations and Warranties. In the addition to (and not in lieu
of) the other representations and warranties contained in this Article IV, the
Sellers represent and warrant to the Purchaser that the statements contained on
Annex B hereto are true, correct and accurate.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PURCHASERS

Each of the Purchasers hereby represents and warrants, jointly and severally, to
the Sellers as follows:

5.01  Organization and Qualification. Each Purchaser is duly organized, validly
existing and in good standing under the Laws of its jurisdiction of
organization. Each Purchaser is duly qualified, licensed or admitted to do
business and is in good standing in each jurisdiction in which the ownership,
use or leasing of its Assets and Properties, or the conduct or nature of its
business, makes such qualification, licensing or admission necessary, except for
such failures to be so qualified, licensed or admitted and in good standing
which, individually or in the aggregate, could not be reasonably expected to
have a material adverse effect on the validity or enforceability of this
Agreement or the Operative Agreements to which it is a party or on the ability
of such Purchaser to perform its obligations hereunder or thereunder.

5.02  Authority Relative to this Agreement and the Operative Agreements. Each of
the Purchasers has full organizational power and authority to enter into this
Agreement and the Operative Agreements to which it is a party and to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, including to purchase and assume pursuant to
this Agreement the Transferred Interests, the Business Assets and the Assumed
Liabilities, as applicable. The execution, delivery and performance of this
Agreement and the Operative Agreements to which it is a party by Purchaser and
the consummation by Purchaser of the transactions contemplated hereby and
thereby have been duly and validly approved pursuant to its organizational
documents. When each of the other Purchasers join in this Agreement as
contemplated by Section 7.07 hereof, the execution, delivery and performance of
this Agreement and the Operative Agreements to which it is a party by each of
the other Purchasers and the consummation by the other Purchasers of the
transactions contemplated hereby and thereby will have been duly and validly
approved by the boards of directors or other governing body of each of the other
Purchasers, and, to the extent required, by the equity holders of each of the
other Purchasers, and no other corporate, partnership, company, or similar
organizational proceedings on the part of other Purchasers or their equity
holders will be necessary to authorize the execution, delivery and performance
of this Agreement and the Operative Agreements by each other Purchaser and the
consummation by each other Purchaser of the transactions contemplated hereby and
thereby. This Agreement has been duly and validly executed and delivered by
Purchaser and constitutes legal, valid and binding obligations of Purchaser
enforceable against it in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium or other similar Laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.
When each of the other Purchasers join in this Agreement as contemplated by
Section 7.07 hereof, this Agreement will have been, and the Operative Agreements
to which it is a party will be, when delivered on the Closing Date, duly and
validly executed and delivered by each other Purchaser and constitute legal,
valid and binding obligations of each of the other Purchasers enforceable
against each of them in accordance with their respective terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent

 

1-NY/2171027.1

29

 


--------------------------------------------------------------------------------



 

conveyance, reorganization, moratorium or other similar Laws relating to the
enforcement of creditors’ rights generally and by general principles of equity.

5.03  No Conflicts. The execution and delivery by each Purchaser of this
Agreement and the Operative Agreements to which it is a party, the performance
by each of the Purchasers of its obligations under this Agreement and such
Operative Agreements, and the consummation of the transactions contemplated
hereby and thereby, do not and will not:

(a)     conflict with or result in a violation or breach of any of the terms,
conditions or provisions of the certificate of incorporation or by-laws or other
comparable charter documents of any Purchaser;

(b)    subject to obtaining the consents, approvals and actions, making the
filings and giving the notices disclosed in Section 5.03 of the Purchaser
Disclosure Schedule, if any, conflict with or result in a violation or breach of
any term or provision of any Law or Order applicable to Purchasers or any of
their respective Assets and Properties, the effect of which could reasonably be
expected to result in the issuance of an Order restraining, enjoining or
otherwise prohibiting or making illegal the consummation of any of the
transactions contemplated by this Agreement or any of the Operative Agreements;
or

(c)     except as disclosed in Section 5.03 of the Purchaser Disclosure
Schedule, (i) conflict with or result in a violation or breach of, (ii)
constitute (with or without notice or lapse of time or both) a default under, or
(iii) require any Purchaser to obtain any consent, approval or action of, make
any filing with or give any notice to any Person as a result or under the terms
of (other than any consent, approval, action, filing or notice which was already
obtained, given or made) any Contract or License to which any Purchaser is a
party or by which any of its Assets and Properties is bound, the effect of which
could reasonably be expected to result in the issuance of an Order restraining,
enjoining or otherwise prohibiting or making illegal the consummation of any of
the transactions contemplated by this Agreement or any of the Operative
Agreements.

5.04  Governmental Approvals and Filings. Except as disclosed in Section 5.04 of
the Purchaser Disclosure Schedule, no consent, approval or action of, filing
with or notice to any Governmental Authority on the part of any Purchaser is
required in connection with the execution, delivery and performance of this
Agreement or the Operative Agreements to which it is a party or the consummation
of the transactions contemplated hereby or thereby (other than any consent,
approval, action, filing or notice which was already obtained, given or made).

5.05  Legal Proceedings. There are no Actions or Proceedings pending or, to the
Knowledge of Purchasers, threatened against, relating to or affecting any
Purchaser or any of its Assets and Properties which could reasonably be expected
to result in the issuance of an Order restraining, enjoining or otherwise
prohibiting or making illegal the consummation of any of the transactions
contemplated by this Agreement or any of the Operative Agreements.

5.06  Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of any Purchaser or any of its Affiliates.

5.07  Purchase for Investment. The Transferred Interests will be acquired by
Purchasers for their own account for the purpose of investment and not with a
view to the resale or distribution of all or any part of the Transferred
Interests in violation of the Securities Act.

5.08

Availability of Funds.

(a)     Purchaser has provided ARM with (i) a copy of the executed commitment
letter from Chase Lincoln First Commercial Corporation, JP Morgan Chase
International Financing Limited (together, the “Lenders”), JP Morgan Securities
Inc. and JP Morgan Securities Ltd. (the “Debt Commitment Letter”), pursuant to
which, and subject to the terms and conditions thereof, the Lenders have
committed to lend the amounts set forth therein to the Purchasers for the
purpose of funding the transactions contemplated by this Agreement (the “Debt
Financing”) and (ii) copies of the executed commitment letters (the “Equity
Commitment Letter” and together with the Debt Commitment Letter, the “Financing
Commitments”) from One Equity Partners II L.P. (the “Investor”) pursuant to
which the Investor has committed, subject to the terms and conditions set forth
therein, to invest the amounts set forth therein, to purchase equity interests
in the Purchaser (the “Equity Financing” and together with the Debt Financing,
the “Financing”).

 

 

1-NY/2171027.1

30

 


--------------------------------------------------------------------------------



 

 

(b)    As of the date of this Agreement, the Financing Commitments are in full
force and effect and have not been withdrawn or terminated or otherwise amended
or modified in any respect. Each of the Financing Commitments, in the form so
delivered, is a legal, valid and binding obligation of the Purchaser and, to the
knowledge of the Purchaser, the other parties thereto. As of the date hereof and
assuming the accuracy of the Sellers’ representations and warranties contained
herein, the Purchaser has no reason to believe that it will be unable to satisfy
on a timely basis any term or condition of closing to be satisfied by it
contained in the Financing Commitments. The aggregate proceeds from the
Financing together with additional Indebtedness not to exceed $9 million which
the Purchaser may request that ARM keep outstanding to be assumed by Purchasers
as contemplated by Section 6.14(b) will be an amount sufficient to consummate
the closing contemplated by this Agreement and the payment of all associated
costs and expenses to be paid by Purchaser.

ARTICLE VI

COVENANTS OF THE SELLERS

Each Seller covenants and agrees with Purchasers that, at all times from and
after the date hereof until the Closing (and, as to Sections 6.09, 6.10 and
6.20, for the time period after Closing to the extent specified in Sections
6.09, 6.10 and 6.20), such Seller will comply with all covenants and provisions
of this Article VI, except to the extent a Purchaser may otherwise consent in
writing.

6.01  Regulatory and Other Approvals. Such Seller will (a) subject to clause (c)
below, take all commercially reasonable steps necessary or desirable, and
proceed diligently and in good faith and use all commercially reasonable
efforts, as promptly as practicable to obtain all consents, approvals or actions
of, to make all filings with and to give all notices to Governmental or
Regulatory Authorities required of such Seller to consummate the transactions
contemplated hereby and by the Operative Agreements, (b) use commercially
reasonable efforts to provide such other information and communications to such
Governmental or Regulatory Authorities as such Governmental or Regulatory
Authorities may reasonably request and (c) use commercially reasonable efforts
to cooperate with Purchaser as promptly as practicable (i) in obtaining all
consents, approvals or actions of, making all filings with and giving all
notices to Governmental or Regulatory Authorities required of Purchaser to
consummate the transactions contemplated hereby and by the Operative Agreements
and (ii) in connection with the transfer of any material Licenses, including
Environmental Permits. Such Seller will provide prompt notification to Purchaser
when any such consent, approval, action, filing or notice referred to in clause
(a) above is obtained, taken, made or given, as applicable, and will advise
Purchaser of any communications (and, unless precluded by Law, provide copies of
any such communications that are in writing) with any Governmental Authority
regarding any of the transactions contemplated by this Agreement or any of the
Operative Agreements. Notwithstanding anything to the contrary herein, Sellers
shall be required to comply with all requirements of Environmental Laws that are
required as a result of the execution of this Agreement or consummation of the
transaction contemplated by this Agreement (other than those arising out of the
transfer of Environmental Permits which is covered by Section 6.01(c)),
including without limitation, providing any required notices and disclosures to
Governmental Authorities, obtaining any consents of Governmental Authorities and
conducting any required environmental investigations or remedial actions.

6.02  HSR Filings and Foreign Competition Filings. In addition to and not in
limitation of each Seller’s covenants contained in Section 6.01, each Seller
will use commercially reasonable efforts to (a) take promptly all actions
necessary to make the filings required of Seller or its Affiliates under the HSR
Act, or any Foreign Competition Laws and Regulations, (b) comply at the earliest
practicable date with any request for additional information received by such
Seller or its Affiliates from the Federal Trade Commission or the Antitrust
Division of the Department of Justice pursuant to the HSR Act, or from any
foreign competition Governmental Authority (c) cooperate with Purchaser in
connection with Purchaser’s filing under the HSR Act and Foreign Competition
Laws and Regulations, and in connection with resolving any investigation or
other regulatory inquiry concerning the transactions contemplated by this
Agreement commenced by either the Federal Trade Commission or the Antitrust
Division of the Department of Justice or state attorneys general or foreign
competition Governmental Authority and (d) request Early Termination of the
initial 30-day waiting period.

6.03  Investigation by Purchaser. Such Seller will (a) provide Purchaser and its
officers, directors, employees, agents, counsel, accountants, financial
advisors, consultants and other representatives (collectively,

 

1-NY/2171027.1

31

 


--------------------------------------------------------------------------------



 

“Representatives”) with full access, upon reasonable prior notice and during
normal business hours, to the officers, management employees and agents of such
Seller and the Business Subsidiaries who are involved in the management or
conduct of the Business, to such Seller’s accountants and to the Business Assets
and the Assets and Properties of the Business Subsidiaries, including, access to
the Business Assets and the Assets and Properties of the Business for purposes
of conducting environmental assessments and investigations; and (b) furnish
Purchaser and such other Persons with all such information and data (including
making available copies of Contracts, Licenses, Benefit Plans and other Books
and Records) concerning the Business, the Business Subsidiaries, the Business
Assets, the Assumed Liabilities and the Assets and Properties of the Business
Subsidiaries as Purchaser or any of such other Persons reasonably may request.
All such access and information requests shall be coordinated through one or
more representatives designated by ARM. Purchasers shall not contact any
officer, employee, agent, customer, supplier or any other Person having any
material business relationship with the Sellers or the Business Subsidiaries
relating to the Business except with the approval of, and coordinated by, such
designated representatives.

6.04  No Solicitations. Such Seller will not take, nor will it permit any
Affiliate of such Seller (or authorize or permit any investment banker,
financial advisor, attorney, accountant or other Person retained by or acting
for or on behalf of such Seller or any such Affiliate) to take, directly or
indirectly, any action to initiate, assist, solicit, receive, negotiate,
encourage or accept any offer or inquiry from any Person (a) to reach any
agreement or understanding (whether or not such agreement or understanding is
absolute, revocable, contingent or conditional) for, or otherwise attempt to
consummate, the sale of the Business (or any part thereof), the Business Assets
or the Business Subsidiaries to any Person other than Purchaser or its
Affiliates or (b) to furnish or cause to be furnished any information with
respect to the Business to any Person (other than as contemplated by Section
6.03) who such Seller or such Affiliate (or any such Person acting for or on
their behalf) knows or has reason to believe is in the process of considering
any acquisition of the Business, the Business Assets or any Business Subsidiary.
If such Seller or any such Affiliate (or any such Person acting for or on their
behalf) receives from any Person (other than Purchaser or any other Person
referred to in Section 6.03) any offer, inquiry or informational request
referred to above, such Seller will promptly advise such Person, by written
notice, of the terms of this Section 6.04 and will promptly, orally and in
writing, advise Purchaser of such offer, inquiry or request and deliver a copy
of such notice to Purchaser.

6.05  Conduct of Business. Except as (i) contemplated by the Restructuring
Actions, (ii) otherwise contemplated by this Agreement, (iii) with the consent
of Purchaser (which consent shall not be unreasonably withheld or delayed) or
(iv) as disclosed on Section 6.05 of the Disclosure Schedule, such Seller will
cause each of the Business Subsidiaries to operate the Business in the Ordinary
Course in all material respects. Without limiting the generality of the
foregoing but subject to clauses (i), (ii), (iii) and (iv) of the previous
sentence, such Seller will:

(a)     use commercially reasonable efforts to (i) preserve intact the present
business organization (except as contemplated by the Restructuring Actions) and
reputation of the Business, (ii) keep available (subject to dismissals and
retirements in the Ordinary Course) the services of the employees of the
Business (except as contemplated by the Restructuring Actions), (iii) maintain
the Business Assets and the Assets and Properties of the Business Subsidiaries
in such working order and condition consistent with past practice, (iv) maintain
the good will of customers, suppliers, lenders and other Persons to whom the
Business sells goods or provides services or with whom the Business otherwise
has significant business relationships (it being understood that such efforts
will not include any requirement or obligations to pay any consideration not
otherwise required to be paid or offer or grant any financial accommodation or
other benefit not otherwise required to be made or take any other action to
counter a degradation of goodwill as a result of or in connection with
consummation of the transactions contemplated by this Agreement) and
(v) continue all current sales, marketing and promotional activities relating to
the Business;

(b)    except to the extent required by applicable Law or in the Ordinary
Course, (i) cause its Books and Records to be maintained in the usual, regular
and ordinary manner and (ii) not permit any material change in any of its
pricing, investment, accounting, financial reporting, inventory, credit or
allowance policies or practices that would adversely affect the Business, any
Business Subsidiary, the Business Assets or the Assumed Liabilities;

(c)     except to the extent required by applicable Law, (i) not permit the
making of or a change in any Tax elections or a change in method of accounting
for Tax purposes, which making or change would

 

1-NY/2171027.1

32

 


--------------------------------------------------------------------------------



 

materially affect any Business Subsidiary, the Business, the Business Assets or
an Assumed Liability and (ii) not settle or consent to judgment with respect to
any dispute with respect to Taxes in excess of $50,000 of any Relevant Group
(with respect to the activities of any Business Subsidiary) or Business
Subsidiary or with respect to any Taxes imposed with respect to the Business or
the Business Assets;

(d)    use commercially reasonable efforts to maintain in full force and effect
until the Closing substantially the same levels of coverage as the insurance it
carries as of the date hereof; and

(e)     not knowingly violate, in any all material respect, any Laws and Orders
applicable to the Business and any Business Subsidiary and promptly following
receipt thereof to give Purchaser copies of any notice received from any
Governmental Authority or other Person alleging any violation of any such Law or
Order.

6.06  Employee Matters. Except as may be required by Law or Contract or
disclosed on Section 6.06 of the Disclosure Schedule, each Seller will refrain
from directly or indirectly:

(a)     making any representation or promise, oral or written, to any employee
of the Business concerning any Benefit Plan, except for statements as to the
rights or accrued benefits of any employee under the terms of any Benefit Plan;

(b)    making any increase in the salary, wages or other compensation of any
employee of the Business whose annual salary is or, after giving to such change,
would be US $200,000 or more;

(c)     adopting, entering into, amending, modifying or terminating (partially
or completely) any Business Benefit Plan, except to the extent required by
applicable Law and, in the event compliance with legal requirements presents
options, only to the extent that the option which Seller reasonably believes to
be the least costly is chosen;

(d)    establishing or modifying any (i) targets, goals, pools or similar
provisions in respect of any fiscal year under any Benefit Plan or any
employment Contract or other compensation arrangement with or for employees or
(ii) salary ranges, increase guidelines or similar provisions in respect of any
Benefit Plan or any employment Contract or other compensation arrangement with
or for employees except in the Ordinary Course; or

(e)     entering into, amending, modifying or terminating (partially or
completely), any Contract that is, or had it been in existence on the date of
this Agreement would have been required to be, disclosed in Section 4.18(a) of
the Disclosure Schedule, except in the Ordinary Course.

(f)     Such Seller will administer each Benefit Plan, or cause the same to be
so administered, in all material respects in accordance with the applicable
provisions of the Code, ERISA and all other applicable Laws. Such Seller will
promptly notify Purchaser in writing of each receipt by such Seller (and furnish
Purchaser with copies) of any notice of investigation or administrative
proceeding by the IRS, Department of Labor, PBGC or other Person involving any
Benefit Plan.

6.07  Certain Restrictions. Except as disclosed on Section 6.07 of the
Disclosure Schedule, such Seller will refrain from, and will cause each of its
Business Subsidiaries to refrain from:

(a)     acquiring or disposing of any Assets and Properties used or held for use
in primarily the conduct of the Business with a consideration of greater than US
$1,000,000 for acquisitions, and for dispositions, $500,000 in the aggregate and
$50,000 individually (other than in the Ordinary Course, as contemplated by a
Seller’s or a Business Subsidiary’s annual operating plan or capital budget
provided to Purchaser, the Restructuring Actions or the sale of the Assets and
Properties described on Section 2.01(b)(vi) of the Disclosure Schedule (whether
owned by an Asset Seller or a Business Subsidiary)), or creating or incurring
any Lien (other than a Permitted Lien or Liens that will otherwise be released
at or prior to Closing), on any Assets and Properties used or held for use
primarily in the conduct of the Business;

(b)    entering into, amending, modifying, terminating (partially or
completely), granting any waiver under or giving any consent or exercising any
option with respect to any Business, Contract, Business Real Property Lease or
any Business License other than in the Ordinary Course, provided, however, that
no contract governing any of the Joint Ventures shall be amended, modified,
terminated (partially or completely) or granted any waiver under or given any
consent under or had any option exercised under;

 

 

1-NY/2171027.1

33

 


--------------------------------------------------------------------------------



 

 

(c)     knowingly violating, breaching or defaulting under in any material
respect, or taking or failing to take any action that (with or without notice or
lapse of time or both) would constitute a material violation or breach of, or
default under, any term or provision of any Business Contract, Business Real
Property Lease, or any Business License;

(d)    incurring, purchasing, canceling, prepaying or otherwise providing for a
complete or partial discharge in advance of a scheduled payment date with
respect to, or waiving any right of such Seller under, any Liability in excess
of US $1,000,000 of or owing to any Business Subsidiary or any Asset Seller in
connection with the Business, other than in the Ordinary Course, in connection
with any transaction between or among Sellers, Business Subsidiaries and their
Affiliates, in connection with the Restructuring Actions or as otherwise
contemplated by this Agreement;

(e)     engaging in any transaction with respect to the Business with any
officer, director or Affiliate of any Business Subsidiary or any Asset Seller,
or any Affiliate of any such officer, director or Affiliate, outside the
Ordinary Course or on a non-arm’s-length basis;

(f)     making capital expenditures or commitments for demolition, alterations
or additions to property, plant or equipment constituting capital assets on
behalf of the Business Subsidiaries or any Asset Seller in connection with the
Business in an aggregate amount exceeding US $1,000,000 which would be outside
the Ordinary Course and not contained or contemplated in the Business’s current
capital budget previously provided to Purchaser or contemplated by the
Restructuring Actions; or

(g)

entering into any agreement to do or engage in any of the foregoing.

The provisions of Section 6.05, 6.06 and 6.07 are not intended to be, nor shall
they be construed as, an endeavor on the part of the Sellers, the Business
Subsidiaries or Purchasers to implement the transactions contemplated by this
Agreement or the Operative Agreements prior to the Closing (and satisfaction of
the conditions in Sections 10.05 and 11.05, including the requirements as to the
HSR Act and the Foreign Competition Laws), and the parties agree that Purchasers
shall not prior to the Closing be entitled to exercise any control over the
Business and/or affairs of the Business Subsidiaries.

6.08  Delivery of Books and Records. On or promptly following the Closing Date,
such Seller will deliver or make available to Purchasers at the locations at
which the Business is currently conducted electronic or other copies of all of
the Books and Records of each Business Subsidiary, the Asset Seller Books and
Records, and if at any time after the Closing such Seller discovers in its
possession or under its control any other Books and Records of each Business
Subsidiary or the Asset Seller Books and Records, it will forthwith deliver such
Books and Records of each Business Subsidiary or the Asset Seller Books and
Records to one of such locations.

6.09  Nonsolicitation; Nondisclosure. (a) Such Seller will, for a period of
three (3) years from the Closing Date, refrain from, either alone or in
conjunction with any other Person, or directly or indirectly through its
Affiliates:

(i)     knowingly soliciting for employment any employee of any Purchaser or any
Business Subsidiary; provided that this Section 6.09 shall not (i) apply to any
general solicitations of employment by such Seller or its Affiliates, or (ii)
restrict such Seller or its Affiliates right to employ any employee that neither
such Seller or its Affiliates has solicited, provided that, notwithstanding the
foregoing, the Persons listed on Section 6.09(a)(i) of the Disclosure Schedule
may not be employed by or otherwise perform services for any Seller or any
Affiliate of any Seller during such period by such Seller or its Affiliates;

(ii)    intentionally causing or attempting to cause any material customer or
supplier of the Business to terminate or materially reduce its business with any
Business Subsidiary or any of its Affiliates engaged in the Business; or

(iii)   subject to the further provisions of this Agreement, disclosing any
third party, or using in violation of Section 6.10, any confidential,
proprietary or secret information relating to the Business; provided that the
foregoing shall not apply to any of the Permitted Exceptions. For purposes of
this Section 6.09, the “confidential, proprietary or secret information relating
to the Business” that is subject to this Section 6.09(a)(iii) is informaiton
relating to the Business that is included in the Business Assets and is marked
as confidential or proprietary (or a similar marking) or which ARM treated
confidential, proprietary or secret pursuant to its customary

 

1-NY/2171027.1

34

 


--------------------------------------------------------------------------------



 

policies and practices prior to the Closing, but in any event does not include
any information (a) that is or becomes generally available to the public or the
industry in which the Business competes (other than as a result of a breach of
this Section 6.09)) or (b) becomes available to ARM or any of its Affiliates
from a third party after the Closing not bound by confidentiality agreement or
any legal, fiduciary or other obligation restricting disclosure that is know to
ARM. For the purposes of this Section 6.09(a)(iii), “Permitted Exceptions” means
(1) any disclosure required by applicable Law (including as required by legal,
judicial or administrative process), (2) any disclosure or use of information in
connection with any Retained Liabilities, any Excluded Assets or any dispute as
between the parties and (3) any other use of the information (but not disclosure
to a third party) that does not violate Section 6.10. Notwithstanding anything
to the contrary in this Agreement, ARM and the other Sellers shall only be
required to use the same standard of care and the same procedures to protect
against the improper disclosure of the proprietary, confidential and secret
information subject to this Section 6.09(a)(iii) as ARM uses for its own
proprietary, confidential and secret information, but not less than reasonable
care.

(b)    Prior to the Closing, ARM will deliver to Purchaser a computer disc or
CD-Rom containing all information provided to Purchaser prior to the date hereof
in the Intralinks electronic data room.

6.10

Non-Competition.

(a)     Beginning on the six month anniversary of the Closing Date, and
continuing for a period of five (5) years (three (3) in the European Union)
thereafter, such Seller will not, and shall cause its Affiliates to not,
directly or indirectly, participate or engage in the Restricted Business in the
Restricted Territory, have any direct or indirect ownership interest in (other
than through the ownership of 10% or less of any class of securities registered
on a recognized stock exchange or dealer quotation system), knowingly permit
such Seller’s or its Affiliate’s name to be used in connection with or otherwise
knowingly lend assistance (financial or otherwise) to any Person in any
Restricted Business in the Restricted Territory. “Restricted Territory” means
anywhere in the world except for Venezuela, Colombia, Ecuador and Panama.

(b)    Prior to the Closing Date, and subject to a confidentiality agreement
reasonably satisfactory to ARM, ARM will permit Purchaser to, and Purchaser will
conduct, exploratory due diligence on the vehicle exhaust and emissions
technology systems and components businesses of ARM’s European Light Vehicle and
Mexico Independent Aftermarket businesses. If, prior to the Closing, Purchaser
provides Seller with a bona fide, non-binding, reasonable offer to acquire those
businesses, ARM will agree to enter into exclusive negotiations with Purchaser
and to not sell or shop those businesses for a period of six months after
receiving the offer.

(c)     If within six months of the Closing Date, Purchaser does not acquire
such businesses, then such Seller and its Affiliates shall not be deemed to be
in violation of the restrictions in Section 6.10(a) by virtue of (1) the current
or future business of ARM and its Affiliates in developing, manufacturing,
marketing and selling any products or equipment or providing services in
connection with vehicle exhaust and emission technology systems or components
for or to the OE Market and the OES Market in Europe other than “on highway”
commercial vehicles and other than construction equipment (provided that as to
on highway commercial vehicles and construction equipment such Seller and
Affiliates can continue to sell to and service their current customers on the
existing platform applications), or (2) the current or future business of ARM
and its Affiliates in developing, manufacturing, marketing and selling any
products or equipment or providing services in connection with vehicle exhaust
and emission technology systems, equipment and components for or to the
Independent Aftermarket without territorial limitation.

(d)    Notwithstanding anything to the contrary in this Section 6.10, such
Seller or any of its Affiliates may acquire control, and, for the period
contemplated by this clause (ii) continue to conduct the business, of any Person
engaged in the Restricted Business, or acquire assets from a Person engaged in
the Restricted Business, if (A) the revenues of such Person from the Restricted
Business for its most recently completed fiscal year (or any subsequent fiscal
year) do not exceed ten percent (10%) of the total revenues of such Person or
such business for such period, and (B) such Seller or such Affiliate divests the
portion of the business of the acquired Person or the acquired business which
engages in the Restricted Business or ceases conducting such Restricted Business
not later than twelve (12) months following such acquisition.

6.11  Notice and Cure. Such Seller will notify Purchaser promptly in writing of,
and contemporaneously will provide Purchaser with true and complete copies of
any and all information or documents relating to, and will use all commercially
reasonable efforts to cure before the Closing, any event, transaction or

 

1-NY/2171027.1

35

 


--------------------------------------------------------------------------------



 

circumstance occurring after the date of this Agreement that causes or will
cause any covenant or agreement of Seller under this Agreement to be breached or
that renders or will render untrue any representation or warranty of Seller
contained in this Agreement as if the same were made on or as of the date of
such event, transaction or circumstance. Such Seller also will notify Purchaser
promptly in writing of, and will use all commercially reasonable efforts to
cure, before the Closing, any violation or breach of any representation,
warranty, covenant or agreement made by Seller in this Agreement, whether
occurring or arising before, on or after the date of this Agreement. No notice
given pursuant to this Section shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition contained herein or shall in any way
limit Purchaser’s right to seek indemnity under Article XII and Article XIV.

6.12  Cooperation Fulfillment of Conditions. (a) Such Seller shall use all
commercially reasonable efforts to take, or cause the Business Subsidiaries to
take, all appropriate action to do, or cause to be done, all things necessary,
proper or advisable under applicable Law or otherwise to consummate and make
effective the transactions contemplated by this Agreement and the Operative
Agreements as promptly as practicable including executing and delivering at the
Closing each Operative Agreement that such Seller is required hereby to execute
and deliver as a condition to the Closing, taking all commercially reasonable
steps, and causing the Business Subsidiaries to take all commercially reasonable
steps, necessary or desirable and proceed diligently and in good faith to
satisfy each other condition to the obligations of Purchaser contained in this
Agreement and not knowingly taking or failing to take any action that could
reasonably be expected to result in the nonfulfillment of any such condition.

(b)    Without limiting the generality of the undertakings pursuant to this
Section 6.12(a), such Seller shall, and shall cause the Business Subsidiaries to
the extent not a violation of applicable Law, provide all cooperation reasonably
requested by Purchaser in connection with the arrangement of the Financing,
including (i) making available appropriate officers and employees, on reasonable
advance notice, to meet with prospective lenders and investors in meetings,
presentations, road shows and due diligence sessions, (ii) requesting its
independent accountants to provide reasonable assistance to Purchaser,
(iii) requesting its attorneys to provide reasonable assistance to Purchaser,
(iv) using commercially reasonable efforts to assist Purchaser to obtain the
Required Consents, landlord waivers, mortgagee waivers, bailee acknowledgements
and other similar third-party documents required by the financiers providing
such Financing and (v) facilitate the execution and delivery (to be held in
escrow until the Closing) of any pledge and security documents, other definitive
financing documents, or other requested certificates or documents by employees
of such Seller in their capacity as Transferred Employees or employees of the
Business Subsidiaries following the Closing, provided, that in each case, such
cooperation shall not require such Seller or any Business Subsidiary to pay any
consideration, costs or expenses, grant any financial accommodation or other
benefit or enter into, amend or modify any agreement to obtain any of the items
set forth in this Section 6.12(b). Purchasers hereby agree to indemnify Sellers
and their Affiliates for any Losses to the extent resulting from claims by the
Lenders directly arising from any materials provided by any Seller to the
Lenders in satisfaction of their obligations under this Section 6.12(b).

6.13  Resignations. Upon the request of Purchaser, on the Closing Date, the
Sellers shall cause to be delivered to Purchaser duly signed resignations or
evidence of the removal, effective as of the Closing, of the officers,
directors, managers or similar members of management of the Business
Subsidiaries from such positions.

6.14

Intercompany Liabilities; Indebtedness; Release of Liens.

(a)     Prior to the Closing, Sellers shall, and shall cause each of the
Business Subsidiaries to, settle all intercompany accounts that are unpaid as of
the Closing Date between the Business Subsidiaries, on the one hand, and ARM and
its Affiliates (other than the Business Subsidiaries), on the other hand.

(b)    Prior to the Closing Date, Sellers shall extinguish or cause to be
extinguished or, if agreed to by the Purchasers (such agreement not to be
unreasonably withheld), assumed by Sellers (i) all Indebtedness of the Business
Subsidiaries, and (ii) all guarantees by the Business Subsidiaries of any
Indebtedness or other obligation of any third party, including ARM or any of its
Subsidiaries or Affiliates (other than any of the Business Subsidiaries) other
than Indebtedness which Purchaser instructs ARM that it chooses to remain
outstanding and assume; provided, however, that Purchaser may request that ARM
leave up to $9 million in principal amount of Indebtedness outstanding, in which
case ARM will reasonably cooperate with such request.

 

 

1-NY/2171027.1

36

 


--------------------------------------------------------------------------------



 

 

(c)     Prior to the Closing Date, Sellers shall have caused to be released all
Liens in and upon any of the Business Assets and the Assets and Properties of
the Business Subsidiaries other than Permitted Liens.

(d)    On the tenth day prior to Closing, ARM will provide to Purchaser a
certificate (the “Initial Pre-Closing Certificate”) setting forth an estimate of
(i) the amount of all Debt and Expenses of the Business Subsidiaries that will
be outstanding on the Closing (the “Debt and Expenses Reduction Amount”), (ii)
the amount of Cash held by the Business Subsidiaries as of the date of the
Initial Pre-Closing Certificate and (c) the Base ARMCo Receivables Purchase
Price. Purchasers and Sellers shall cooperate to determine which Debt and
Expenses will not be included in the Debt and Expenses Reduction Amount.

(e)     On the day prior to the Closing Date, ARM will provide to Purchaser a
certificate (the “Final Pre-Closing Certificate”) setting forth an estimate of
(i) the Debt and Expenses Reduction Amount, reflecting the Debt and Expenses
that Purchasers and Sellers have agreed will be included in such amount, (ii)
the amount of Cash held by the Business Subsidiaries as of the date of the Final
Pre-Closing Certificate and (c) the Base ARMCo Receivables Purchase Price.

6.15  Patent Matters. To the extent that record title for any patent or patent
application listed at Section 4.17(a) of the Disclosure Schedule is in the name
of an entity (i) which was a predecessor to ARM or a Selling Subsidiary, or (ii)
other than ARM, a Selling Subsidiary or a Business Subsidiary, then, in each
case, at least 5 days before the Closing Date, Sellers shall deliver to
Purchasers for each such patent or patent application a duly executed assignment
that transfers all right, title, and interest to such patent or patent
application to (i) the current entity in the case of patents or patent
applications in the name of a predecessor, or (ii) ARM, a Selling Subsidiary or
a Business Subsidiary in the case of patents or patent applications in the name
of an entity other than ARM, a Selling Subsidiary or a Business Subsidiary. Each
assignment shall be in a form suitable for recording by the Governmental
Authority responsible for the corresponding patent or patent application.

6.16

ArvinMeritor Trademarks and Logos.

(a)     To the extent that any Business Assets of the Business Subsidiaries bear
any ArvinMeritor Trademarks and Logos, except as provided in the next sentence,
before any of the same are sold or otherwise delivered to any Person, Purchaser
shall remove such ArvinMeritor Trademarks and Logos or otherwise completely
cover them with a firmly affixed sticker or through other similar means. Each
Seller agrees, for a period of three (3) months after the Closing Date, the
Business Subsidiaries may continue to use the names “Arvin” and “ArvinMeritor,”
and for a period of twelve (12) months after the Closing Date distribute
products, literature, marketing materials, letterhead or other documents with
labeling that uses any of the Names to the extent that such exists on the
Closing Date. In no event shall Business Subsidiaries use any Names after the
Closing in any manner or for any purpose different from the use of such Names by
the Business Subsidiaries during the 180-day period preceding the Closing Date.
“Names” means “Arvin” and “ArvinMeritor” or any name, logo or trademark that
includes “Arvin” or “ArvinMeritor,” or any variation and derivatives thereof.
Purchasers hereby agree to indemnify Sellers and their Affiliates for any Losses
to the extent resulting from such use other than Losses relating to claims of
infringement.

(b)    For the avoidance of doubt, it is expressly agreed that the Joint
Ventures (other than ARM SJ) may continue to use “Arvin” in their formal entity
names as in effect on the Closing Date.

6.17  Insurance. To the extent that the Business Assets and/or the Business
Subsidiaries were insured under insurance policies of any of the Sellers or
their Affiliates as named insureds or otherwise, following the Closing,
Purchaser may make claims under such policies with respect to occurrences,
events, conditions, or circumstances relating to the Business Assets, the
Assumed Liabilities, the Transferred Interests and/or the Assets and Properties
of the Business Subsidiaries that occurred or existed prior to the Closing Date
or, if Seller receives any such amounts under any such policies, Sellers shall
promptly forward such amounts to Purchasers. Sellers do not represent, warrant
or covenant that such insurance policies will provide coverage for any claims
that Purchasers may elect to make or that the issuers of such policies will not
wrongfully refuse to honor any such claims. Sellers agree to promptly cooperate
and promptly provide assistance to Purchasers, or take such actions as may be
required, in connection with the tendering of such claims to the applicable
insurers under such insurance, and to remit any recoveries promptly to
Purchasers with the proceeds paid with respect to such claims. In the event of
any dispute regarding the date of any loss or occurrence, the terms of the
applicable policies shall govern. For a period of four years from the Closing
Date, Sellers shall not enter into any endorsement or amendment that would be
adverse, in

 

1-NY/2171027.1

37

 


--------------------------------------------------------------------------------



 

any material respect, only to Business Assets and/or the Business Subsidiaries
and not ARM’s remaining assets and Affiliates with respect to occurrences prior
to and including the Closing Date. The parties acknowledge that the fact that
prepaid insurance may be included in the Business Assets shall not give the
Purchasers any greater or different rights, or impose any greater or different
obligations on the Sellers, with respect to insurance as set forth in this
Section 6.17.

6.18  Other Covenants. In the addition to (and not in lieu of) the other
covenants and agreements contained in this Article VI, the Sellers and the
Purchasers hereby agree as set forth on Annex C hereto.

6.19  Joinder of Sellers. Prior to the Closing, ARM will cause each of the
Selling Subsidiaries to become a Seller under this Agreement by duly executing
and delivering to Purchaser a Joinder Agreement in form and substance reasonably
acceptable to Purchaser.

6.20

Transaction Restructurings.

(a)     Sellers will ensure that at all times on the Closing Date, each of
ArvinMeritor LVS Parts (Shanghai) Co., ArvinMeritor Light Vehicle Systems
(Shanghai) Co. Ltd., ArvinMeritor Thailand, LLC, ArvinMeritor (Thailand) Co.,
Ltd., ArvinMeritor Emissions Technologies S.A. (Proprietary) Limited,
ArvinMeritor A&ET SA (Proprietary) Limited and ArvinMeritor Emissions
Technologies GmbH is treated as a disregarded entity for U.S. federal income tax
purposes.

(b)    Sellers will, prior to the Closing Date, complete the conversion Zeuna
Starker Produzione Italia S.p.A. to an S.r.L. (as so converted “Zeuna Starker
Srl”), such that Zeuna Starker Srl will have succeeded to the assets and
liabilities of Zeuna Starker Produzione Italia S.p.A. and Sellers will ensure
that at all times on the Closing Date Zeuna Starker Srl will be treated as a
disregarded entity for U.S. federal income tax purposes. Purchaser may, by
delivering a written notice of its election to do so to Seller not less than
thirty (30) Business Days prior to the Closing, require that Sellers cause Zeuna
Starker Srl to transfer all of its assets and liabilities to a newly formed
Italian entity (“Italian newco”) of a type to be specified by Purchaser in such
notice and, if such notice is so delivered, Sellers agree that they shall cause
Zeuna Starker Srl to take commercially reasonable steps to complete such
transfer prior to the Closing and shall, unless the Italian newco is to be
organized as a “per se” corporation for purposes of the Treasury Regulations
under Section 7701 of the Code, if the transfer is completed prior to the
Closing ensure that the Italian newco is a “disregarded entity” for U.S. federal
income tax purposes at all times on the Closing Date. If the Section 6.20(b)
election requiring a transfer to Italian newco is made and the transfer to the
Italian newco is completed prior to the Closing, then (x) Italian newco shall be
treated as a Business Subsidiary hereunder, (y) the interests in Italian newco
shall constitute Transferred Interests hereunder (and the interests in Zeuna
Starker Srl will not) and (z) Zeuna Starker Srl will be a Seller and an Equity
Seller Sub hereunder (and ArvinMeritor Suspension Systems S.r.l. will not).

(c)     Sellers will not permit any entity to merge with or into ArvinMeritor ET
B.V. between the date hereof and the Closing and will not arrange for the
merger, simultaneous with or following the Closing, of any entity with or into
ArvinMeritor ET B.V.

(d)    Sellers shall provide Purchasers adequate documentary evidence to
establish the amount and character of gain and income to be recognized by Arvin
International Holdings LLC under the India ITA with respect to the transfer
provided for herein of the Transferred Interests in Arvin Exhaust India Pte Ltd
and acknowledge that in the absence of such Purchaser may withhold tax on the
entire amount of the sale consideration pertaining to the transfer of the
Transferred Interests in India Exhaust Pte Ltd.

(e)     Sellers will not, and will use reasonable commercial efforts to cause
their Affiliates not to, take any actions following the Closing which may result
in a breach of any of the covenants set forth in this Section 6.20.

(f)     Sellers shall take, and shall cause their Affiliates to take, such
actions, whether before, simultaneous with, or after Closing, as are available
to cause distributions to the shareholder of ArvinMeritor Emissions Technologies
GmbH in connection with the Closing (i) from the proceeds of any securitization
transaction that is part of Purchaser’s direct or indirect financing and (ii)
from the proceeds of the sale of the interests in ArvinMeritor Emissions
Technologies Kft to be treated as payments from the capital reserves of
ArvinMeritor Emissions Technologies GmbH.

 

 

1-NY/2171027.1

38

 


--------------------------------------------------------------------------------



 

 

(g)    If ArvinMeritor Canada determines that assets that it is transferring
hereunder include assets located in Quebec, then, prior to Closing, ArvinMeritor
Canada will register under the Act Regarding the Quebec Sales Tax for purposes
of the QST and will provide its QST registration number to Purchaser.

6.21  Financial Reporting by ArvinMeritor ET B.V. Sellers shall ensure that, as
of the Closing Date, ArvinMeritor ET B.V. is in compliance with all applicable
provisions of Law regarding financial reporting.

ARTICLE VII

COVENANTS OF PURCHASERS

Each Purchaser covenants and agrees with each Seller that, at all times from and
after the date hereof until the Closing (and for the time period after Closing
to the extent specified in Section 7.05), such Purchaser will comply with all
covenants and provisions of this Article VII, except to the extent a Seller may
otherwise consent in writing.

7.01  Regulatory and Other Approvals. Such Purchaser will (a) take all
commercially reasonable steps necessary or desirable, and proceed diligently and
in good faith and use all commercially reasonable efforts, as promptly as
practicable to obtain all consents, approvals or actions of, to make all filings
with and to give all notices to Governmental or Regulatory Authorities required
of Purchaser to consummate the transactions contemplated hereby and by the
Operative Agreements, (b) use commercially reasonable efforts to provide such
other information and communications to such Governmental or Regulatory
Authorities or as each Seller or such Governmental or Regulatory Authorities may
reasonably request and (c) use commercially reasonable efforts to cooperate with
each Seller as promptly as practicable in obtaining all consents, approvals or
actions of, making all filings with and giving all notices to Governmental or
Regulatory Authorities required of Seller to consummate the transactions
contemplated hereby and by the Operative Agreements. Purchaser will provide
prompt notification to each Seller when any such consent, approval, action,
filing or notice referred to in clause (a) above is obtained, taken, made or
given, as applicable, and will advise each Seller of any communications (and,
unless precluded by Law, provide copies of any such communications that are in
writing) with any Governmental Authority regarding any of the transactions
contemplated by this Agreement or any of the Operative Agreements.

7.02  HSR Filings and Foreign Competition Filings. In addition to and without
limiting Purchaser’s covenants contained in Section 7.01, Purchaser will use
commercially reasonable efforts to (a) take promptly all actions necessary to
make the filings required of Purchaser or its Affiliates under the HSR Act or
any Foreign Competition Laws and Regulations, (b) comply at the earliest
practicable date with any request for additional information received by
Purchaser or its Affiliates from the Federal Trade Commission or the Antitrust
Division of the Department of Justice pursuant to the HSR Act, or from any
foreign competition Governmental Authority (c) cooperate with the Sellers in
connection with their filing under the HSR Act and Foreign Competition Laws and
Regulations, and in connection with resolving any investigation or other
regulatory inquiry concerning the transactions contemplated by this Agreement
commenced by either the Federal Trade Commission or the Antitrust Division of
the Department of Justice or state attorneys general or foreign competition
Governmental Authority and (d) request Early Termination of the initial 30-day
waiting period.

7.03  Notice and Cure. Purchaser will notify each Seller promptly in writing of,
and contemporaneously will provide each Seller with true and complete copies of
any and all information or documents relating to, and will use all commercially
reasonable efforts to cure before the Closing, any event, transaction or
circumstance occurring after the date of this Agreement that causes or will
cause any covenant or agreement of Purchaser under this Agreement to be breached
or that renders or will render untrue any representation or warranty of
Purchaser contained in this Agreement as if the same were made on or as of the
date of such event, transaction or circumstance. Purchaser also will notify each
Seller promptly in writing of, and will use all commercially reasonable efforts
to cure, before the Closing, any violation or breach of any representation,
warranty, covenant or agreement made by Purchaser in this Agreement, whether
occurring or arising before, on or after the date of this Agreement. No notice
given pursuant to this Section shall have any effect on the representations,
warranties, covenants or agreements contained in this Agreement for purposes of
determining satisfaction of any condition contained herein or shall in any way
limit each Seller’s right to seek indemnity under Article XII and Article XIV.

7.04

Fulfillment of Conditions.

 

 

1-NY/2171027.1

39

 


--------------------------------------------------------------------------------



 

 

(a)     Purchaser shall use all commercially reasonable efforts to take all
appropriate action to do, or cause to be done, all things necessary, proper or
advisable under applicable Law or otherwise expeditiously to consummate and make
effective the transactions contemplated by this Agreement and the Operative
Agreements as promptly as practicable, including executing and delivering at the
Closing each Operative Agreement that Purchaser is hereby required to execute
and deliver as a condition to the Closing, taking all commercially reasonable
steps necessary or desirable and proceed diligently and in good faith to satisfy
each other condition to the obligations of Purchaser and Seller contained in
this Agreement and not knowingly taking or failing to take any action that could
reasonably be expected to result in the nonfulfillment of any such condition.

(b)    Without limiting the generality of the undertakings pursuant to Section
7.04(a), Purchaser shall use commercially reasonable efforts to obtain the
Financing and consummate the closing of the transactions contemplated herein
including, (i) making available appropriate officers, employees and other
applicable Persons to meet with prospective lenders and investors in meetings,
presentations, road shows and due diligence sessions, (ii) requesting its
independent accountants, attorneys and other representatives to provide
reasonable assistance as needed, (iii) using commercially reasonable efforts to
obtain landlord waivers, mortgagee waivers, bailee acknowledgements and other
similar third-party documents required by the financiers providing such
Financing and (iv) executing and delivering any pledge and security documents,
other financing documents or other applicable certificates or documents.

7.05

Nonsolicitation; Nondisclosure.

(a)     Purchaser will, for a period of three (3) years from the Closing Date,
refrain from, either alone or in conjunction with any other Person, or directly
or indirectly through its Affiliates,

(i)     knowingly soliciting for employment any employee of any Seller, provided
that this Section 7.05 shall not (i) apply to any general solicitations of
employment by Purchaser or its Affiliates, or (ii) restrict Purchaser or its
Affiliates right to employ any employee that neither Purchaser or its Affiliates
has solicited; or

(ii)    subject to the further provisions of this Agreement, disclosing any
third party, or using, any confidential, proprietary or secret information
relating to any Seller; provided that the foregoing shall not apply to any of
the Permitted Exceptions. For purposes of this Section 6.09, the “confidential,
proprietary or secret information relating to any Seller” that is subject to
this Section 7.05(a)(ii) is information that was disclosed to Purchasers in the
Intralinks electronic data room prior to the date hereof and which does not
relate to the Business, but in any event does not include any information (a)
that is or becomes generally available to the public or the industry in which
the Business competes (other than as a result of a breach of this Section 7.05))
or (b) becomes available to Purchaser or any of its Affiliates from a third
party after the Closing not bound by confidentiality agreement or any legal,
fiduciary or other obligation restricting disclosure that is know to Purchaser.
For the purposes of this Section 7.05, “Permitted Exceptions” means (1) any
disclosure required by applicable Law (including as required by legal, judicial
or administrative process) and (2) any disclosure or use of information in
connection with any Assumed Liabilities, any Business Assets, the Assets and
Properties of any Business Subsidiary or any dispute as between the parties.
Notwithstanding anything to the contrary in this Agreement, Purchasers, the
Business Subsidiaries and their respective Affiliates shall only be required to
use the same standard of care and the same procedures to protect against the
improper disclosure of the proprietary, confidential and secret information
subject to this Section 6.09(a)(ii) as Purchasers and the Business Subsidiaries
use for their own proprietary, confidential and secret information, but not less
than reasonable care.

(b)    During each of the first three years following the Closing, Purchaser
will provide a notice for its Transferred Employees on a yearly basis reminding
them of any obligations of secrecy that they may have to Seller.

7.06  Joinder of Purchaser Designee. Prior to the Closing, Purchaser will cause
each Purchaser Designee designated by it to become a Purchaser under this
Agreement by duly executing and delivering to ARM a Joinder Agreement in form
and substance reasonable acceptable to the Seller. Only wholly-owned direct or
indirect Affiliates of Purchaser or a parent entity of Purchaser will qualify to
become a Designee.

7.07  Registration for Canadian GST and QST Purposes. Prior to the Closing,
Purchaser or, if Purchaser has designated another Person to acquire Business
Assets from ArvinMeritor Canada, such other Person

 

1-NY/2171027.1

40

 


--------------------------------------------------------------------------------



 

will register under the ETA for purposes of the GST and will provide its GST
registration number to ArvinMeritor Canada. If Purchaser determines that the
assets acquired from ArvinMeritor Canada hereunder include assets located in
Quebec, then, prior to the Closing, Purchaser or, if Purchaser has designated
another Person to acquire Business Assets from ArvinMeritor Canada, such other
Person will register under the Act Regarding the Quebec Sales Tax for purposes
of the QST and will provide its QST registration number to ArvinMeritor Canada.

7.08  Registration for VAT. Purchaser covenants to the Sellers that the UK
Purchaser will, prior to the Closing, become a registered taxable person for the
purposes of VAT.

ARTICLE VIII

ADDITIONAL COVENANTS

8.01  Restricted Use of Confidential Information. Effective as of the Closing,
the Confidentiality Agreement dated August 10, 2006 shall terminate and no
longer be in effect to the extent it related to the Business Assets, Transferred
Interests or Assumed Liabilities.

8.02  Return of Excluded Assets. In the event, through inadvertence, mistake or
otherwise, (a) any Excluded Assets are transferred to a Purchaser or retained by
a Business Subsidiary, Purchasers agree to promptly transfer and deliver the
same to the appropriate Seller or (b) if any Business Assets are retained by a
Seller, such Seller agrees to promptly transfer and deliver the same to the
appropriate Purchaser, in either case at the sole cost and expense of the
Sellers. The parties shall cooperate to effect any transfer of assets (other
than Cash) required by the previous sentence in the most tax efficient manner to
both parties. In the case of Cash that is an Excluded Asset but is retained by a
Business Subsidiary following the Closing, Purchaser and such Business
Subsidiary shall cooperate with ARM in good faith to transfer such Cash to ARM
or one of its Affiliates, at the cost of ARM; provided, that neither Purchaser
nor such Business Subsidiary shall be required to take any actions with respect
to such transfers that would adversely affect the Purchasers, it being
understood that if the jurisdiction in which such Business Subsidiary is
organized or conducts business has Laws that restrict the amount of Cash that
can be distributed in any given period, such Business Subsidiary shall
distribute 50% of the maximum amount so permitted to ARM quarterly, on a net
after Tax basis. Each distribution to ARM or any of its Affiliates together with
any other return of the amount of such Cash shall reduce the amount of Cash
deemed to be an Excluded Asset. Following the Closing, Purchasers shall have no
other Liabilities with respect to Cash. Purchasers shall also provide Sellers
and their authorized agents after the Closing with access, including access to
the Business Assets, upon reasonable advance notice, for the purpose of packing
and moving any Excluded Assets.

8.03  Termination of Services. Except as agreed to in the Transitional Services
Agreement or as set forth herein, at the Closing, all corporate, legal,
insurance, human resources, finance, accounting, tax, treasury, internal audit,
communications, information technology, facilities management, environmental,
engineering, employee safety, business intelligence, flight operations and
administrative services provided to the Sellers or Business Subsidiaries by
Sellers and their respective Affiliates, including any agreements or
understandings (written or oral) with respect thereto, shall terminate without
any further action or liability on the part of the parties thereto.

8.04  Recalls of Products. Sellers and Purchasers agree that they shall give
written notice to the other in the event that they shall receive any notice or
claim relating to, or that may reasonably be expected to result in, a Recall of
any of the Products, whether shipped by Sellers or Purchasers (or any Business
Subsidiary) prior to or after the Closing. Sellers may Recall or agree to a
Recall of products shipped by Sellers or the Business Subsidiaries prior to the
Closing without the consent of Purchasers or any of the Business Subsidiaries.
Sellers will not, without the prior written consent of Purchasers, agree or
consent to any Recall of any products shipped by Purchasers or Business
Subsidiaries after the Closing unless Sellers also agree in writing to be
responsible for, and Purchasers are released in writing from, all Recall
Obligations arising from such Recall. Purchasers may Recall or agree to a Recall
of products shipped by Purchaser or the Business Subsidiaries after to the
Closing without the consent of Sellers. Purchasers agree that they and the
Business Subsidiaries will not, without the prior written consent of Sellers,
agree or consent to any Recall of any products shipped prior to the Closing
unless Purchasers also agree in writing to be responsible for, and Sellers are
released in writing from, all Recall Obligations arising from such Recall.

8.05

Severability; Injunctions.

 

 

1-NY/2171027.1

41

 


--------------------------------------------------------------------------------



 

 

(a)     The parties hereto recognize that the Laws and public policies of the
various states of the United States and any foreign jurisdictions where
enforcement may be sought may differ as to the validity and enforceability of
covenants similar to those set forth in Sections 6.09, 6.10 and 7.05. It is the
intention of the parties that the provisions of such Sections be enforced to the
fullest extent permissible under the Laws and policies of each jurisdiction in
which enforcement may be sought, and that the unenforceability (or the
modification to conform to such Laws or policies) of any provisions of such
Sections shall not render unenforceable, or impair, the remainder of the
respective provisions of such Sections. Accordingly, if any provision of
Sections 6.09, 6.10 and 7.05 shall be determined to be invalid or unenforceable,
such invalidity or unenforceability shall be deemed to apply only with respect
to the operation of such provision in the particular jurisdiction in which such
determination is made and not with respect to any other provision or
jurisdiction.

(b)    The parties hereto acknowledge and agree that any remedy at Law for any
breach of the provisions of Sections 6.09, 6.10 and 7.05 would be inadequate,
and the parties hereby consent to the granting by any court of an injunction or
other equitable relief, without the necessity of actual monetary loss being
proved, in order that the breach or threatened breach of such provisions may be
effectively restrained.

8.06  Obligations Relating to Business. Following the Closing, Purchasers will,
at the expense of Sellers, use commercially reasonable efforts to cause the
release of Sellers and their Affiliates (other than the Business Subsidiaries)
from Liabilities other than Retained Liabilities under the Contracts listed in
Section 8.07 of the Disclosure Schedule. Following the Closing, Purchasers shall
request new purchase orders from customers of the Business with which purchase
orders are used upon the expiration of existing purchase orders.

8.07

Treatment of Joint Venture Interests. Notwithstanding anything contained herein,

(a)     the parties hereby acknowledge that SeJong America has the right to
consent to, or alternatively purchase the SeJong Interests in connection with,
the transactions contemplated by this Agreement. If such purchase occurs prior
to the Closing, in lieu of the transfer of the SeJong Interests to the Purchaser
or its Designee at the Closing, Purchaser shall be entitled to the gross
consideration paid or payable by SeJong America net of 50% of the amount of any
Transfer Taxes imposed on the sale to SeJong America. If the sale of the SeJong
Interests does not occur prior to the Closing and SeJong America has not
consented to the transactions contemplated by this Agreement prior to such time,
then ARM OE shall not transfer the SeJong Interests at the Closing and ARM OE
shall (i) promptly forward all distributions, net of applicable withholding
Taxes, received from ARM SJ to Purchasers, (ii) use its commercially reasonable
effort to sell the SeJong Interests to SeJong America as promptly as practicable
and (iii) promptly forward the gross consideration received from SeJong America
net of 50% of the amount of any Transfer Taxes imposed on the sale to SeJong
America upon the sale of the SeJong Interests following the Closing. The parties
will coordinate all negotiations with SeJong America regarding the purchase of
the SeJong Interest and none of the Sellers or their Affiliates shall enter into
any binding agreement relating to the sale of the SeJong Interests, whether
before or after the Closing, without the prior written consent of Purchasers
(not to be unreasonably withheld or delayed).

(b)    the parties hereby acknowledge that Karsit has the right to consent to
the transfer of the AESRO Shares to Purchaser, or alternatively require ARM to
purchase its shares in AESRO (the “Karsit Interests”) in connection with, the
transactions contemplated by this Agreement. If such purchase occurs prior to
the Closing, the Sellers shall provide Purchasers written notice of such sale,
which notice shall specify the gross consideration paid therefor, and Purchaser
shall reimburse such amount to the Sellers at the Closing. If the sale of the
Karsit Interests does not occur prior to the Closing and Karsit has not
consented to the transactions contemplated by this Agreement prior to such time,
then ARM shall not transfer the Karsit Interests at the Closing and ARM shall
(i) promptly forward all distributions, net of applicable withholding Taxes,
received from AESRO to Purchasers, (ii) use its commercially reasonable effort
to purchase the Karsit Interests from Karsit as promptly as practicable and
(iii) provide the Purchasers with written notice of such purchase, which notice
shall specify the gross consideration paid therefor, and Purchaser shall
promptly reimburse the Sellers an amount equal to the gross consideration paid
therefor. The parties will coordinate all negotiations with Karsit regarding the
purchase of the Karsit Interests and none of the Sellers or their Affiliates
shall enter into any binding agreement relating to the purchase of the Karsit
Interests, whether before or after the Closing, without the prior written
consent of Purchasers (not to be unreasonably withheld or delayed).

8.08  China Cooperation. In the event all conditions to Closing set forth in
Articles X and XI would be satisfied but for required regulatory approvals with
respect to the transfer of the China Interests, the parties shall

 

1-NY/2171027.1

42

 


--------------------------------------------------------------------------------



 

cooperate to amend this Agreement to provide for the Closing of all other
Business Assets and Transferred Interests other than the China Interests and all
Liabilities that would be Assumed Liabilities relating to the China Interests,
which amendment would be designed to avoid any negative effects on Sellers and
Purchasers and to provide for a subsequent closing of the purchase and sale of
the China Interests and the assumption of the Assumed Liabilities relating to
the China Interests. Such cooperation may also include modifying the
contemplated structure for the acquisition of the China Interests.

8.09  Cash Management Cooperation. The parties acknowledge and agree that prior
to the Closing, the Sellers and Business Subsidiaries may wish to engage in
transactions between each other and with their respective Affiliates incidental
to their cash management procedures, including transfers of cash, incurrence and
repayment of Indebtedness, capitalization, dividends, distributions, return of
capital and capital reductions, incurrence and repayment of receivables and
payables and related transactions (“Cash Transactions”). Attached as Section
8.09 of the Disclosure Schedule is a “Preliminary Cash Management Plan” which
illustrates the types of transactions that Sellers may wish to undertake.
Sellers agree that prior to undertaking any Cash Transactions, Sellers will
provide notice to Purchasers of the proposed Cash Transaction and Sellers and
Purchasers will cooperate to agree on such Cash Transaction in a manner that
would avoid negative effects on Sellers and Purchasers. If Sellers and
Purchasers cannot agree, then Sellers will not undertake the proposed Cash
Transaction until such agreement is reached.

8.10  Employee Matters Cooperation. The parties recognize that it may be
appropriate for Article IX to provide for additional provisions relevant to
employee matters in jurisdictions other than the Unites States and agree to
cooperate to amend this Agreement prior to the Closing to include appropriate
provisions consistent with the matters agreed to by the parties and set forth in
Article IX. Such amendment may include provisions required by foreign Law or not
appropriately addressed by the existing provisions of Article IX.

ARTICLE IX

EMPLOYEE MATTERS

9.01

Employees.

(a)     On or prior to the Closing Date, Purchasers shall offer to employ (i)
all employees of the Asset Sellers primarily engaged in the Business who are in
active employment status on the day immediately prior to the Closing and any
employee who is, at such time, not in active employment status (such as an
employee on disability or medical leave, an approved leave of absence, or
otherwise) and who has the right to return to employment under such Asset
Seller’s policies, collective bargaining agreements or applicable Law, at the
time such employee is eligible, if at all, to return to work, except, in each
case, to the extent otherwise provided in Section 9.01(a)(i) of the Disclosure
Schedule, and (ii) all employees (whether or not primarily engaged in the
Business) to the extent provided in Section 9.01(a)(ii) of the Disclosure
Schedule (collectively, such employees shall be referred to as the “Business
Employees”). The Sellers shall provide Purchasers reasonable access to the
employees of the Business, and to the extent permitted by applicable Law and not
otherwise prohibited, such information regarding each such employee as is
contained in personnel records. A Business Employee shall be deemed to have
accepted Purchasers’ offer of employment for purposes of this Article IX unless
the employee notifies such Asset Seller of his or her non-acceptance at or prior
to the Closing Date or fails or refuses to report to work as scheduled by
Purchasers after the Closing Date. Purchasers may use any method to make such
offer of employment provided that such offer is made in a legally effective
manner. Those Business Employees who accept or are deemed to have accepted
Purchasers’ offers of employment together with the Legally Transferred Employees
and the employees of the Business Subsidiaries are referred to herein as the
“Transferred Employees.” The employment of each Transferred Employee or the
continuation thereof, as applicable, shall be effective as of the Closing Date.
To the extent permitted by applicable Law and not otherwise prohibited, as soon
as practicable after the date hereof, but in any event within thirty (30) days,
as to Transferred Employees of the Business who are located in the United States
and forty-five (45) days as to all other Transferred Employees, Sellers shall
provide Purchasers with a list showing the names of all employees of the
Business and their respective location, position, and to the extent permitted by
applicable Law, salary or wage, and shall provide periodic updates to the list
prior to the Closing as may be reasonably requested and not otherwise prohibited
by Law or agreement. Section 9.01(a)(i) and Section 9.01(a)(ii) of the
Disclosure Schedule shall be updated and agreed to by Purchaser and ARM within
forty-five days of the date

 

1-NY/2171027.1

43

 


--------------------------------------------------------------------------------



 

hereof. Except as otherwise required by Law or Contract or to provide the
services contemplated under the Mexico Supply Agreement, Purchasers shall not be
obligated to employ any Transferred Employee for any period of time.

(b)    Purchasers acknowledge and agree that the employment of employees of
Asset Sellers whose employment automatically transfers by operation of Law (the
“Legally Transferred Employees”) shall be deemed continued by Purchasers as of
the Closing notwithstanding any offer, acceptance or other action taken, or the
absence thereof, by any Seller, Purchasers or employee.

(c)     Sellers shall retain and be liable, and Purchasers shall have no
responsibility, for the following Liabilities of ARM, the Asset Sellers or any
of the Business Subsidiaries (as between Sellers, on the one hand, and the
Purchasers and Business Subsidiaries, on the other hand):

(i)     any and all Liabilities under any and all of the Benefit Plans, except
for the Transferred Benefit Plans (including the Transferred Accrued Benefit
Plans described in Section 9.03), (the “Retained Benefit Plans”);

(ii)    except as set forth in Section 9.04(b), any and all Liabilities
pertaining to pre-Closing periods or that exist as of Closing with respect to
any employee of the Business or former employee of the Business who is not a
Transferred Employee; and

(iii)   any and all Liabilities pertaining to pre-Closing periods or that exist
as of Closing with respect to any Transferred Employee except for the
Transferred Accrued Benefit Plans, the bonus payments to be made by Purchasers,
as described in Section 9.06 and the earned allowances described in Section
9.10.

(d)    Purchasers will assume, and the Business Subsidiaries shall be and remain
liable (as between the Sellers, on the one hand, and the Purchasers and Business
Subsidiaries, on the other hand), and Sellers shall have no responsibility for:

(i)     any and all Liabilities that have arisen or may arise with respect to
any Transferred Employee occurring after the Closing Date;

(ii)    the Transferred Accrued Benefit Plans described in Section 9.03, the
bonus payments to be made by Purchasers as described in Section 9.06, and the
earned allowances described in Section 9.10; and

(iii)   any and all Liabilities under the Transferred Benefit Plans occurring
after the Closing Date.

9.02  Seller Benefit Plans. The Sellers shall continue to take into account
service with the Purchasers for the purpose of determining the vesting service
of a Transferred Employee with respect to any award or benefit under any
Retained Benefit Plan where such vesting was otherwise conditioned upon the
future performance of services with the applicable Seller, other than equity
compensation plans, including under any Retained Benefit Plan that is intended
to be tax-qualified under Section 401(a) of the Code and under any related
non-qualified plan. Notwithstanding the foregoing, with respect to Transferred
Union Employees, the Sellers shall take service with the Purchasers into account
for the purpose of determining eligibility for early retirement. In addition,
with respect to the Transferred Union Employees, service with the Purchaser will
count for purpose of early retirement reduction methodology.

9.03

Transferred Benefit Plan Liability.

(a)     Within ninety (90) calendar days after the Closing Date (which period
shall be extended, upon the request of the Sellers, with the consent of
Purchasers, not to be unreasonably withheld or delayed, for up to three (3)
additional ten (10) day periods, not to exceed one-hundred and twenty
days(120)), the Sellers shall prepare or cause to be prepared and delivered to
the Purchasers a statement (the Transferred Benefit Plan Liability Statement”)
setting forth the Sellers’ computation of the amount of the Liabilities
attributable to the Benefit Plans (i) for which standards of financial
accounting and reporting are established under FAS 87, FAS 132, FAS 158, FAS
106, FAS 112 or local accounting standards and practices, (ii) the Liability to
provide benefits which is to be assumed by Purchasers, and (iii) listed on
Section 9.03(a) of the Disclosure Schedule (the “Transferred Accrued  

 

1-NY/2171027.1

44

 


--------------------------------------------------------------------------------



 

Benefit Plans”), valued as of the Closing Date, and calculated in accordance
with the procedures and methods contained in this Section 9.03 (the “Transferred
Benefit Plan Liability Amount”).

(b) Upon receipt of the Transferred Benefit Plan Liability Statement from
Sellers, Purchasers shall have sixty (60) calendar days to review the
Transferred Benefit Plan Liability Statement (or such longer period as
Purchasers and Sellers agree, the “Transferred Benefit Plan Review Period”).
Sellers and Sellers’ Representatives shall cooperate with Purchasers and
Purchasers’ Representatives in connection with the review of the Transferred
Benefit Plan Liability Statement, and Sellers shall afford Purchasers and their
respective Representatives reasonable access to books, records and work papers
used by Sellers to prepare or cause to be prepared the Transferred Benefit Plan
Liability Statement or otherwise necessary for Purchasers to conduct their
review of the Transferred Benefit Plan Liability Statement. Such information
shall include, without limitation, census data, plan documentation, payroll
information, asset statements, insurance contracts, and the audited financial
statements that were used to determine the amounts shown on the Transferred
Benefit Plan Liability Statement as well as a detailed description of the plan
of benefits, economic assumptions, demographic assumptions, and
methods.           The Sellers and Purchasers will cooperate with each other
including for purposes of answering questions. If Purchasers disagree with the
Transferred Benefit Plan Liability Statement, Purchasers may, on or prior to the
last calendar day of the Transferred Benefit Plan Review Period, deliver a
written notice to the Sellers (the “Transferred Benefit Plan Notice of
Objection”) which sets forth its objections to the Sellers’ Transferred Benefit
Plan Liability Statement. Any Transferred Benefit Plan Notice of Objection shall
specify those items or amounts with which Purchasers disagree, together with a
reasonably detailed explanation of the reasons for disagreement with each such
item or amount, and, to the extent reasonably practicable, shall set forth
Purchasers adjustments to the Transferred Benefit Plan Liability Statement and
calculation of the Transferred Benefit Plan Liabilities based on such
objections. To the extent not set forth in the Transferred Benefit Plan Notice
of Objection, Purchasers shall be deemed to have agreed with the Seller’s
calculation of all other items and amounts contained in the Transferred Benefit
Plan Liability Statement.

(c)     Unless Purchasers deliver the Transferred Benefit Plan Notice of
Objection to the Sellers within the Transferred Benefit Plan Review Period,
Purchasers shall be deemed to have accepted the Sellers’ calculation of the
Transferred Benefit Plan Liability Amount, and the Transferred Benefit Plan
Liability Statement, shall be final, conclusive and binding on all parties. If
Purchasers deliver the Transferred Benefit Plan Notice of Objection to the
Sellers within the Transferred Benefit Plan Review Period, the Sellers and
Purchasers shall follow the dispute procedure outlined in Section 3.03 for
disputes relating to the calculation of Working Capital.

(d)    The Transferred Benefit Plan Liability Statement, as finally adjusted
pursuant to Section 3.03(c), is referred to herein as the “Final Statement” and
the Transferred Benefit Plan Liability Amount, as finally determined pursuant to
Section 3.03(c) is referred to as the “Final Transferred Benefit Plan Liability
Amount.” If the Final Transferred Benefit Plan Liability Amount is less than the
Transferred Benefit Plan Estimated Price Reduction Amount, Purchasers shall pay
to the Sellers, as an adjustment to the Purchase Price, in the manner and with
interest as provided in Section 3.03(e), the “Deficit Amount,” an amount of cash
equal to the difference between the Transferred Benefit Plan Estimated Price
Reduction Amount and the Final Transferred Benefit Plan Liability Amount. If the
Final Transferred Benefit Plan Liability Amount exceeds the Transferred Benefit
Plan Estimated Price Reduction Amount, the Sellers shall pay to Purchasers (as
an adjustment to the Purchase Price, in the manner and with interest as provided
in Section 3.03(e)), the “Surplus Amount,” an amount of cash equal to the
difference between the Final Transferred Benefit Plan Liability Amount and the
Transferred Benefit Plan Estimated Price Reduction Amount.

(e)     In calculating the Transferred Benefit Plan Liability Amount, Sellers,
Purchasers and their respective Representatives, shall utilize the methods and
assumptions contained in this Section 9.03(e).

 

(i)

Transferred Benefit Plan Estimated Price Reduction Amount:

((a) Retirement Indemnities for France and French Service Jubilee Program

$137,000

 

(b) Arvin Meritor Emissions Technologies Gmbh Pension Plan

$15,920,000

 

(c) Phased early retirement arrangement for Augsburg Employees

$3,646,000

 

(d) Phased early retirement arrangement for Finnentrop employees

$667,000

 

(e) TFR liabilities – Italian mandatory termination indemnity program

$1,890,000

 

 

 

1-NY/2171027.1

45

 


--------------------------------------------------------------------------------



 

 

(f) Mexico termination indemnities, seniority premium and pension plan

$850,000

 

Total

$23,110,000

 

 

(ii)

Retirement Indemnities for France and French Service Jubilee Program.

If the Transferred Benefit Plan Estimated Price Reduction Amount attributable to
the retirement indemnities for France and the French Service Jubilee Program
will be calculated under the local accounting standards and procedures. If the
Transferred Benefit Plan Estimated Price Reduction Amount is the projected
benefit obligation defined by FAS 87, FAS 132, and FAS 158, then the Transferred
Benefit Plan Liability Amount for these plans shall be the projected benefit
obligation using census information as of the Closing Date and the economic and
demographic assumptions used to create the Transferred Benefit Plan Estimated
Price Reduction Amount except the discount rate shall be 4.6%.

(iii)

German Pension Liabilities

This method will be used for plans (b), (c) and (d) listed on the chart shown
above in Section 9.03(e)(i), the Arvin Meritor Emissions Technologies Gmbh
Pension Plan, phased early retirement arrangement for Augsburg and Finnentrop
Employees.

Projected benefit obligation as defined by FAS 87, FAS 112, FAS 132, and FAS 158
using census information as of the date of closing (and Purchaser and ARM will
agree, if appropriate, to include the employees who were hired between December
31, 2000 and May 5, 2001) and the following:

Discount rate: 4.6%

Pension Increases: 2.00% per annum

Annual Pay Increases of 3.5% per annum, for all plans other than the Arvin
Meritor Emissions Technologies Gmbh Pension Plan

Mortality: 2005 G Heubeck tables for both healthy and disabled lives

Termination rates: The same set used by Towers Perrin in actuarial valuation
report prepared in September 2006 with representative rates that include 5% at
age 25, 3% at age 40 and 0% at age 55

Disability: 2005 G Heubeck table

Retirement Rates as follows:

Age

Male Rate

Female Rate

60

0.021060

0.274380

 

61

0.028470

0.095890

 

62

0.082590

0.081020

 

63

0.0433430

0.117200

 

64

0.0180380

0.059630

 

65

1.0000000

1.000000

 

Benefit commencement date:

For pre-retirement death benefit:

Surviving spouse benefits commence at

death of active participant

For deferred vested benefit:

Upon Normal Retirement Age under the

plan

For disability benefit:

Upon termination of employment

For retirement benefit:

Upon assumed retirement

 

 

 

1-NY/2171027.1

46

 


--------------------------------------------------------------------------------



 

 

Form of payment: A life annuity with specified percentage payable to spouse upon
participant’s death

Percent married: 2005 Heubeck table

Spouse’s age: 2005 Heubeck table

Covered pay: Rate of pay as of the valuation date

Administrative expenses: Presumed to be met by the other assumptions

(iv)

TFR liabilities – Italian Mandatory Termination Indemnity Program

The Transferred Benefit Plan Liability Amount as of the Closing Date shall be
determined using (a) a projected benefit obligation as defined by FAS 87 with a
discount rate of 4.6% and other actuarial assumptions to be agreed upon by
Purchasers and Sellers, and (b) using the calculation method which Sellers used
when calculating the Transferred Benefit Plan Estimated Price Reduction Amount
attributable to the TFR Liabilities Italian Mandatory Termination Indemnity
Program. If however, the result found in subparagraph (a) above is less than
eighty-five percent (85%) of the result obtained from the method used in
subparagraph (b) above, then the Transferred Benefit Plan Liability Amount as of
the Closing Date shall be eighty-five percent (85%) of the amount determined
under the method used in subparagraph (b).

(v)

Mexico Termination Indemnities, Seniority Premium and Pension Plan

The Transferred Benefit Plan Liability Amount shall be the projected benefit
obligation as defined by FAS 87, FAS 132, and FAS 158 using census information
as of the Closing Date and the following assumptions:

Discount rate:

4.5% (real)

 

Annual salary increases:

1% per annum (real)

 

Annual increase in minimum salary

0% per annum

 

Inflation rate:

3.63% per annum

 

Mortality:

According to the EM 2000 table

 

Disability:

According to the IMSS 62-67 table

 

Turnover initiation distribution:

75% voluntary/ 25% involuntary

 

Method:

Projected Unit Credit

 

 

(vi)

Method for Valuing Other Transferred Accrued Benefit Plans

This method will be used to the extent that there are any unfunded Liabilities
as of the Closing Date associated with Transferred Accrued Benefit Plans.

For Transferred Employees in Germany and Mexico and for which there was no
Transferred Benefit Plan Estimated Price Reduction Amount associated with such
Transferred Accrued Benefit Plan, Purchasers and Sellers shall agree between the
date hereof and the Closing Date on the method and assumptions to be applied.
However, if actuarial valuations are to be produced, the economic and
demographic assumptions shall be consistent with those agreed to in Section
9.03(e)(iii) and (iv). To the extent that additional assumptions are required,
Purchasers and Sellers shall agree on these assumptions during the period
commencing on the date hereof and ending on the Closing Date and prior to the
calculation of the Final Transferred Benefit Plan Liability Amount. The dispute
resolution provisions of this Section 9.03 shall apply.

 

 

1-NY/2171027.1

47

 


--------------------------------------------------------------------------------



 

 

To the extent that there are any unfunded Liabilities as of the Closing Date
associated with Transferred Accrued Benefit Plans for which there was no
Transferred Benefit Plan Estimated Price Reduction Amount associated with such
Transferred Accrued Benefit Plan for Transferred Employees in countries other
than Germany or Mexico, the Purchasers and Sellers shall agree on these
assumptions during the period commending on the date hereof and ending on the
Closing Date. Purchasers and Sellers will further cooperate, during the period
of time between the date hereof and the Closing Date, to investigate and
determine if any other Benefit Plan should be added to Section 9.03(a) of the
Disclosure Schedule as a Transferred Accrued Benefit Plan and included in the
Transferred Benefit Plan Liability Statement. The dispute resolution provisions
of this Section 9.03 shall apply.

(vii)  This section 9.03(e)(vii) applies to any Transferred Accrued Benefit
Plan. For clarity, to the extent that any Transferred Accrued Benefit Plan’s
assets (“Plan Assets”) are reflected in the determination of the Transferred
Benefit Plan Liability Statement, these Plan Assets will be valued at their fair
market value as of the Closing Date as defined in FAS 87, FAS 132, FAS 158
and/or FAS 106 and will be transferred to Purchaser as soon as practical on or
after the Closing Date. To the extent that Plan Assets are transferring after
the Closing Date, the amount transferred shall include a proportional share of
interest earned.

9.04

Severance and Other Claims.

(a)     Except as set forth in Section 9.04(b) of this Agreement and with the
exception of the bonuses to be paid by Purchasers pursuant to Section 9.06, the
Sellers shall be liable for any severance, separation, deferred compensation,
transaction, retention benefits, completion or deal bonuses, if any, that are
payable (i) to any Person who is or was an employee of the Business and is not a
Transferred Employee, including any Person whose employment with the Business
was terminated prior to the Closing, and (ii) to Transferred Employees to the
extent that such Transferred Employee’s right to severance, separation, deferred
compensation, transaction, retention benefits, completion or deal bonuses arises
as a result of the transactions contemplated by this Agreement (provided that
the foregoing under (ii) was not caused by actions of Purchasers).

(b)    Sellers shall have no Liability, and Purchasers shall be liable, with
respect to claims from any Business Employee or Transferred Employee (i) to the
extent resulting from or relating to the failure to offer and maintain
comparable salary and benefits for six-months following the Closing Date or as
required by Law or Contract, or (ii) the termination of any Transferred Employee
from employment with Purchaser following the Closing, including termination and
career-end indemnities.

9.05  Retiree Health Plans. Sellers shall amend, if necessary, the Seller
Benefit Plans that provide retiree health coverage to any current or former
employees of the Business (the “Retiree Health Plans”), and/or take any other
actions necessary to provide that Transferred Employees who have, as of the
Closing Date, satisfied the plan’s eligibility to commence retiree health
benefits will be entitled to commence such retiree health coverage under the
Retiree Health Plans as provided by such Seller at such future date as the
Transferred Employee terminates employment from the Business and Purchasers or
their Affiliates.

9.06

Bonus Plans/Equity Plans.

(a)     Purchasers shall provide a cash bonus payment, not later than December
15, 2007 (the “Bonus Payment Date”), to each Transferred Employee who (i) is
eligible to participate as of the Closing Date in Sellers’ Performance Incentive
Pay Plan, and Incentive Compensation Plan, (“Sellers’ Bonus Plans”), (ii) meets
the criteria for a payment under Sellers’ Bonus Plans, and (iii) remains
employed by the Purchasers or their Affiliates on September 30, 2007. For the
period prior to the Closing Date, such bonus payment shall be calculated based
upon (x) the terms of Sellers’ Bonus Plans, and (y) the financial results for
ARM and the applicable Business Subsidiary or business unit through the Closing
Date. For the period commencing on the Closing Date until September 30, 2007, a
Transferred Employee’s bonus payment, if any, shall be based upon on such bonus
criteria as Purchasers shall determine. Sellers shall provide all information as
Purchasers’ may reasonably require to calculate the payment attributable to
Sellers’ Bonus Plans, including, without limitation, ARM and Business Subsidiary
financial results and calculations. Within fifteen calendar days following the
Closing Date, Sellers will calculate the cash portion of the Long Term Incentive
Plan payable to Transferred Employees which include the three (3) outstanding
payment cycles and Seller will make such payment to Transferred Employees within
thirty (30) days following the Closing Date. Notwithstanding anything in this
Section 9.06(a) to the contrary, Purchaser’s Liability for bonus payments to
Transferred Employees pursuant to Sellers’ Bonus Plans for the period ending
upon the Closing Date shall not exceed the current year’s accrual for Sellers’
Bonus Plans. Purchaser will reimburse the Seller in an amount not to

 

1-NY/2171027.1

48

 


--------------------------------------------------------------------------------



 

exceed the current year’s portion of all three (3) outstanding payment cycles
pursuant to the Long Term Incentive Plan.

(b)    Immediately prior to the Closing, ARM shall take all actions necessary,
so that (i) all options to purchase ARM Common Stock granted to any Employee
under ARM’s equity compensation plans, may be exercised for the shortest of (x)
three (3) years from the Closing, (y) the expiration of such option’s 10 year
term, or (z) the maximum period allowable under Code Section 409A, (ii) all
shares of restricted stock granted to any Executive Employee under ARM’s equity
compensation plans shall vest on a pro-rata basis based upon the number of
months such Executive Employee was employed by a Business Subsidiary during the
applicable restriction period, and (iii) all performance shares granted under
ARM’s Long Term Incentive Plan shall immediately vest on a pro-rata basis based
upon the number of months employed by a Business Subsidiary during the
applicable performance period and each Executive Employee shall be entitled to
the number of shares determined based upon ARM’s actual performance during the
applicable performance period.

9.07  Welfare Plans. Sellers shall assume and be responsible for (i) claims for
workers compensation or for the type of benefits described in Section 3(1) of
ERISA (whether or not covered by ERISA) that are incurred on or prior to the
Closing by Transferred Employees, and (ii) claims relating to “COBRA” coverage
attributable to “qualifying events” occurring on or prior to the Closing with
respect to all Transferred Employees and their beneficiaries and dependents.
Purchasers shall be responsible for (i) disability benefits and workers
compensation benefits for Transferred Employees for claims incurred after the
Closing, and (ii) claims relating to COBRA coverage attributable to “qualifying
events” occurring after the Closing with respect to Transferred Employees and
their beneficiaries and dependents. For purposes of the foregoing, a
medical/dental claim shall be considered incurred when the medical services are
rendered or medical supplies are provided, and not when the condition arose,
provided that claims relating to a hospital confinement that commences prior to
the Closing but continues thereafter shall be treated as incurred prior to the
Closing. A claim resulting in short-term or long-term disability benefits shall
be considered incurred as of the date of the employee’s absence from work as a
result of the injury or condition giving rise to such claim, which absence is
most proximate, in terms of elapsed calendar days, to the date the claim is
formally reported. A workers compensation claim shall be considered incurred
when the claim is formally reported, and a death benefit claim shall be
considered incurred when death occurs. A workers compensation claim shall be
considered formally reported on the earlier of the date the Transferred Employee
has provided a written claim to the employer, or the date reflected in the
Transferred Employee’s personnel record on which the employee orally reported to
the employer that he or she would be filing a workers compensation claim.

9.08  WARN. Sellers and the Business Subsidiaries are and have been in
compliance with all notice and other requirements under the Workers’ Adjustment
and Retraining Notification Act (“WARN Act”), 29 U.S.C. Section 2101 et seq.
Except as set forth on Section 9.08 of the Disclosure Schedule, to be provided
by Sellers to Purchasers within 45 days of the date hereof and updated as of the
Closing Date, none of the employees of the Business have suffered an “employment
loss” (as defined in the WARN Act) during the 90-day period prior to the Closing
Date. Sellers shall not, at any time 90 days before the Closing Date: (i)
effectuate a “plant closing” or “mass layoff” (as such terms are defined in the
WARN Act) without complying fully with the notice and other requirements of the
WARN Act; or (ii) effectuate any similar action without complying fully with any
applicable Law requiring notice to employees in the event of a plant closing or
layoff. All communications of Sellers to the employees of the Business with
respect to the WARN Act or similar matters will be subject to approval by
Purchasers (which approval will not be unreasonably withheld).

9.09

Purchasers’ Benefit Plans.

(a)     The Purchasers or their Affiliates shall establish a defined benefit
pension plan to provide retirement benefits to Transferred Employees whose terms
and conditions of employment are determined by the collective bargaining
agreements covering Transferred Employees in the United States (the “Transferred
Union Employees”) and listed in Section 9.09(a) of the Disclosure Schedule (the
“Purchasers’ DB Plan”). The Purchasers’ DB Plan will recognize years of service
with the Sellers for purposes of eligibility, vesting and benefit accrual.
Transferred Union Employees’ benefits determined using this benefit accrual
service under Purchasers’ DB Plan will be reduced by the amount of the accrued
benefit payable to Transferred Union Employees under the ArvinMeritor, Inc.
Retirement Plan (the “Sellers DB Plan”). Except as provided herein, as of the
Closing Date, the Transferred Union Employees will cease benefit accrual under
the Sellers DB Plan. The accrued benefit payable to Transferred Union Employees
under the Sellers DB Plan will be determined using the dollar benefit multiplier

 

1-NY/2171027.1

49

 


--------------------------------------------------------------------------------



 

which was in effect at the earlier of the Transferred Employees termination of
employment with the Purchaser or the expiration of the last collective
bargaining agreement negotiated by the Seller.

(b)    As of the Closing, Purchasers shall establish or make available employee
benefit plans which shall provide retirement, health, medical, dental, vision,
life insurance, severance and disability coverage (“Purchasers’ Benefit Plans”)
for the Transferred Employees as Purchasers deem appropriate or as required by
applicable Law. Transferred Employees shall be given credit under such
Purchasers’ Benefit Plans for all service prior to the Closing with Sellers and
any of their Affiliates or any predecessor employer (to the extent such credit
was given by such Seller or any of its Affiliates or any predecessor employer),
and all service with Purchasers or any of their Affiliates on or following the
Closing but prior to the time such Transferred Employee becomes such a
participant, for purposes of determining eligibility and vesting and for all
other purposes for which Purchasers determine that service shall be either taken
into account or recognized. In the United States, to the extent recognized under
Sellers Benefit Plans and as permitted by Purchasers’ insurance carriers, such
service also shall apply for purposes of satisfying any waiting periods,
evidence of insurability requirements or the application of any pre-existing
condition limitations. Furthermore, in the United States, Transferred Employees
shall be given credit for amounts paid under a corresponding employee benefit
plan during the same period for purposes of applying deductibles, co-payments,
and out-of-pocket maximums as though such amounts had been paid in accordance
with the terms and conditions of the comparable Purchasers’ Benefit Plans.

(c)     Sellers shall not be responsible for nor have any obligations or
Liabilities with respect to Purchasers’ Benefit Plans.

9.10  Compliance with Collective Bargaining Agreements and Applicable Law.
Nothing in this Article IX shall be construed to relieve or limit Purchasers (or
following the Closing, their Business Subsidiaries’) or Sellers’ obligations
under the collective bargaining agreements listed on Section 4.18(a)(viii) of
the Disclosure Schedule or applicable Law.

9.11  Earned Allowances. As of the Closing, Purchasers shall assume and be
responsible for all obligations of Sellers and the Business Subsidiaries to all
Transferred Employees for any unpaid wage, salary, vacation, holiday, bonuses
(other than the retention, completion or deal bonuses described in Section
9.04(a) and the bonus payments described in Section 9.06) any pay or paid
absence allowances earned for periods prior to Closing to the extent that such
amounts have been accrued under Final Working Capital, and all such amounts
shall be paid by Purchasers after the Closing in accordance with Purchasers’
normal payroll practices. Sellers have made, or will make, available to
Purchasers all information available and/or necessary to satisfy such amounts.

9.12  No Employee Rights. This Article IX is solely for the purpose of defining
the obligations between Purchasers (and following the Closing, the Business
Subsidiaries) and Sellers concerning the employees of the Business and the
Transferred Employees. To the extent permitted by applicable Law and not
otherwise prohibited, nothing in this Agreement express or implied shall confer
upon any employee or legal representative or beneficiary thereof any rights or
remedies, including the right of employment or continued employment for any
specified period, or compensation or benefits of any nature or kind whatsoever
by this Agreement. Nothing in this Agreement expressed or implied should be
construed to prevent Purchasers or Sellers from terminating or modifying to any
extent or in any respect any benefit plan that Purchasers or Sellers or their
respective Affiliates may establish or maintain.

ARTICLE X

CONDITIONS TO OBLIGATIONS OF PURCHASERS

The obligations of Purchasers hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by Purchaser in its sole discretion):

10.01               Representations and Warranties. The representations and
warranties of the Sellers in this Agreement that do not expressly relate to a
specific date shall be true and correct (determined without regard to
materiality, Business Material Adverse Effect or, with respect to the
representations and warranties contained in Section 4.11 and the Tax-related
representations set forth in Annex B or the first sentence of Section 4.13 only,

 

1-NY/2171027.1

50

 


--------------------------------------------------------------------------------



 

knowledge qualification) on and as of the Closing as though made at and as of
the Closing, and the representations and warranties of the Sellers that
expressly relate to a specific date shall, as of the Closing, remain true and
correct as of such date, except, in either case, for such failures of any
representation and warranty of the Sellers to be true and correct that would
not, individually or in the aggregate, have or reasonably be expected to have a
Business Material Adverse Effect or materially and adversely affect the validity
and enforceability of this Agreement and any of the Operating Agreements against
the Sellers.

10.02               Performance. Each Seller shall have performed and complied
with, in all respects, each agreement, covenant and obligation required by this
Agreement to be so performed or complied with by such Seller at or before the
Closing; provided that the foregoing condition shall be deemed to have been
satisfied notwithstanding that Sellers shall fail to perform or comply with any
such agreement, covenant or obligation unless the failure shall constitute a
Business Material Adverse Effect or materially adversely affect the validity or
enforceability of this Agreement or any Operative Agreement against Seller.

10.03               Officers’ Certificates. ARM on behalf of itself and each of
the Sellers shall have delivered to Purchaser a certificate, dated the Closing
Date and executed by the Chairman of the Board, the President or any Senior Vice
President of ARM on behalf of itself and each of the Sellers, in form and
substance reasonably acceptable to Purchaser, and a certificate, dated the
Closing Date and executed by the Secretary or any Assistant Secretary of ARM on
behalf of itself and each of the Sellers, in form and substance reasonably
satisfactory to Purchaser.

10.04               Orders and Laws. There shall not be in effect on the Closing
Date any Order or Law restraining, enjoining or otherwise prohibiting or making
illegal the consummation of any of the transactions contemplated by this
Agreement or any of the Operative Agreements, and there shall not be pending or
threatened on the Closing Date any action, suit, proceeding, arbitration,
investigation or audit brought by any Governmental Authority which could
reasonably be expected to result in the issuance of any such Order or the
enactment, promulgation or deemed applicability to Purchaser or the transactions
contemplated by this Agreement or any of the Operative Agreements of any such
Law.

10.05               Regulatory Consents and Approvals. All consents, approvals
and actions of, filings with and notices to any Governmental Authority necessary
to permit Purchasers and each Seller to perform their respective obligations
under this Agreement and the Operative Agreements and to consummate the
transactions contemplated hereby and thereby (a) shall have been duly obtained,
made or given, (b) shall be in substance reasonably satisfactory to Purchaser,
(c) shall not be subject to the satisfaction of any condition that has not been
satisfied or waived; (d) shall be in full force and effect, and all terminations
or expirations of waiting periods imposed by any Governmental Authority
necessary for the consummation of the transactions contemplated by this
Agreement and the Operative Agreements, including under the HSR Act, shall have
occurred; and (e) to the extent permitted by applicable Laws and Environmental
Laws, all material Licenses, including, Environmental Permits, shall have been
transferred or issued, as applicable, effective from and after the Closing Date.

10.06               Third Party Consents. All the Required Consents shall have
been obtained, shall not be subject to the satisfaction of any condition that
has not been satisfied or waived, shall be in full force and effect and shall be
evidenced by documentation in form and substance reasonably satisfactory to
Purchaser.

10.07               Real Property. The Sellers shall have delivered to Purchaser
(a) such customary affidavits, indemnities and information as Purchaser’s title
insurance company shall require in order to insure Purchaser’s title to the real
property being insured (including a gap indemnity and a non-imputation affidavit
and indemnity) and (b) the release of all mortgages on any Business Real
Property or Business Real Property Leases under the Chase Credit Facility. The
Sellers shall use commercially reasonable efforts to (x) an estoppel certificate
from each landlord under the Business Seller Real Property Leases listed on
Section 10.07(x) of the Disclosure Schedule, in a form reasonably acceptable to
Purchasers or set forth in such Business Seller Real Property Lease or (y) a
non-disturbance agreement, in form reasonably acceptable to Purchasers, from
each overlandlord set forth on Section 10.07(y) of the Disclosure Schedule. The
condition set forth in the second sentence of this Section 10.07 shall be deemed
to have been satisfied so long as the Sellers have used their commercially
reasonable efforts to undertake the actions set forth in clauses (x) and (y).

10.08               Deliveries. The Asset Sellers shall have delivered to
Purchasers (a) Bill of Sale and Assignment Agreement and the other Assignment
Instruments, (b) the Operative Agreements, (c) in accordance with Section

 

1-NY/2171027.1

51

 


--------------------------------------------------------------------------------



 

6.13, the duly executed resignation, or evidence of removal, of the officers,
directors, managers or other members of management of the Business Subsidiaries
reasonably requested by Purchaser, and (d) the other agreements, instruments and
documents to be delivered by any Seller to Purchasers at the Closing as provided
by this Agreement.

10.09               Material Adverse Change. There shall not have occurred from
the Financial Statement Date to the Closing any event or development that has
had or could reasonably be expected to have a Business Material Adverse Effect.

10.10               Financing. Purchasers shall have received the proceeds from
the financing contemplated by the Debt Commitment Letter.

10.11               Release of Indebtedness. Seller shall have delivered to
Purchaser evidence of (i) the release of all Liens other than Permitted Liens
with respect to the Business Assets and the Assets and Properties of the
Business Subsidiaries, (ii) the repayment of all outstanding Indebtedness of the
Business Subsidiaries listed on Section 10.11(ii) of the Disclosure Schedules,
other than any Indebtedness that the Purchasers agree to assume, (iii) the
repayment or other cancellation of all intercompany accounts between ARM and its
Subsidiaries and Affiliates, on the one hand, and the Business Subsidiaries, on
the other hand, and (iv) the release of all guarantees by the Business
Subsidiaries of any Indebtedness or other obligation of ARM or any of its
Subsidiaries or Affiliates (other than any of the Business Subsidiaries), in
each case, in form and substance reasonably satisfactory to Purchaser, other
than any Indebtedness that the Purchasers agree to assume.

10.12               FIRPTA Certificates. Each of ARM and ARM OE shall have
delivered to Purchasers certificates establishing their non-foreign status for
purposes of Treasury Regulations Section 1.1445-2 in form and substance
reasonably satisfactory to Purchaser.

10.13               Other Conditions. In the addition to (and not in lieu of)
the other conditions contained in this Article X, the obligations of Purchaser
hereunder are subject to the fulfillment, at or before the Closing, of each of
the conditions set forth on Annex D hereto (all or any of which may be waived in
whole or in part by Purchaser in its sole discretion).

10.14               Joinder of Other Sellers. All other Sellers shall have
joined in this Agreement as a Seller in accordance with Section 6.18 and have
executed and delivered a Joinder Agreement to Seller in form and substance
reasonably acceptable to Purchasers and the purchase of all Business Assets and
Transferred Interests shall occur contemporaneously.

10.15               Related Agreements. Each of the Required Exhibit Agreements
shall be in final form reasonably acceptable to the parties hereto and executed
and delivered by the parties thereto.

ARTICLE XI

CONDITIONS TO OBLIGATIONS OF THE SELLERS

The obligations of the Sellers hereunder are subject to the fulfillment, at or
before the Closing, of each of the following conditions (all or any of which may
be waived in whole or in part by the Sellers in their sole discretion):

11.01               Representations and Warranties. The representations and
warranties of the Purchasers in this Agreement that do not expressly relate to a
specific date shall be true and correct (determined without regard to
materiality, Business Material Adverse Effect, or knowledge qualification) on
and as of the Closing as though made at and as of the Closing, and the
representations and warranties of the Purchasers that expressly relate to a
specific date shall, as of the Closing, remain true and correct as of such date,
except, in either case, for such failures of any representation and warranty of
the Purchasers to be true and correct that would not, individually or in the
aggregate, materially and adversely affect the validity, enforceability or
performance of this Agreement and any of the Operative Agreements against the
Purchasers.

11.02               Performance. The Purchasers shall have performed and
complied with, in all respects, each agreement, covenant and obligation required
by this Agreement to be so performed or complied with by the

 

1-NY/2171027.1

52

 


--------------------------------------------------------------------------------



 

Purchasers at or before the Closing; provided that the foregoing condition shall
be deemed to have been satisfied notwithstanding that the Purchasers shall
failed to perform or comply with any such agreement, covenant or obligation
unless the failure shall materially adversely affect the validity or
enforceability of this Agreement or any of the Operative Agreements against the
Purchasers.

11.03               Officers’ Certificates. Purchaser on behalf of itself and
each of its Designees shall have delivered to ARM a certificate, dated the
Closing Date and executed by the Chairman of the Board, the President or any
Senior Vice President of Purchaser on behalf of itself and each of its
Designees, in form and substance reasonably satisfactory to ARM and a
certificate, dated the Closing Date and executed by the Secretary or any
Assistant Secretary of Purchaser on behalf of itself and each of its Designees,
in form and substance reasonably satisfactory to ARM.

11.04               Orders and Laws. There shall not be in effect on the Closing
Date any Order or Law restraining, enjoining or otherwise prohibiting or making
illegal the consummation of any of the transactions contemplated by this
Agreement or any of the Operative Agreements, and there shall not be pending or
threatened on the Closing Date action, suit, proceeding, arbitration,
investigation or audit brought by any Governmental Authority which could
reasonably be expected to result in the issuance of any such Order or the
enactment, promulgation or deemed applicability to Sellers or the transactions
contemplated by this Agreement or any of the Operative Agreements of any such
Law.

11.05               Regulatory Consents and Approvals. All consents, approvals
and actions of, filings with and notices to any Governmental Authority necessary
to permit the Sellers and Purchaser to perform their respective obligations
under this Agreement and the Operative Agreements and to consummate the
transactions contemplated hereby and thereby (a) shall have been duly obtained,
made or given, (b) shall be in substance reasonably satisfactory to the Sellers
(c) shall not be subject to the satisfaction of any condition that has not been
satisfied or waived and (d) shall be in full force and effect, and all
terminations or expirations of waiting periods imposed by any Governmental
Authority necessary for the consummation of the transactions contemplated by
this Agreement and the Operative Agreements, including under the HSR Act, shall
have occurred.

11.06               Deliveries. Purchaser shall have delivered to the Sellers
(a) the Assumption Agreement and the other Assumption Instruments, (b) the
Operative Agreements, (c) the Note, and (d) the other agreements, instruments
and documents to be delivered by any Purchaser to Sellers at the Closing as
provided by this Agreement.

11.07               Joinder of Purchaser’s Designees. All Purchaser’s Designees
shall have joined in this Agreement as a Purchaser in accordance with Section
7.07 and have executed and delivered a Joinder Agreement to Seller in form and
substance reasonably acceptable to the Seller.

11.08               Base Total Purchase Price. Purchaser shall pay to Sellers
and ARMCo the Base Total Purchase Price to be paid to them at the Closing
pursuant to Article III.

11.09               Other Conditions. In the addition to (and not in lieu of)
the other conditions contained in this Article XI, the obligations of the
Sellers hereunder are subject to the fulfillment, at or before the Closing, of
each of the conditions set forth on Annex D hereto (all or any of which may be
waived in whole or in part by the Sellers in their sole discretion).

11.10               Related Agreements. Each of the Required Exhibit Agreements
shall be in final form reasonably acceptable to the parties hereto and executed
and delivered by the parties thereto.

11.11               Consent of ARMCo Lender. Three Pillars Funding LLC and
SunTrust Bank, in their capacities as "Lenders," and Suntrust Capital Markets,
Inc., in its capacities as “Three Pillars Agent” and as “Administrative Agent”
under that certain Loan Agreement dated as of September 19, 2005, by and among
each of them, ARMCo and ARM (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”), shall have consented in
writing to the execution, delivery, and performance by ARMCo of the ARMCo
Receivables Agreement and shall have agreed in writing to release the lien and
security interest in the ARMCo Receivables created under the Loan Agreement, and
the Administrative Agent shall have filed, or shall have authorized ARMCo to
file, all such UCC financing statement amendments as may be necessary or
appropriate to release of record such lien and security interest.

 

 

1-NY/2171027.1

53

 


--------------------------------------------------------------------------------



 

 

ARTICLE XII

TAX MATTERS AND POST-CLOSING TAXES

12.01

Preparation and Filing of Tax Returns.

(a)     Consolidated Income Tax Returns. ARM shall be responsible for the
preparation of all Tax Returns of Relevant Groups for periods prior to or
including the Closing Date to be filed after the date hereof, where (i) it is
not the case that all of the members of such Relevant Group are Business
Subsidiaries or (ii) the associated Tax period ends on or prior to the Closing
Date. ARM shall provide drafts of all those portions of Tax Returns that relate
to the Business or the Business Subsidiaries, the preparation of which Tax
Returns is the responsibility of ARM under this Section 12.01(a), to Purchaser
at least 20 Business Days prior to the due date for such Tax Returns (or, in the
case of amended Tax Returns, at least 20 Business Days prior to the date on
which such amended Tax Returns will be filed) and shall be required to consider
in good faith any changes requested by Purchaser to such Tax Returns, where such
change request is provided to ARM not more than 10 Business Days after Purchaser
has received such draft Tax Returns. Tax Returns the preparation of which are
the responsibility of ARM under this Section 12.01(a) shall be prepared in a
manner consistent with past practice of the Relevant Group except (x) as
required by this Agreement, (y) as required by Law or (z) as may be consented to
by Purchaser, with such consent not to be unreasonably withheld or delayed. With
respect to Tax Returns of Relevant Groups for Tax periods including but ending
after the Closing Date, if all of the members of such Relevant Group are
Business Subsidiaries, Purchaser shall be responsible for the preparation of
such Tax Returns. Purchaser shall provide drafts of all Tax Returns the
preparation of which is the responsibility of Purchaser under this Section
12.01(a) to ARM at least 20 Business Days prior to the due date for such Tax
Returns (or, in the case of amended Tax Returns, at least 20 Business Days prior
to the date on which such amended Tax Returns will be filed) and shall be
required to consider in good faith any changes requested by ARM to such Tax
Returns, where such change request is provided to Purchaser not more than 10
Business Days after ARM has received such draft Tax Returns; provided, however,
that where a Tax Return for which Purchaser is responsible under this Section
12.01(a) is due within 30 Business Days of the Closing Date, Purchaser shall be
obligated only to make reasonable efforts to provide ARM with a reasonable
opportunity to review such Tax Return prior to filing and to consider in good
faith any changes requested by ARM with respect to such Tax Returns, where such
change request is provided by ARM within a reasonable period following ARM’s
receipt of such draft Tax Return. Tax Returns the preparation of which are the
responsibility of Purchaser under this Section 12.01(a) shall be prepared in a
manner consistent with past practice of the Relevant Group, except (x) as
required by this Agreement, (y) as required by Law or (z) as may be consented to
by ARM, with such consent not to be unreasonably withheld or delayed.

(b)    Separate Income Tax Returns for Non-Straddle Periods. ARM shall be
responsible for the preparation of all Income Tax Returns of the Business
Subsidiaries for Tax periods ending on or prior to the Closing Date. ARM shall
provide drafts of all Tax Returns the preparation of which is the responsibility
of ARM under this Section 12.01(b) to Purchaser at least 20 Business Days prior
to the due date for such Tax Returns (or, in the case of amended Tax Returns, at
least 20 Business Days prior to the date on which such amended Tax Returns will
be filed) and shall be required to consider in good faith any changes requested
by Purchaser to such Tax Returns, where such change request is provided to ARM
not more than 10 Business Days after Purchaser has received such draft Tax
Returns. Tax Returns, the preparation of which are the responsibility of ARM
under this Section 12.01(b), shall be prepared in a manner consistent with past
practice of the relevant Business Subsidiary, except (x) as required by this
Agreement, (y) as required by Law or (z) as may be consented to by Purchaser,
with such consent not to be unreasonably withheld or delayed.

(c)     Separate Income Tax Returns for Straddle Periods. Except as otherwise
provided in Section 12.01(a) above, Purchaser shall be responsible for the
preparation of all Income Tax Returns of the Business Subsidiaries for Tax
periods beginning on or before and ending after the Closing Date (such Tax
periods, “Straddle Periods”). Purchaser shall provide drafts of all Tax Returns
the preparation of which is the responsibility of Purchaser under this Section
12.01(c) to ARM at least 20 Business Days prior to the due date for such Tax
Returns (or, in the case of amended Tax Returns, at least 20 Business Days prior
to the date on which such amended Tax Returns will be filed) and shall be
required to consider in good faith any changes requested by ARM to such Tax
Returns, where such change request is provided to Purchaser not more than 10
Business Days after ARM has received such draft Tax Returns provided, however,
that where a Tax Return for which Purchaser is responsible under this Section
12.01(c) is due within 30 Business Days of the Closing Date, Purchaser shall be
obligated only to

 

1-NY/2171027.1

54

 


--------------------------------------------------------------------------------



 

make reasonable efforts to provide ARM with a reasonable opportunity to review
such Tax Return prior to filing and to consider in good faith any changes
requested by ARM with respect to such Tax Returns, where such change request is
provided by ARM within a reasonable period following ARM’s receipt of such draft
Tax Return. Tax Returns the preparation of which are the responsibility of
Purchaser under this Section 12.01(c) shall be prepared in a manner consistent
with past practice of the relevant Business Subsidiary, except (x) as required
by this Agreement, (y) as required by Law or (z) as may be consented to by ARM,
with such consent not to be unreasonably withheld or delayed.

(d)    Tax Returns Other Than Income Tax Returns. ARM shall be responsible for
the preparation of all Tax Returns other than Income Tax Returns required to be
filed by Asset Sellers relating to the Business. ARM shall be responsible for
the preparation of all Tax Returns other than Income Tax Returns of the Business
Subsidiaries due on or before the Closing Date. ARM shall provide drafts of all
material Tax Returns the preparation of which is the responsibility of ARM under
this Section 12.01(d) to Purchaser at least 20 Business Days prior to the due
date for such Tax Returns (or, in the case of amended Tax Returns, at least 20
Business Days prior to the date on which such amended Tax Returns will be filed)
and shall be required to consider in good faith any changes requested by
Purchaser to such Tax Returns, where such change request is provided to ARM not
more than 10 Business Days after Purchaser has received such draft Tax Returns;
provided, however, that where a Tax Return for which ARM is responsible under
this Section 12.01(d) is due within 30 Business Days of the date hereof, ARM
shall be obligated only to make reasonable efforts to provide Purchaser with a
reasonable opportunity to review such Tax Return prior to filing and to consider
in good faith any changes requested by Purchaser with respect to such Tax
Returns, where such change request is provided by Purchaser within a reasonable
period following Purchaser’s receipt of such draft Tax Return. Tax Returns the
preparation of which are the responsibility of ARM under this Section 12.01(b),
shall be prepared in a manner consistent with past practice of the relevant
Business Subsidiary, except (x) as required by this Agreement, (y) as required
by Law or (z) as may be consented to by Purchaser, with such consent not to be
unreasonably withheld or delayed. Except as otherwise provided in this Section
12.01, Purchaser shall be responsible for the preparation of all material Tax
Returns of Business Subsidiaries and of the Purchasers of the Business Assets
due after the Closing Date. Purchaser shall provide drafts of all Tax Returns
the preparation of which is the responsibility of Purchaser under this Section
12.01(d) to ARM and which relate to a Tax period that begins on or prior to the
Closing Date, at least 20 Business Days prior to the due date for such Tax
Returns (or, in the case of amended Tax Returns, at least 20 Business Days prior
to the date on which such amended Tax Returns will be filed) and shall be
required to consider in good faith any changes requested by ARM to such Tax
Returns, where such change request is provided to Purchaser not more than 10
Business Days after ARM has received such draft Tax Returns; provided, however,
that where such a Tax Return is due within 30 Business Days of the Closing Date,
Purchaser shall be obligated only to make reasonable efforts to provide ARM with
a reasonable opportunity to review such Tax Return prior to filing and to
consider in good faith any changes requested by ARM with respect to such Tax
Returns, where such change request is provided by ARM within a reasonable period
following ARM’s receipt of such draft Tax Return. Tax Returns the preparation of
which are the responsibility of Purchaser under this Section 12.01(d) and which
relate to a Tax period that begins on or prior to the Closing Date shall be
prepared in a manner consistent with past practice of the relevant Business
Subsidiary, except (x) as required by this Agreement, (y) as required by Law or
(z) as may be consented to by ARM, with such consent not to be unreasonably
withheld or delayed.

(e)     Joint Venture Tax Returns. Neither Purchaser nor ARM shall have any
responsibility under this Section 12.01 with respect to the preparation of any
Tax Return to be filed by a Joint Venture or by a Subsidiary of a Joint Venture
where the interests in such Joint Venture that are to be transferred pursuant to
this Agreement do not provide authority to control the preparation of such Tax
Return.

(f)     Closing of Tax Periods. Where applicable Tax Law permits, without
material cost, the closing of a Tax period of a Business Subsidiary on the
Closing Date, Purchasers and Sellers agree that they shall, and shall cause
their Affiliates to, take such actions as may be required to so close the Tax
period.

(g)    Consistency Requirement Does Not Preclude Permitted Elections. For the
avoidance of doubt, nothing in this Section 12.01 shall preclude the making of
any Permitted Section 338 Elections, the making of any “check the box” elections
necessary for Sellers to comply with the requirements of Section 6.20 hereof or
the other Tax elections provided for in, or contemplated by, this Agreement.

 

 

1-NY/2171027.1

55

 


--------------------------------------------------------------------------------



 

 

(h)    Where Seller is responsible for preparing a Tax Return under this Section
12.01 and Seller or a Seller Affiliate will file such Tax Return, (i) Seller
will not less than three Business Days prior to the filing of such Tax Return,
give Purchaser notice of the portion of the Taxes reflected on such Tax Return
for which Purchaser is liable pursuant to this Article XII and Purchaser shall
pay such amount to Seller within two Business Days (for application against such
Tax liability) and (ii) Seller will provide Purchaser with a copy of such Tax
Return as filed reasonably promptly following its filing. Where Seller is
responsible for preparing a Tax Return under this Section 12.01 and Purchaser or
a Purchaser Affiliate will file such Tax Return, (i) Seller shall pay to
Purchaser an amount equal to the portion of the Taxes reflected on such Tax
Return for which Seller is liable pursuant to this Article XII by the earlier of
(x) the due date for such Tax Return and (y) the date such Tax Return is filed
and (ii) Seller shall provide Purchaser with the final draft of such Tax Return
for filing not less than 3 days prior to the due date for such Tax Return. Where
Purchaser is responsible for preparing a Tax Return under this Section 12.01 and
Purchaser or a Purchaser Affiliate will file such Tax Return, (i) Purchaser
will, not less than three Business Days prior to the filing of such Tax Return
give Seller notice of the portion of the Taxes reflected on such Tax Return for
which Seller is liable pursuant to this Article XII and Seller shall pay such
amount to Purchaser within two Business Days (for application against such Tax
liability) and (ii) Purchaser will provide Seller with a copy of such Tax Return
as filed reasonably promptly following its filing. Where Purchaser is
responsible for preparing a Tax Return under this Section 12.01 and Seller or a
Seller Affiliate will file such Tax Return, (i) Purchaser shall pay to Seller an
amount equal to the portion of the Taxes reflected on such Tax Return for which
Purchaser is liable pursuant to this Article XII by the earlier of (x) the due
date for such Tax Return and (y) the date such Tax Return is filed and (ii)
Seller shall provide Purchaser with the final draft of such Tax Return for
filing not less than 3 days prior to the due date for such Tax Return. Similar
rules will apply with respect to the filing of amended Tax Returns, except that
references to the “due date” for such Tax Return shall be disregarded and
payments with respect to prior filing of such Tax Returns shall be taken into
account in determining the relative responsibilities of Seller and Purchaser for
Taxes reflected on such Tax Returns. If Purchaser or Seller disagrees with an
amount that is proposed as the share of the Taxes reflected on a Tax Return for
which they are responsible, the parties shall work together in good faith for
not more than 30 days (or such longer period as they may agree) to resolve such
dispute and then shall refer such dispute to an independent accounting firm
mutually acceptable to the parties for resolution (or in the absence of a
mutually acceptable independent accounting firm, each of ARM and Purchaser shall
select an independent accounting firm and those firms shall jointly select a
third independent accounting firm to which such dispute shall be submitted for
resolution). The costs of the independent accounting firms shall be borne by
Purchaser and Seller in inverse proportion to their relative success with
respect to the resolution of such dispute, as determined by the independent
accounting firm to which the dispute is submitted for resolution. Except to the
extent provided in Section 12.01(i) and with respect to disputes submitted to an
independent accounting firm for resolution (with respect to the items at issue
in such disputes, and not with respect to subsequent adjustments), nothing in
this Section 12.01(h) will preclude a party from subsequently claiming indemnity
under this Article XII. Where Seller or Purchaser makes a payment late under
this Section 12.01(h) and as a result the other party temporarily funds more
than its share of a Tax liability, Seller or Purchaser, as the case may be,
shall pay such other party interest on the late payment at a simple interest
rate of 8.25% for the period of such temporary funding by the other party.

(i)     Subsequent payments under this Article XII will be appropriately
adjusted to reflect payments pursuant to this Section 12.01 (so as to avoid
double-counting).

12.02

Tax Indemnification.

(a)     Upon the terms and conditions of this Agreement, if the Closing occurs,
the Sellers (each, a “Seller Tax Indemnifying Party), jointly and severally,
shall pay or cause to be paid, and shall indemnify each Purchaser Tax
Indemnified Party and agree to protect, save and hold each Business Subsidiary,
Purchaser and their respective Affiliates and the stockholders, members, general
partners, limited partners, officers, directors, and employees of each of them
(in each case, other than the Sellers) (any such person entitled to
indemnification hereunder, a “Purchaser Tax Indemnified Party”) harmless from
and against any and all liabilities, costs, expenses (including, without
limitation, reasonable expenses of investigation and reasonable attorneys’ fees
and expenses), losses, damages, assessments, settlements or judgments arising
out of or incident to (including costs incurred in the good faith contest of the
imposition, assessment or assertion of): (i) all Taxes of the Business
Subsidiaries allocable to a Pre-Closing Period; (ii) all Taxes of the Sellers or
of a Relevant Group that includes a Business Subsidiary and ARM or an Affiliate
of ARM that is not a Business Subsidiary, (iii) all Taxes allocable to a
Pre-Closing Period of any Relevant Group that includes only Business
Subsidiaries, (iv) all Taxes relating to the Business or the Business

 

1-NY/2171027.1

56

 


--------------------------------------------------------------------------------



 

Assets for any period or portion of a period ending on or prior to the Closing
Date, (v) all Taxes of any Person for which a Business Subsidiary is liable (W)
under Treasury Regulations Section 1.1502-6 of the Treasury Regulations (or any
similar provision of state, local or foreign Law) with respect to a
consolidated, combined, unitary or similar Tax group of which such Business
Subsidiary, or a predecessor thereof, was a member prior to the Closing Date or
on the Closing Date prior to the Closing, (X) as a transferee or successor by
operation of Law, where such Business Subsidiary became a transferee or
successor simultaneous with (if the transaction giving rise to such transferee
or successor liability was arranged by a Seller) or prior to the Closing, (Y) by
contract, where such contract was entered into simultaneous with (if the entry
into such contract was arranged by a Seller ) or prior to the Closing or (Z)
otherwise, where such Business Subsidiary’s liability is the result of
circumstances prior to the Closing, (vi) all Taxes resulting from a Permitted
Section 338 Election, an Announced Restructuring Action or an Other Transaction
Restructuring Action, (vii) a failure of a representation or warranty set forth
in Section 4.11 hereof, or a Tax-related representation or warranty of a Seller
set forth in Annex B, to be true on the date hereof or on the Closing Date (as
determined without regard to any qualifiers contained in such representation or
warranty or in the introductory language to Section 4.11 relating to knowledge
or materiality, whether expressed by reference to “Knowledge,” “material” or
“Business Material Adverse Effect” or otherwise) or a breach of a covenant or
agreement set forth in Section 6.05(c) or 6.20 hereof or a Tax-related covenant
or agreement set forth in Annex C, (viii) the failure of any Relevant Group,
Business Subsidiary or Asset Seller to timely file or provide to any Person or
to otherwise comply with any requirements relating to a Tax Return, which
failure, in the case of a Business Subsidiary or a Relevant Group that includes
only Business Subsidiaries, occurs prior to the Closing, (ix) any Transfer Taxes
for which Sellers are responsible pursuant to Section 12.07 hereof, (x) the
remitting to a governmental authority or other appropriate person of amounts
withheld by a Business Subsidiary from a payment prior to the Closing, where (a)
the liability to so remit was not treated as a Current Liability actually taken
into account in determining Final Working Capital and (b) the amount withheld
and retained was not actually excluded from being treated as a Current Asset in
determining Final Working Capital, (xi) any liability of a Purchaser for Taxes
of another Person as a result of the transfers provided for herein (including
any liability with respect to Taxes as a result of any failure to comply with
any bulk sales or similar Law of any Governmental Authority), (xii) any failure
of Sellers to comply with the provisions of this Article XII and (xiii) any
liability imposed on Purchasers as a result of making payments under Article III
hereof to ARM, rather than to ARMCo or another Seller. Notwithstanding the
foregoing, the Seller Tax Indemnifying Parties will not indemnify, defend or
hold harmless any Purchaser Tax Indemnified Party for (1) Taxes attributable to
any action of a Business Subsidiary or Purchaser taken on the Closing Date
simultaneous with or after the Closing, that is (i) outside the Ordinary Course
of Business, (ii) neither provided for in this Agreement (with actions provided
for in this Agreement including, without limitation, (a) such acts as may be
undertaken to comply with the covenants set forth in Section 6.20 hereof, (b)
the termination of Tax sharing agreements or arrangements as provided for in
Section 12.04(e), (c) the actions provided for in Section 6.14 and 6.15, (d) all
Restructuring Actions and (e) such actions as Purchaser and Seller may agree
with respect to after signing, and (iii) not arranged by Sellers or any of their
Affiliates (an action described in this sentence, a “Purchaser Tax Act”), (2)
Taxes arising from the sale by ArvinMeritor Emissions Technologies GmbH of
ArvinMeritor Emissions Technologies Kft pursuant to this Agreement and the
distribution by ArvinMeritor Emissions Technologies GmbH, in connection with the
Closing, of the proceeds of such sale as a distribution in respect of its
shares, except to the extent that such Taxes result from a failure of a
representation or warranty set forth in Section 4.11(hh), (ii) or (jj) to be
true or a breach of the covenant set forth in Section 6.20(f) hereof, (3) Taxes
arising from the distribution by ArvinMeritor Emissions Technologies GmbH, in
connection with the Closing, of proceeds from a securitization arranged as part
of Purchaser’s direct or indirect financing of acquisitions provided for herein,
except to the extent that such Taxes result from a failure of a representation
or warranty set forth in Section 4.11(hh), (ii) or (jj) to be true or a breach
of the covenant set forth in Section 6.20(f) hereof, or (4) any costs of
contesting an item described in the preceding sentence incurred at the direction
of a Purchaser or a Purchaser Affiliate after a Seller Tax Indemnifying Party
has agreed to pay the full amount of such item without further contest, other
than any such costs associated with the making of such payment or the
termination of the related proceeding.

(b)    Upon the terms and conditions of this Agreement, if the Closing occurs,
Purchasers and, following the Closing, the Business Subsidiaries, jointly and
severally, shall pay or cause to be paid, and shall indemnify each Seller Tax
Indemnitee and agree to protect, save and hold each Seller and their respective
Affiliates, stockholders, members, general partners, limited partners, officers,
directors, and employees (any such person entitled to indemnification hereunder,
a “Seller Tax Indemnitee”) harmless from and against any and all liabilities,
costs, expenses (including, without limitation, reasonable expenses of
investigation and reasonable attorneys’ fees and expenses), losses, damages,
assessments, settlements or judgments arising out of or incident to (including
costs

 

1-NY/2171027.1

57

 


--------------------------------------------------------------------------------



 

incurred in the good faith contest of the imposition, assessment or assertion
of): (i) all Taxes of the Business Subsidiaries allocable to a Post-Closing
Period or imposed as a result of the operation of the Business Assets or the
Business following the Closing, except, in each case, to the extent Sellers are
otherwise required to indemnify in respect of such Taxes pursuant to this
Article XII, (ii) all Taxes attributable to any Purchaser Tax Act, (iii) any
Transfer Taxes for which Purchasers are responsible under Section 12.07 hereof,
(iv) any aggregate net increase in Taxes (over what they would have been had the
shares in Zeuna Starker Srl been acquired instead) resulting from the making of
the election provided in Section 6.20(b), (v) any aggregate net increase in
Taxes (over what they would have been had this Agreement provided for a purchase
of the German Minority Interests at the Closing) from the use of the put and
call options with respect to the German Minority Interests, (vi) Taxes resulting
from business restructuring actions to be undertaken at ArvinMeritor Emissions
Technologies, S.A. following the Closing, other than any such Taxes as may be
imposed on a Seller or a Seller Affiliate, (vii) any aggregate net increase in
Taxes (over what they would have been had the shares of ArvinMeritor Emissions
Technologies GmbH been acquired under this Agreement while ArvinMeritor
Emissions Technologies GmbH still held the interests in ArvinMeritor Emissions
Technologies Kft) resulting from the sale provided for herein of the interests
in ArvinMeritor Emissions Technologies Kft, provided that for purposes of
determining such excess, any Taxes related to the sale provided for herein of
the interests in ArvinMeritor Emissions Technologies Kft attributable to a
failure of a representation or warranty set forth in Section 4.11(hh), (ii) or
(jj) to be true or a breach of the covenant set forth in Section 6.20(f) hereof
shall be disregarded and (viii) any Taxes arising from the distribution by
ArvinMeritor Emissions Technologies GmbH in connection with the Closing of
proceeds of a securitization arranged as part of Purchaser’s direct or indirect
financing of acquisitions provided for herein, except any such Taxes
attributable to a failure of a representation or warranty set forth in Section
4.11(hh), (ii) or (jj) to be true or a breach of the covenant set forth in
Section 6.20(f) hereof; provided that the aggregate net Taxes indemnified
hereunder under each of clause (iv), (v), (vi), (vii) and (viii) hereof, in each
case, may not exceed the aggregate net increase in Taxes described in such
clause to the Seller Tax Indemnitees (so that effects on different Seller Tax
Indemnitees are netted on an aggregate basis). Notwithstanding the foregoing,
Purchasers and the Business Subsidiaries shall not indemnify a Seller Tax
Indemnitee (a) for any item which a Seller Indemnifying Party has an
indemnification obligation under this Article XII, (b) in respect of any Tax
liability of a Joint Venture or a Subsidiary of a Joint Venture, (c) for any
costs of contesting an item described in clause (i), (ii) or (iii) incurred at
the direction of a Seller, a Seller Tax Indemnitee or an Affiliate of either a
Seller or a Seller Tax Indemnitee after a Purchaser or Business Subsidiary has
agreed to pay the full amount of such item without further contest, other than
any such costs associated with the making of such payment or the termination of
the related proceeding or (d) for any Tax arising from a Announced Restructuring
Action or an Other Transaction Restructuring Action.

(c)     Notwithstanding any other provision of this Agreement to the contrary:
(a) this Article XII together with Section 3.04 shall govern all matters
relating to Taxes or which are otherwise addressed herein, (b) the obligations
of the parties set forth in this Article XII shall not be subject to the terms
of Article XIV (other than Sections 14.04 and 14.05; provided, however, that (x)
the provisions of Section 14.05(a) relating to adjustment for Tax effects shall
not apply to payments pursuant to Section 12.01, Section 12.02(a)(i), (ii),
(iii), (iv) or (ix), Section 12.02(b)(i) or (iii), Section 12.06 or Section
12.07 and (y) in no event shall any adjustment for Tax effects pursuant to the
provisions of Section 14.05(a) take into account, with respect to an indemnity
claim under Section 12.02(a)(vi) any Tax benefits to the Purchasers or any of
their Affiliates arising from a Permitted Section 338 Election or the
Transaction Restructurings (including, without limitation, the making of any
“check the box” elections in connection with the provisions of Section 6.20
hereof). In the event of any inconsistency between this Article XII and Article
XIV, this Article XII shall control.

12.03               Section 338 Elections. Other than the Permitted Section 338
Elections, the parties agree that no elections under Section 338(h)(10) or
Section 338(g) of the Code, or any corresponding provision of state, local or
foreign Tax Law will be made with respect to the transfers of the Transferred
Interests provided for herein. The Purchasers and their Affiliates may make or
cause to be made, the Permitted Section 338 Elections. Sellers shall provide,
and shall cause their Affiliates to provide, such assistance and cooperation as
may be reasonably requested for the making of valid Permitted Section 338
Elections. Where Purchaser or an Affiliate of Purchaser makes a Permitted
Section 338 Election, Purchaser shall provide Seller with a notice to such
effect within a reasonable period following the making of such election.

12.04

Cooperation.

 

 

1-NY/2171027.1

58

 


--------------------------------------------------------------------------------



 

 

(a)     Each party hereto shall, and shall use its commercially reasonable
efforts to cause its Affiliates to, provide to each of the other parties hereto
such cooperation and information as any of them shall reasonably request in
preparing or filing any Tax Return, amended Tax Return or claim for refund,
determining a liability for Taxes or a right to a refund of Taxes or in
conducting any audit or other proceeding relating to Taxes. Such cooperation and
information shall include (A) retaining all Tax Returns, schedules and work
papers, materials or other documents relating to the Taxes imposed (i) on the
Business Subsidiaries (or any Relevant Group that includes a Business
Subsidiary) for the first Tax period ending after the Closing Date and all prior
tax periods or (ii) with respect to the Business or the Business Assets for the
first tax period ending after the Closing Date and all prior Tax periods, until
the later of (x) the expiration of the applicable statute of limitations and (y)
six years after the due date without extension for the Tax Returns relating to
such Taxes and (B) providing copies of all relevant portions of relevant Tax
Returns, together with relevant accompanying schedules and relevant work papers,
relevant documents relating to rulings or other determinations by Taxing
Authorities and relevant records concerning the ownership and tax basis of
property, which any such party or its subsidiaries or Affiliates may possess.
The parties agree to (i) abide by all record retention agreements entered into
with any Taxing Authority and (ii) give the other party reasonable written
notice prior to transferring, destroying or discarding any such books or records
and, if the other party so requests following such notice, allow such other
party to take possession of such books and records. Each party shall make its
employees, and shall use its commercially reasonable efforts to make those of
its Affiliates, reasonably available on a mutually convenient basis at its cost
to provide explanation of any documents or information so provided. Subject to
the preceding sentence, each party responsible for the preparation of Tax
Returns pursuant to this Article XII shall bear all costs associated with the
preparation of such Tax Returns (which shall not include any costs associated
with the review of such tax Returns by another party). Notwithstanding the
foregoing or any other provision of this Agreement, neither Purchaser nor any of
its Affiliates (including the Business Subsidiaries) shall have the right to
receive or obtain any information relating to Taxes of ARM, Sellers or any of
their respective Affiliates, or any of their predecessors, other than
information relating to the Business Subsidiaries, the Business Assets and the
Business.

(b)    Nothing in this Section 12.04 shall make any party hereto responsible for
ensuring that any action will be taken by a Joint Venture or any Subsidiary of a
Joint Venture, where the interests in such Joint Venture transferred hereunder
do not provide such party with authority to compel such action.

(c)     Sellers agree to use, and to use their commercially reasonable efforts
to cause their Affiliates to use, reasonable commercial efforts to obtain any
certificate or other document from any governmental authority or customer of any
of the Business Subsidiaries as may be required to mitigate, reduce or eliminate
any Tax that could be imposed with respect to the transactions provided for
herein or upon the Business Subsidiaries, provided that there would be no
adverse Tax impact on any of the Sellers or their Affiliates.

(d)    Sellers agree, upon request, to provide the Purchasers all information
that Sellers or Purchasers may be required to report pursuant to Section 6043 of
the Code and the Treasury Regulations promulgated thereunder.

(e)     Effective as of the Closing, without further action or liability on the
part of any party hereto or any of their Affiliates, any tax sharing agreements
or similar arrangements between ARM, Sellers and any of the Business
Subsidiaries shall be terminated as of the Closing Date and shall have no
further effect for any taxable year (whether the current year, a future year, or
a past year).

12.05

Allocation of Taxes for Straddle Periods.

(a)     In the case of Taxes for a Straddle Period, except as provided in
Section 12.05(b), the allocation of such Taxes between the Pre-Closing Period
and the Post-Closing Period shall be made on the basis of an interim closing of
the books as of the end of the Closing Date. For purposes of this Agreement, any
Tax resulting from the departure, as a result of the transactions provided for
herein, of any Business Subsidiary from a Relevant Group (such as, without
limitation, Taxes resulting from the triggering into income of deferred
intercompany transactions or excess loss accounts) shall be treated as Taxes
allocable to a Pre-Closing Period. Items, such as Tax depreciation, which result
from the expiration of time, will be allocated between the portion of a Tax
period that ends on the Closing Date and the portion that follows the Closing
Date based on relative days with respect to which depreciation or such similar
items could be claimed in each portion.

 

 

1-NY/2171027.1

59

 


--------------------------------------------------------------------------------



 

 

(b)    In the case of (i) franchise Taxes based on capitalization, debt or
shares of stock authorized, issued or outstanding and (ii) ad valorem Taxes,
real property Taxes and personal property Taxes, in each case attributable to
any Straddle Period, the portion of such Taxes allocable to a Pre-Closing Period
shall be the amount of such Taxes for the entire Tax period, multiplied by a
fraction the numerator of which is the number of days in such Tax period that
are or are prior to the Closing Date and the denominator of which is the total
number of days in such Tax period, provided, however that if any property, asset
or right of any Business Subsidiary or relating to the Business is sold or
otherwise transferred on the Closing Date (prior to the Closing) or prior to the
Closing Date, then such Taxes pertaining to such property, asset or other right
shall be attributed entirely to the Pre-Closing Period. Any Tax imposed on a
transactional basis shall be treated as allocable to the Pre-Closing Period if
the transaction to which it relates occurred on or prior to the Closing Date.

12.06

Refunds, Credits, Carrybacks and Related Matters.

(a)     Estimated or similar Tax payments by the Business Subsidiaries prior to
the Closing Date and not actually taken into account as Current Assets in
determining Final Working Capital will be treated as applied against the
indemnity obligations of Sellers hereunder to the extent applied against Taxes
as to which Sellers have an indemnity obligation under this Article XII. If any
such payments not actually taken into account as Current Assets in determining
Final Working Capital are applied against Tax liabilities as to which Sellers
would not have had an indemnity obligation under this Article XII if such Tax
liabilities had been actually paid by Purchasers or the Business Subsidiaries or
are refunded to a Purchaser or Business Subsidiary, Purchasers shall pay or
cause to be paid to Sellers the amount so used within 10 Business Days following
such use or refund. Notwithstanding any other provision of this agreement to the
contrary, payments by Purchasers under this Section 12.06(a) shall in no event
be grossed-up to reflect any Tax effects of such payment.

(b)    Purchasers and the Business Subsidiaries shall be entitled to carryback
Tax items of the Business Subsidiaries from Straddle Periods or Tax periods that
begin after the Closing Date to prior periods. Except as provided in the
following sentence, any Tax refunds resulting from such carrybacks shall be the
property of Purchasers or the Business Subsidiaries and, if received by Sellers
or their Affiliates, shall be required to be paid over by Sellers to Purchasers
and the Business Subsidiaries. If a Tax item from a Straddle Period is carried
back to a prior period to generate a Tax refund, the principles of Section 12.05
shall be applied to determine the portion of such Tax item attributable to the
Pre-Closing Period, and a corresponding portion of such Tax refund shall be the
property of the relevant Seller and, if received by Purchasers or the Business
Subsidiaries, such amount will be paid over to such Seller. Where a carryback
that generates a Tax refund is subsequently reversed, there shall be appropriate
payments between Sellers on the one hand and Purchasers and the Business
Subsidiaries on the other, to reflect such reversal. In no event may Tax items
be carried back to a Tax period of a Relevant Group that includes ARM or an ARM
Affiliate other than a Business Subsidiary without the prior consent of ARM,
with such consent not to be unreasonably withheld, conditioned or delayed.
Notwithstanding any other provision of this Agreement to the contrary, payments
under this Section 12.06(b) shall in no event be grossed-up to reflect any Tax
effects of such payment.

(c)     Any refunds of Taxes (including interest thereon) allocable to a
Pre-Closing Period of the Business Subsidiaries or relating to the Business or
the Business Assets for a Pre-Closing Period resulting from a payment of such
Tax before the Closing Date or a payment of such Tax after the Closing Date to
the extent that Sellers made an indemnification payment under this Article XII
in respect of such post-Closing Tax payment and not resulting from the carryback
of a Tax item shall be paid over to the applicable Seller within 10 Business
Days after receipt thereof by a Purchaser or the Business Subsidiaries or their
Affiliates (or retained by Sellers if paid to them); provided, however, that
Purchasers, the Business Subsidiaries and their Affiliates shall retain such
refund (or it will be paid over by Seller if paid to Sellers or any of their
Affiliates) to the extent that the right to such refund was actually taken into
account as a Current Asset in determining Working Capital. Notwithstanding any
other provision of this Agreement to the contrary, payments under this Section
12.06(c) shall in no event be grossed-up to reflect any Tax effects of such
payment, but shall be reduced to reflect the present value of any net Tax
detriment to Purchasers and their Affiliates arising from the receipt of such
refund. Where a refund of Tax described in this Section 12.06(c) is subsequently
reversed, there shall be appropriate payments between Sellers on the one hand
and Purchasers and the Business Subsidiaries on the other, to reflect such
reversal.

(d)    Any refunds of Taxes (including interest thereon) allocable to a
Post-Closing Period of the Business Subsidiaries or relating to the Business
Assets for a Post-Closing Period or resulting from a carryback

 

1-NY/2171027.1

60

 


--------------------------------------------------------------------------------



 

of a Post-Closing item shall be the property of the Business Subsidiaries or
Purchaser or the Purchaser Affiliate that owns such Business Assets and shall be
retained by such (or, if received by a Seller or any Affiliate of a Seller,
promptly paid over by such Seller or Affiliate to the relevant Business
Subsidiary, Purchaser or Purchaser Affiliate; except to the extent of any
unreversed indemnity payment made by Sellers hereunder in respect of the
refunded Tax liability).

(e)     For purposes of this Section 12.06, a Person will be treated as
receiving a refund when such Person either receives a payment of such refund or
applies an amount as a credit or offset against a liability of such Person to
the extent that (i) where such Person is a Purchaser or an Affiliate thereof,
Sellers do not have an indemnification obligation hereunder and (ii) where such
Person is a Seller or Seller Affiliate, Purchasers do not have an
indemnification obligation hereunder.

(f)

[Intentionally omitted.]

(g)    For the avoidance of doubt, in no event will any of Purchasers or a
Business Subsidiary be required to make any payment to any Seller as a result of
(i) the use by ArvinMeritor Emissions Technologies GmbH of any losses or other
tax attributes against gain recognized on the disposition of the interests in
ArvinMeritor Emissions Technologies kft or (ii) the use by any Business
Subsidiary or Relevant Group that includes a Business Subsidiary of any loss
carryforward or similar Tax item of a Business Subsidiary..

(h)    Nothing in this Section 12.06 shall require any payment in respect of Tax
refunds of any Joint Ventures or any Subsidiary of a Joint Venture for any Tax
period.

(i)     Without duplication of any other payment provided for herein, where
Seller pays its share of a Transfer Tax pursuant to Section 12.07 hereof and
Purchaser, a Purchaser Affiliate or a Business Subsidiary subsequently recovers
(by receipt of a payment or application of a credit against a liability for
which Sellers do not have an indemnity obligation hereunder), as a direct result
of the payment of such Transfer Tax (which will require the disposition of the
assets in respect of which Transfer Tax was originally imposed), the amount of
such Transfer Tax, then, reasonably promptly following such recovery, Purchaser
shall cause the Seller’s share, based on the portion of such Transfer Taxes
initially borne, of such amount to be paid over to Seller, net of any Tax costs
to Purchasers and their Affiliates from the recovery of such portion of such
amount. In the event that there is a subsequent reversal of such recovery, then
prior payments made pursuant to this Section 12.06(i) shall be reversed. Similar
rules shall apply where Seller or a Seller Affiliates recovers a Transfer Tax
where Purchaser bore a share of such Transfer Tax. Sections 12.06(a) through (d)
hereof shall not apply to recoveries of Transfer Taxes described in Section
12.07.

12.07               Payment of Transfer Taxes and Fees. All Transfer taxes
arising out of or in connection with the consummation of the transactions
provided for herein (including the exercise or closing with respect to the put
or call option provided for herein with respect to the German Minority
Interests) shall, subject to potential reimbursement under Section 12.06(i), be
borne 50% by Purchasers and 50% by Sellers; provided, however, that (i) any
Transfer Taxes attributable to the Announced Restructuring Transactions shall be
borne by Sellers, (ii) Purchasers shall bear any excess Transfer Taxes imposed
as a result of the election provided for in Section 6.20(b) over what would have
been imposed had the interests in Zeuna Starker Srl been acquired rather than
the interests in Italian newco, (iii) Purchasers shall bear any excess Transfer
Taxes imposed as a result of purchase of ArvinMeritor Emissions Technologies Kft
prior to the purchase of ArvinMeritor Emissions GmbH over what would have been
imposed if the interests in ArvinMeritor Emissions Technologies GmbH had been
acquired while it still held ArvinMeritor Emissions Technologies Kft, (iv) if a
second level of German real estate Transfer Tax is imposed on the transactions
provided for herein as a result of the acquiror of the interests in ArvinMeritor
Emissions Technologies GmbH not being an original signatory to this Agreement,
then such second level of German real estate Transfer tax shall be borne by
Purchasers, (v) any Transfer taxes associated with any securitization by
ArvinMeritor Emissions Technologies GmbH in connection with Purchaser’s
acquisition financing shall be borne by Purchasers. Seller shall indemnify and
hold harmless Purchasers, the Business Subsidiaries and their Affiliates from
Transfer Taxes for which Sellers are responsible under this Section 12.07.
Purchaser shall indemnify and hold harmless Sellers and their Affiliates from
Transfer taxes for which Purchasers are responsible under this Section 12.07.
Sellers shall prepare and file all necessary documentation and Tax Returns with
respect to Transfer Taxes described in this Section 12.07 other than Transfer
Taxes for which Purchasers are wholly responsible. The Purchasers shall provide,
and shall cause the Business Subsidiaries to provide, such cooperation as may be
reasonably requested by the Sellers in connection with the preparation and
filing of such documentation and Tax Returns. Purchasers shall

 

1-NY/2171027.1

61

 


--------------------------------------------------------------------------------



 

prepare and file all necessary documentation and Tax Returns with respect to
Transfer Taxes for which Purchasers are wholly responsible under this Section
12.07. The Sellers shall provide, and shall cause their Affiliates to provide,
such cooperation as may be reasonably requested by the Purchasers in connection
with the preparation and filing of such documentation and Tax Returns. Where a
party is to bear a share of the Transfer Taxes which are to be reflected on a
Tax Return to be prepared by the other party, the first party shall pay to such
other party its share of such Transfer taxes in connection with the filing of
such tax Return and payment of such Transfer Taxes two days prior to the date
such Transfer Taxes must be remitted to the government or three days following
the request for payment by the other party, whichever is later. Purchasers and
Sellers shall each provide such cooperation as may be reasonably requested,
without increasing costs to any such Person, to minimize the Transfer Taxes
described in this Section 12.07.

12.08               Characterization of Payments. To the extent permitted by
applicable law or regulation, the parties shall treat any indemnification
payment made hereunder as an adjustment to purchase price.

12.09

Tax Contests.

(a)     Except as provided in Section 12.09(f) hereof, if any Taxing Authority
or other Person asserts a claim that may reasonably be expected to give rise to
an indemnity obligation under this Article XII, then if a Seller receives notice
of such Tax Claim, such Seller shall promptly provide written notice to
Purchaser of such Tax Claim, and if a Business Subsidiary or Purchaser receives
notice of such Tax Claim, Purchaser shall promptly provide written notice to
Sellers of such Tax Claim. Such notice (a “Tax Claim Notice”) shall specify in
reasonable detail the basis for such Tax Claim and shall include a copy of any
relevant correspondence received from the Taxing Authority or other person. Any
failure of delay with respect to the providing of notice of a Tax Claim shall
not affect the indemnification obligations of Sellers, if they were to have
received such notice, or Purchasers, if they were to have received such notice,
except if and to the extent that they suffer actual prejudice by reason of such
failure or delay and only if there was a reasonable possibility of a successful
contest.

(b)    Where Sellers may have an indemnification obligation hereunder in respect
of a tax Claim, and such claim relates to a Tax Return for which Sellers are
responsible under Section 12.01(a) hereof, ARM shall have the right to defend
and prosecute, at its sole cost, expense and risk, such Tax Claim by all
appropriate proceedings, which proceedings shall be defended or prosecuted
diligently by ARM to a final determination; provided, however, that (i) ARM will
be required to keep the Purchaser informed in respect of all material aspects of
such proceeding and Purchaser shall be entitled to attend all conferences
meetings and proceedings with respect to such Tax Claim, (ii) ARM may not, in
defending or prosecuting any such Tax Claim, take, without Purchaser’s consent,
which consent may not be unreasonably withheld, conditioned or delayed, any
position contrary to the positions taken by the Relevant Group on the relevant
Tax Return which position could adversely affect Purchasers or their Affiliates
and (iii) ARM may not settle or consent to the entry of judgment with respect to
such Tax Claim without the consent of Purchaser, which consent will not be
unreasonably withheld, conditioned or delayed.

(c)     With respect to all Tax Claims described in Section 12.09(a) and not
described in Section 12.09(b), Purchaser, if such Tax Claim may give rise to an
indemnity obligation by Purchaser hereunder or ARM, if such Tax Claim may give
rise to an indemnity obligation by Sellers hereunder (such party, the “Tax
Indemnifying Party”), shall have 30 calendar days after the receipt or delivery,
as the case may be, of the notice of Tax Claim, to provide notice to ARM or
Purchaser, respectively, of its intent to defend or prosecute, at its sole cost,
expense and risk, such Tax Claim by all appropriate proceedings, which
proceedings shall be defended or prosecuted by the Tax Indemnifying Party to a
Final Determination; provided however, that (i) the Tax Indemnifying Party shall
keep ARM (if the Tax Indemnifying Party is Purchaser) or Purchaser (if the Tax
Indemnifying Party is ARM) (such person, the “Tax Indemnified Party”) informed
in respect of all material aspects of such proceedings and the Tax Indemnified
Party will be entitled to attend all conferences, meetings and proceedings
relating to such Tax Claim, (ii) the Indemnifying Party will not, in defending
or prosecuting such claim, take any position contrary to the position taken on
the related Tax Return that may adversely affect the Tax Indemnified Party or
its Affiliates without the prior consent of the Tax Indemnified Party, which may
not be unreasonably withheld, conditioned or delayed, (iii) the Tax Indemnifying
Party may not settle or consent to the entry of judgment with respect to such
Tax Claim, without the prior consent of the Tax Indemnified Party, which consent
shall not be unreasonably withheld, conditioned or delayed and (iv) where such
proceeding also involves claims that would not give rise to an indemnity
obligation under this Article XII or could reasonably be expected to have a
significant adverse effect on a Purchaser, a Business Subsidiary or an Affiliate
of either, ARM may not control such proceeding. Where ARM may not

 

1-NY/2171027.1

62

 


--------------------------------------------------------------------------------



 

control a proceeding as a result of clause (iv) of the preceding sentence,
Purchaser shall control such claim and, in controlling such claim shall be
subject to the restrictions described above with respect to tax Claims where it
is the Tax Indemnifying Party. If a Tax Indemnifying Party does not elect to
defend or prosecute a Tax Claim, then the Tax Indemnified Party shall be
entitled to defend or prosecute such Tax Claim, but in so doing shall be
required to keep the Tax Indemnifying Party informed in respect of all material
aspects of such proceedings and may not settle or consent to the entry of
judgment with respect to such Tax Claim without the consent of the Tax
Indemnifying Party, which consent shall not be unreasonably withheld,
conditioned or delayed. If a Tax Indemnified party does not vigorously defend or
prosecute a Tax Claim described in the preceding sentence, then the Tax
Indemnifying Party may provide notice to the Tax Indemnified Party electing to
defend or prosecute such Tax Claim, with such defense or prosecution subject to
the proviso set forth in the first sentence of this paragraph (c).

(d)    Sellers and Purchasers each agree that they will, and will use
commercially reasonable efforts to cause their Affiliates to, take such actions
as are reasonably available to them to bifurcate any Tax proceeding that
involves both claims that may give rise to a claim for indemnification under
this Article XII and other claims.

(e)     Defense of Tax Third Party Claims Cooperation. The parties agree to
provide the other parties hereto with such cooperation as may be reasonably
requested with respect to the defense of any Tax Claims; provided, that the
party requesting such cooperation shall reimburse the other party for the other
party’s reasonable out-of-pocket costs and expenses of furnishing such
cooperation. Following the Closing, each party to this Agreement shall make, or
shall cause its Affiliates (including in the case of Purchaser, the Business
Subsidiaries) to make, its employees and facilities available on a mutually
convenient basis to provide an explanation of any documents or information
provided hereunder.

(f)     Joint Ventures. Neither Purchasers nor Sellers shall have any
responsibility under this Section 12.09 with respect to notice regarding a
proceeding involving a Joint Venture or a Subsidiary of a Joint Venture to the
extent that such Person did not itself receive notice of such proceeding.
Neither Purchasers nor Sellers will be responsible with respect to the conduct
of any proceeding relating to Taxes of a Joint Venture where the interests in
the Joint Venture transferred pursuant to this Agreement do not provide
authority to control such conduct.

(g)    Claims Arising From Tax Returns In the Absence of a Proceeding. Where an
obligation to indemnify hereunder arises connection with the filing of a Tax
Return or the payment of a liability following becoming aware that it is due,
but in the absence of an audit or similar proceeding by a Taxing Authority, the
Purchaser Tax Indemnified Party or the Seller Tax Indemnitee, as the case may
be, shall provide notice (a “Tax Indemnity Notice”) to the Purchaser, in the
case of a Seller Tax Indemnitee, or ARM, in the case of a Purchaser Tax
Indemnified Party, reasonably promptly upon becoming aware of the indemnity
obligation. A failure or delay in the providing of such notice shall not affect
indemnification obligations hereunder except to the extent that such failure
actually prejudices the indemnifying party. Nothing in this Agreement shall
preclude a party, in connection with a Tax Indemnity Notice, from disputing
whether the liabilities described in such notice are in fact due (as determined
without regard to any provision of Law that deems an amount due solely as a
result of being reflected on a Tax Return).

12.10

Certain Canadian Tax Matters.

(a)     The Sellers and the Purchasers shall cooperate in determining whether a
joint election under Section 167 of the ETA to have the sale of the Business
Assets located in Canada take place on a GST-free basis under Part IX of the ETA
is properly available and, if Purchaser notifies Seller in a written notice
provided to Seller not less than 5 days prior to the Closing Date that Purchaser
wishes such an election to be made, then, on the Closing Date the applicable
Asset Sellers and the applicable Purchaser shall execute a joint election under
Section 167 of the ETA to have the sale of the Business Assets located in Canada
take place on a GST-free basis under Part IX of the ETA and the Purchaser shall
file such elections with its GST return for the reporting period in which the
sale of the Business Assets located in Canada takes place.

(b)    The Sellers and the Purchasers shall cooperate in determining whether a
joint election with respect to Quebec sales Tax to have the sale of the Business
Assets located in Quebec, if any, be exempt from Quebec sales Tax is properly
available and, if Purchaser notifies Seller in a written notice provided to
Seller not less than 5 days prior to the Closing Date that Purchaser wishes such
an election to be made, then, on the Closing Date

 

1-NY/2171027.1

63

 


--------------------------------------------------------------------------------



 

the applicable Asset Sellers and the applicable Purchaser shall execute a joint
election to claim such exemption with respect to the sale of the Business Assets
located in Quebec and the Purchaser shall file such elections with the
appropriate Taxing Authority.

(c)     The Sellers and Purchasers shall cooperate prior to the Closing in
determining whether a portion of the Business Assets transferred by ArvinMeritor
Canada pursuant to this Agreement are being transferred as a payment for the
assumption of future obligations of the nature described in subsection 20(24) of
the ITA or corresponding provisions of Canadian provincial or territorial law.
If the applicable Purchaser and ArvinMeritor agree prior to Closing that a
portion of the Business Assets to be transferred by ArvinMeritor Canada under
this Agreement are being transferred in respect of such an assumption, then (x)
the applicable Purchaser and each member of ArvinMeritor Canada (or one member
as designee, if so authorized by ArvinMeritor Canada) shall jointly execute and
file an election under subsection 20(24) of the ITA in the manner required by
subsection 20(25) of the ITA and the equivalent or corresponding provisions of
any other applicable Canadian provincial or territorial law, in the prescribed
forms and within the time period permitted under the ITA and under any other
applicable provincial or territorial law, as to such amount paid by the
applicable Seller to the applicable Purchaser for assuming such future
obligations and (y) the applicable Purchaser and ArvinMeritor Canada shall
acknowledge that a portion of the Business Assets transferred by ArvinMeritor
Canada pursuant to this Agreement having a value equal to the amount elected
under subsection 20(24) of the ITA or the equivalent provisions of any
applicable law, is being transferred by ArvinMeritor Canada as a payment for the
assumption of such future obligations.

(d)    No election under Section 22 of the ITA shall be made with respect to the
transfers provided for herein.

12.11               Treatment of ArvinMeritor Emissions Technologies GmbH for
Purposes of Article XII. ArvinMeritor Emissions Technologies GmbH will not be
treated as a Seller for purposes of this Article XII (other than for purposes of
Section 12.01(a)(xiii).

12.12

[Intentionally omitted.]

12.13

UK VAT.

 

(a)     The Sellers and the Purchaser consider that the transfer of the UK
Business should for value added tax purposes constitute the transfer to the
Purchaser of all or part of the business of the UK Seller as a going concern and
should accordingly fall within Article 5 of the Value Added Tax (Special
Provisions) Order 1995 (SI 1995/1268) (“Article 5”) so as to be treated as
neither a supply of goods nor a supply of services for the purposes of VAT.

(b)    If H.M. Revenue and Customs rule in writing that the transfer of the UK
Business pursuant to this Agreement does not fall within the provisions of
Article 5 then the Sellers shall notify the Purchaser of such ruling immediately
upon its being so advised by H.M. Revenue and Customs, the UK Purchaser shall
promptly pay to UK Seller 50% of the VAT which is chargeable in respect of the
transfer of the UK Business and the UK Seller shall promptly pay to the
appropriate Taxing Authority the amount of any VAT which is chargeable in
respect of the transfer of the UK Business and shall provide UK Purchaser with a
valid VAT invoice and a certified copy of the ruling.

(c)     If the UK Seller or the UK Purchasers disagrees with the ruling of H.M.
Revenue and Customs referred to in subclause (b) above, it may seek a review by
the Commissioners of H.M. Revenue and Customs of that ruling.

(d)    Immediately upon the UK Seller or the UK Purchasers being advised by the
Commissioners of H.M. Revenue and Customs of their decision arising out of the
review referred to in subclause (c) above, it shall notify UK Purchaser, in the
case of UK Seller and UK Seller, in the case of UK Purchaser of that decision
and UK Seller may appeal to the Value Added Tax Tribunal against that decision.

(e)     If the review referred to in subclause (c) or the contest referred to in
subclause (d) is successful the UK Seller may retain 50% of any previously paid
VAT refunded to it (whether through a payment or through crediting against
another liability) by H.M. Revenue and Customs and referable to the amount
previously taken to be VAT charged in respect of the transfer of the UK Business
pursuant to this Agreement; and shall pay the

 

1-NY/2171027.1

64

 


--------------------------------------------------------------------------------



 

remaining 50% over to UK Purchaser along with 50% of any interest received from
H.M. Revenue and Customs (in each case net of any net Tax detriment to UK
Purchaser from receiving such portion of such amounts).

12.14               Transfer Pricing Policies. Notwithstanding anything herein
to the contrary herein in no event shall Purchasers or any of their Affiliates
have any liability under this Agreement in respect of transfer pricing policies
that they may implement following the Closing.

12.15               Incorporation of Tax Indemnities From Annex C. Tax-related
indemnities set forth in Annex C shall be treated for purposes of this Agreement
as though set forth in this Article XII.

ARTICLE XIII

SURVIVAL OF REPRESENTATIONS, WARRANTIES,

COVENANTS AND AGREEMENTS

13.01               Survival of Representations, Warranties, Covenants and
Agreements. The representations, warranties, covenants and agreements of the
Sellers and Purchasers contained in this Agreement will survive the Closing (a)
without contractual limitation of time with respect to (i) the representations
and warranties contained in Sections 4.01, 4.02, 4.03, 4.04, 4.11, the first
sentence of 4.15(b), the first sentence of 4.16, the second sentence of 4.17(a),
4.28, the Tax-related representations of Sellers set forth in Annex B and
Sections 5.01, 5.02, 5.06 and 5.07 and (ii) the representations, warranties,
covenants and agreements contained in Sections 6.05(c) and 6.20 and Article XII,
(b) until the three year anniversary of the Closing Date with respect to the
representations and warranties contained in Section 4.22, (c) until the
twenty-four month anniversary of the Closing Date with respect to the
representations and warranties contained in Sections 4.20 and 4.27, (d) until
the eighteen month anniversary of the Closing Date with respect to all other
representations and warranties, (e) until the eighteen month anniversary of the
Closing Date with respect to any covenant or agreement to be performed or
complied with at or prior the Closing Date, or (f) with respect to other
covenants or agreements contained in this Agreement, in accordance with their
respective terms, except that in the case any Claim Notice, Indemnity Notice,
Tax Claim Notice, or Tax Indemnity Notice (as applicable) shall have been duly
and timely given under Article XII or Article XIV on or prior to such
termination date (whether or not formal legal action shall have been commenced
based upon such claim), the related representation, warranty, covenant or
agreement will survive (but only with respect to the claim for indemnification
described in the Tax Claim Notice, Tax Indemnity Notice, Claim Notice or
Indemnity Notice (as applicable)) until such claim for indemnification has been
satisfied or otherwise resolved as provided in Article XII or Article XIV.

ARTICLE XIV

INDEMNIFICATION

14.01

Indemnification by Sellers.

(a)     If the Closing occurs, each of the Sellers shall, jointly and severally,
indemnify each Business Subsidiary, Purchasers and their respective general
partners, limited partners, officers and directors of each of them (in each
case, other than the Sellers), in respect of, and hold each of them harmless
from and against any and all Losses suffered, incurred or sustained by any of
them or to which any of them becomes subject, whether or not involving a Third
Party Claim, resulting from, arising out of or relating to (i) any breach of the
representations and warranties of the Sellers contained in this Agreement
(including, without limitation, any certificate delivered in connection
herewith), without regard to any materiality or Business Material Adverse Effect
or, with respect to the representations and warranties contained in Section 4.11
or the first sentence of Section 4.13 or the Tax-related representations set
forth in Annex B only, knowledge qualifications, (ii) any nonfulfillment of or
failure to perform any covenant or agreement on the part of the Sellers
contained in this Agreement or any of the Operative Agreements (including,
without limitation, any certificate delivered in connection herewith or
therewith), (iii) any failure to comply with any bulk sales or similar Laws of
any Governmental Authority other than with respect to the Assumed Liabilities or
to provide notice to or consult with or receive the consent of or seek the
advice of any work council or union in France, and (iv) Retained Liability;
provided, further, (i) that if and to the extent that any

 

1-NY/2171027.1

65

 


--------------------------------------------------------------------------------



 

indemnification under this Section 14.01(a) is unenforceable, but subject to the
same terms, conditions, limitations and time periods applicable to such
indemnification under this Agreement, the Sellers shall make the maximum
contribution to the payment and satisfaction of the indemnified Losses as shall
be permissible under applicable Laws and (ii) in no event will Sellers be liable
to provide any indemnification under this Section 14.01(a) as to any matter to
the extent that Purchasers bear indemnification responsibility under Article XII
hereof for such matter.

(b)    No amounts of indemnity shall be payable as a result of a claim under
Section 14.01(a)(i) in respect of a breach of a representation or warranty of
Sellers (other than a claim based upon fraud or willful or criminal misconduct
or, with respect to the Deductible but not the Covered Losses limitation,
pursuant to the Seller Fundamental Representations), (i) with respect to Losses
arising from any single event or series of related events that do not exceed
US$100,000 (“Covered Losses”), and (ii) unless and until the Indemnified Parties
have suffered, incurred, sustained or become subject to Losses (other than
Covered Losses) with respect thereto in excess of US$6,200,000 (the
“Deductible”) in the aggregate, in which case the Indemnified Parties shall be
entitled to indemnification for the amount of Losses in excess the Deductible;
provided, however, that the aggregate indemnification obligation of the Sellers
in respect of claims (a) under Section 14.01(a)(i)(other than claims based upon
fraud or willful or criminal misconduct or pursuant to the Seller Fundamental
Representations) shall be limited to US$31,000,000 and (b) under Section
14.01(a)(i) for all claims (other than claims based upon fraud or willful
misconduct) shall be limited to the Final Total Purchase Price.

14.02

Indemnification by Purchaser.

(a)     If the Closing occurs, each of the Purchasers shall, jointly and
severally, indemnify each Seller and their respective general partners, limited
partners, officers and directors of each of them, in respect of, and hold each
of them harmless from and against any and all Losses suffered, incurred or
sustained by any of them or to which any of them becomes subject, whether or not
involving a Third Party Claim, resulting from, arising out of or relating to (i)
any breach of the representations and warranties of the Purchasers contained in
this Agreement (including, without limitation, any certificate delivered in
connection herewith), (ii) any nonfulfillment of or failure to perform any
covenant or agreement on the part of the Purchasers contained in this Agreement
(including, without limitation, any certificate delivered in connection
herewith), (iii) any of the Assumed Liabilities, and (iv) any claim by any
Person other than any Seller, any Affiliate of any Seller, or any equity holder
or creditor of the foregoing, under applicable bankruptcy, fraudulent conveyance
or transfer or similar Law or other Law, and stemming from a Purchaser or a
Business Subsidiary not being solvent immediately after the Closing (as a result
of the Financing or other actions taken by Purchasers or the Business
Subsidiaries) and that was solvent immediately prior to the Closing, that the
acquisition of the Transferred Interests and Business Assets and Assumed
Liabilities by Purchasers under this Agreement were invalid or illegal or can be
set aside or result in an award of damages and only if (1) the provisions of
Section 14.01 would not provide for indemnification of Purchaser without giving
effect to the provision of 14.01(b); and (2) any such claim does not relate to
the Purchase Price paid to any Seller or the allocation thereof; provided,
further, (i) that if and to the extent that any indemnification under this
Section 14.02(a) is unenforceable, but subject to the same terms, conditions,
limitations and time periods applicable to such indemnification under this
Agreement, the Purchasers and the Business Subsidiaries shall make the maximum
contribution to the payment, and satisfaction of the indemnified Losses as shall
be permissible under applicable Laws and (ii) in no event will Purchasers be
liable to provide any indemnification under this Section 14.02(a) as to any
matter to the extent that Sellers bear indemnification responsibility under
Article XII hereof for such matter.

(b)    No amounts of indemnity shall be payable as a result of a claim under
Section 14.02(a)(i) in respect of a breach of a representation or warranty of
Purchasers (other than a claim based upon fraud or willful or criminal
misconduct or, with respect to the Deductible but not the Covered Losses
limitation, pursuant to the Purchaser Fundamental Representations), (i) with
respect to Losses arising from any single event or series of related events that
do not exceed the Covered Losses limitation amount, and (ii) unless and until
the Indemnified Parties have suffered, incurred, sustained or become subject to
Losses (other than Covered Losses) with respect thereto in excess of the
Deductible in the aggregate, in which case the Indemnified Parties shall be
entitled to indemnification for the amount of Losses in excess the Deductible;
provided, however, that the aggregate indemnification obligation of the
Purchasers for claims under (a) Section 14.02(a)(i)(other than claims based upon
fraud or willful or criminal misconduct or for breach of the Purchaser
Fundamental Representations) shall be limited to US$31,000,000 and (b) Section
14.02(a)(i) for all claims (other than claims based upon fraud or willful
misconduct) shall be limited to the Final Total Purchase Price.

 

 

1-NY/2171027.1

66

 


--------------------------------------------------------------------------------



 

 

14.03               Method of Asserting Claims. All claims for indemnification
by any Indemnified Party under Section 14.01 or 14.02 will be asserted and
resolved as follows:

(a)     In the case of a claim or demand made by any Person not a party to this
Agreement against the Indemnified Party (a “Third Party Claim”), the Indemnified
Party shall deliver a Claim Notice to the Indemnifying Party within thirty (30)
Business Days after receipt by such Indemnified Party of written notice of the
Third Party Claim; provided, however, that failure to give such Claim Notice
shall not affect the indemnification provided hereunder except to the extent the
Indemnifying Party shall have been actually prejudiced as a result of such
failure.

(b)    If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party, which counsel must be reasonably satisfactory to the
Indemnified Party. Should the Indemnifying Party so elect to assume the defense
of a Third Party Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for legal expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof, but shall continue to pay for any
expenses of investigation or any indemnifiable Loss suffered. If the
Indemnifying Party assumes such defense, the Indemnified Party shall have the
right to participate in the defense thereof and to employ counsel, at its own
expense, separate from the counsel employed by the Indemnifying Party. If (i)
the Indemnifying Party shall not assume the defense of a Third Party Claim with
counsel satisfactory to the Indemnified Party within ten (10) Business Days of
any Claim Notice, or (ii) legal counsel for the Indemnified Party notifies the
Indemnifying Party that there are or may be legal defenses available to the
Indemnified Party or to other Indemnified Parties which are different from or
additional to those available to the Indemnifying Party, which, if the
Indemnified Party and the Indemnifying Party were to be represented by the same
counsel, would constitute a conflict of interest for such counsel or prejudice
prosecution of the defenses available to such Indemnified Party, or (iii) the
Indemnifying Party shall assume the defense of a Third Party Claim and fail to
diligently prosecute such defense, then in each such case the Indemnified Party,
by notice to the Indemnifying Party, may employ its own counsel and control the
defense of the Third Party Claim and the Indemnifying Party shall be liable for
the reasonable fees, charges and disbursements of counsel employed by the
Indemnified Party (but in no event more than one counsel for all of the
Indemnified Parties in any one jurisdiction); and the Indemnified Party shall be
promptly reimbursed for any such fees, charges and disbursements, as and when
incurred. Whether the Indemnifying Party or the Indemnified Party controls the
defense of any Third Party Claim, the parties hereto shall cooperate in the
defense thereof. Such cooperation shall include the retention and provision to
the counsel of the controlling party of records and information which are
reasonably relevant to such Third Party Claim, and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Indemnifying Party shall have the right to
settle, compromise or discharge a Third Party Claim (other than any such Third
Party Claim in which criminal conduct is alleged) without the Indemnified
Party’s consent if such settlement, compromise or discharge (A) constitutes a
complete and unconditional discharge and release of the Indemnified Party, and
(B) provides for no relief other than the payment of monetary damages and such
monetary damages are paid in full by the Indemnifying Party.

(c)     In the event any Indemnified Party should have a claim under Section
14.01 or 14.02 against any Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party shall deliver an Indemnity Notice with
reasonable promptness to the Indemnifying Party. The failure by any Indemnified
Party to give the Indemnity Notice shall not impair such party’s rights
hereunder except to the extent that an Indemnifying Party demonstrates that it
has been irreparably prejudiced thereby.

(d)    Notwithstanding anything contained in this Agreement or any other
agreement to the contrary, no Seller or any Affiliate of any such Seller shall
be entitled to any damages, indemnification, right of contribution or other
right of recovery from any Business Subsidiary or any Transferred Employee in
connection with any matter or thing whatsoever, including in connection with any
claim made by or which could be made against any Seller with respect to any
Retained Liabilities which any Business Subsidiary or any Transferred Employee
could be liable for, all of which are irrevocably waived and released by each
Seller. In furtherance and not in limitation of the foregoing, each Seller, on
behalf of itself, its Affiliates and successors and assigns, as of the Closing,
hereby releases and forever discharges each Business Subsidiary or any
Transferred Employee for and from any other Actions or Proceedings, Losses,
Contracts, Liabilities or Indebtedness which any such Seller ever had, now has,
or hereafter can, shall or may have against any Business Subsidiary or any
Transferred Employee for, upon or by reason of any matter, cause or thing
whatsoever from the beginning of time through the Closing Date. The

 

1-NY/2171027.1

67

 


--------------------------------------------------------------------------------



 

provisions of this Section 14.03(d) shall not apply to (i) claims by the Sellers
under the Operative Agreements or any claims by Sellers in respect of any
commercial agreements that continue after the Closing, (ii) any claim by any
Seller against any Transferred Employee for acts of criminal conduct against any
Seller or (iii) act of intentional misuse of confidential and proprietary
information of any Seller, in each case not related to the Business or any
transaction contemplated hereby.

(e)     Any payment made pursuant to this Article XIV shall be treated by the
parties hereto as an adjustment to the Purchase Price for U.S. federal income
Tax and other applicable Tax purposes.

(f)     Notwithstanding anything herein to the contrary, to the extent not
otherwise recovered pursuant to this Article XIV, if a party makes a claim for
indemnification under this Article XIV, in addition to any other remedy
available hereunder, the non-prevailing party in such claim shall be responsible
to promptly pay to the prevailing party all costs and expenses incurred by the
prevailing party in connection therewith, such costs and expenses to include all
reasonable fees and expenses of attorneys, accountants and other experts
incurred in connection with such indemnification claim.

14.04               Effect of Investigation; Waiver. An Indemnified Party’s
right to indemnification or other remedies based upon the representations and
warranties and covenants and agreements of the Indemnifying Party will not be
affected by any right to investigate, investigation or knowledge of the
Indemnified Party or any waiver by the Indemnified Party of any condition based
on the accuracy of any representation or warranty, or compliance with any
covenant or agreement. Such representations and warranties and covenants and
agreements shall not be affected or deemed waived by reason of the fact that the
Indemnified Party knew or should have known that any representation or warranty
was or might be inaccurate or that the Indemnifying Party failed to comply with
any agreement or covenant. Any investigation by such party shall be for its own
protection only and shall not affect or impair any right or remedy hereunder.

14.05               Additional Limitations. Notwithstanding anything to the
contrary contained in this Agreement or otherwise, the parties expressly intend
and agree as follows (the limitations and qualifications contained in this
Section being a material inducement to Sellers and Purchasers in agreeing to
execute and deliver this Agreement and to consummate the contemplated
transactions):

(a)     In determining the amount of Losses to which an Indemnified Party is
entitled with respect to any claim, the amount of Losses shall be reduced by the
net aggregate value of any assets and properties, including proceeds of
insurance, which are received by any of the Indemnified Parties in connection
with such claim and adjusted to reflect the net present value of the Tax effects
to the Indemnified Parties of the event giving rise to the indemnification and
the indemnification payment itself; provided, however, that in no event shall
any such adjustment to a Loss be made which would have the effect of causing
Purchaser to indemnify Seller or any Affiliate of Seller for income, franchise
or similar Taxes imposed with respect to the assumption of the Assumed
Liabilities.

(b)    To the fullest extent permitted by applicable Law, except as provided in
Article XII and Sections 15.02 and 17.04, the indemnification provisions
provided for in this Article XIV will be the exclusive remedy for money damages
for any breach of any representation, warranty, covenant, or agreement contained
in this Agreement. Sellers and Purchasers shall have no other or further right
or remedy for money damages, whether in contract, tort or otherwise, or any
right of rescission, with respect to this Agreement or any of the transactions
contemplated hereby, all of which Sellers and Purchasers hereby expressly waive.

(c)     Purchasers and Sellers acknowledge and agree that except for the
representations and warranties made by the Purchasers and Sellers in this
Agreement, (i) none of them have made any representation or warranty (including
in any document, financial statements, financial information, projections or
forecasts provided in the Intralinks dataroom or otherwise, including management
presentations) and no Affiliate of any of them has made any representation or
warranty of any kind or character, (ii) the Business Assets are being conveyed
on an “AS IS,” “WHERE IS,” and “WITH ALL FAULTS” basis (but subject to the
provisions in this Agreement) and (iii) NONE OF THEM ARE MAKING ANY OTHER
REPRESENTATION, WARRANTY, STATEMENT OR ASSURANCE WHATSOEVER, WHETHER EXPRESS,
IMPLIED OR STATUTORY, IN CONNECTION WITH THE SALE, ASSIGNMENT OR TRANSFER OF THE
BUSINESS ASSETS OR THE TRANSFERRED INTERESTS, THE BUSINESS, THE BUSINESS
SUBSIDIARIES, THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT, OR ANY MATTER
RELATED TO THIS AGREEMENT, NOR ARE SELLERS MAKING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR PARTICULAR

 

1-NY/2171027.1

68

 


--------------------------------------------------------------------------------



 

PURPOSE, ALL OF WHICH ARE HEREBY EXPRESSLY DISCLAIMED (BUT SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT).

(d)    Except as provided in Section 12.02(c), this Article XIV shall not apply
to or govern matters addressed in Article XII.

14.06               Remedial Action Standards For Certain Retained Environmental
Liabilities at a Business Real Property, and Property Demised by the Business
Property Leases (“Leased Business Real Property”).

(a)     Subject to the terms of this Section 14.06, Sellers shall have the right
to conduct, direct, manage, implement and control all investigations,
monitoring, cleanup, removal, remediation, restoration or other response actions
at any Business Real Property and Leased Business Real Property that is a
Retained Environmental Liability for which Sellers have an indemnification
obligation under this Agreement (an “Environmental Response Action”). Sellers
shall comply with the requirements and procedures contained in this Section
14.06 with respect to all Environmental Response Actions.

(b)    All Environmental Response Actions shall be performed by an environmental
professional reasonably acceptable to Purchaser. Any consultant retained by
Sellers in connection with a Environmental Response Action must hold and
maintain insurance of the types and amounts that are customary in the industry
and Purchaser and its relevant Affiliates, shall be added as additional named
insureds on such policies.

(c)     With respect to any Environmental Response Action which requires action
by Sellers, Purchaser shall provide initial written notice to Sellers, setting
forth with reasonable particularity (to the extent then known) the nature of the
condition or event giving rise to the Environmental Response Action (each such
notice, an “Initial Written Notice”). Purchaser shall provide Sellers with
copies of sampling data, environmental reports, proposals and correspondence in
the possession of Purchaser relevant to the subject matter of the Initial
Written Notice.

(d)    As soon as practicable and in no event later than the date that is the
earlier of (i) an applicable deadline under Environmental Laws or of a
Governmental Authority; or (ii) forty-five (45) days after receipt of the
Initial Written Notice, Sellers shall provide Purchaser with a written response
that provides the following information with reasonable particularity: (i) the
nature of the activities proposed to be undertaken; (ii) the identity of the
environmental professional proposed to undertake the action; (iii) the proposed
time frame for undertaking the proposed action (including interim milestones to
the extent appropriate); (iv) the estimated cost associated with such action (to
the extent then estimable); and (v) copies of sampling data, environmental
reports, proposals and correspondence in the possession of Sellers relevant to
the subject matter (each such notice, an “Environmental Response Action
Proposal”).

(e)     Purchaser shall, as soon as practicable and in no event later than the
date that is the earlier of (i) an applicable deadline under Environmental Laws
or of a Governmental Authority; or (ii) forty-five (45) days after receipt of
the Environmental Response Action Proposal, notify Sellers, in writing, that
Purchaser, in whole or in part, approves of (“Approval Notification”) or objects
to (“Dispute Notification”) such Environmental Response Action Proposal,
including the selection of the environmental professional. Issuance of such
Approval Notification shall grant Sellers, its representatives and consultants
necessary reasonable rights of access to the relevant Business Real Property and
Leased Business Real Property to conduct activities in conjunction with the
Environmental Response Action Proposal, unless otherwise stated in the Approval
Notification or thereafter; provided, however, that Sellers shall provide
reasonable prior notice of any dates or times Sellers or its consultants or
representatives plan to access the relevant Business Real Property or Leased
Business Real Property and shall accommodate Purchasers’ schedule to the extent
practicable. In the event Purchaser objects, in whole or in part, to an
Environmental Response Action Proposal, Purchaser shall notify Sellers, in
writing, of its specific disagreement regarding such Environmental Response
Action Proposal and provide an alternative proposal in the Dispute Notification.
Purchaser agrees that its approval of an Environmental Response Action Proposal
shall not be unreasonably withheld. In the event Purchaser fails to approve or
object to the Environmental Response Action Proposal within forty-five (45) days
after its receipt thereof (unless a longer period of time is mutually agreed
upon by the Parties), the Environmental Response Action Proposal shall be deemed
approved.

(f)     In the event Purchaser objects to an Environmental Response Action
Proposal or any portion thereof under Section 14.06(e), Purchaser and Sellers
shall thereafter negotiate in good faith in an attempt to

 

1-NY/2171027.1

69

 


--------------------------------------------------------------------------------



 

reach agreement as to the disputed Environmental Response Action Proposal. In
the event Purchaser and Sellers are unable to resolve the dispute within a
reasonable period of time, the parties shall resolve the dispute in accordance
with their respective rights under this Agreement or applicable Law.

(g)    With respect to any Environmental Response Action, Sellers agree to
provide Purchaser with the following: (i) copies of all work plans, test
results, sampling data, surveys and other data generated by Sellers and its
representatives, promptly upon the availability thereof, but in any event, prior
to submitting the same to any Governmental Authority; (ii) copies of all
material draft reports and final reports, plans and other documents developed
with respect to the Environmental Response Action, including any such materials
to be submitted to any Governmental Authority prior to any such submission;
(iii) an opportunity to meet with Sellers and/or its representatives prior to
and following any substantive communications or meetings with any Governmental
Authority, (iv) the opportunity to attend substantive meetings or
teleconferences with Governmental Authorities (but substantive communications
during such meetings or teleconferences with Governmental Authorities regarding
any Environmental Response Action shall be exclusively by the Sellers); and (v)
an opportunity to timely comment upon the foregoing and any other proposed
material determinations or actions relating to investigative, testing and
remedial actions and the reporting of the same to any Governmental Authority.
Sellers shall provide due consideration to any comments or suggestions provided
by Purchaser.

(h)    Notwithstanding anything to the contrary in this Agreement, Sellers shall
develop and implement the relevant Environmental Response Actions in a manner
that does not materially or unreasonably interfere with the operations at the
relevant Business Real Property or Leased Business Real Property provided that
the operations at the Business Real Property or Leased Business Real Property is
and will continue to be used for the same general purpose (i.e. industrial or
commercial) for which such Business Real Property or Leased Business Real
Property is utilized at the Closing.

(i)     Sellers agree to diligently perform (or direct its consultants to
perform) all Environmental Response Actions in a good and workman-like manner in
accordance with accepted industry practices and standards in compliance with
applicable Environmental Laws and any of the Purchaser’s, the Business
Subsidiaries, or the Businesses’ site-specific health and safety requirements or
policies that are comparable to those which are customary in the industry and
which are provided to the Sellers in writing prior to initiation of any
Environmental Response Action. If Sellers fail to diligently undertake or
implement the Environmental Response Action in a good, workman-like manner and
timely manner and in compliance with its obligations under this Section 14.06,
the Purchaser, upon written notice to Sellers, shall have the right to conduct,
direct, manage, implement and control the relevant Environmental Response Action
provided the procedures in this Section 14.06 shall be complied with,
substituting in each case (other than payment obligations), Purchaser for
Sellers and vice versa.

14.07               Standards For Environmental Response Actions at Business
Real Property. To the extent not prohibited by applicable Governmental
Authorities, Laws (including Environmental Laws) or Environmental Permits,
Sellers and Purchaser agree that the applicable remediation standard for any
Environmental Response Action at a Business Real Property or Leased Business
Real Property shall: (1) be the most reasonable cost-effective method under the
circumstances based upon the assumption that the Business Real Property or
Leased Business Real Property is and will continue to be used for the same
general purpose (i.e. industrial or commercial) for which such Business Real
Property or Leased Business Real Property is utilized at the Closing, (2) not
exceed and shall be consistent with (A) the least stringent requirements of any
applicable Environmental Law, Environmental Permit, or any clean-up standards
promulgated under or required by, pursuant to or by any Environmental Law or
Governmental Authority having jurisdiction over such Environmental Response
Action, (B) any requirement or Order of any Governmental Authority having
jurisdiction over such Environmental Response Action, (C) any relevant
requirements of any relevant Business Real Property Lease, or (D) any
requirements associated with an Environmental Claim or settlement thereof, and
(3) shall be conducted in compliance in all material respects with all
applicable Environmental Laws and Environmental Permits. To the extent necessary
to achieve closure, Purchaser will agree to reasonable deed restrictions or a
Business Real Property and to abide by reasonable requirements (including, but
not limited to, testing, monitoring or maintenance of any engineering or
institutional controls) imposed by any Governmental Authority for the applicable
Business Real Property, in each case, so long as the deed restrictions and such
other requirements do not interfere with the use of the Business Real Property
or adversely impact the value of the Business Real Property provided that the
operations at the Business Real Property is and will continue to be used for the
same general purpose (i.e. industrial or commercial) for which such Business
Real Property is utilized at the Closing, provided further that Sellers shall be
responsible for any costs associated with

 

1-NY/2171027.1

70

 


--------------------------------------------------------------------------------



 

such deed restriction or other requirements. With respect to any Environmental
Response Action at a Business Real Property, the Sellers’ environmental
liability will cease with respect to such matter when Seller obtains and
delivers to Purchaser, a covenant-not-to-sue/final closure letter, no further
action letter or document of similar import with respect to such matter from the
applicable Governmental Authority.

14.08               Continuing Environmental Conditions. Sellers’
indemnification obligation under Section 14.01(a)(iv) for Losses that result
from, arise out of or relate to the period after the Effective Time with respect
to any Release of Hazardous Materials or violations of Environmental Law that
first existed or occurred prior to the Effective Time and continue after the
Effective Time shall not include any such Losses (i) that arise after the date
Purchaser obtains knowledge of such Release or violation in the event and to the
extent Purchaser fails to notify Sellers of such Release or violation with
reasonable promptness; or (ii) to the extent that Purchaser has not taken all
commercially reasonable actions to avoid, minimize and mitigate any such
Liabilities from and after discovery thereof, provided, however with respect to
subsection (ii), (A) Sellers shall be responsible for any reasonable
out-of-pocket expenditures by Purchaser relating to such actions; (B) Purchaser
shall notify Sellers of any such proposed actions prior to undertaking the same
except in an emergency situation that in Purchaser’s good faith judgment
requires an immediate response; and (C) Purchaser shall reasonably cooperate
with Sellers (at Seller’s expense) in connection with any mitigation actions
undertaken by Sellers. Notwithstanding anything to the contrary in this
Agreement and for the avoidance of doubt, Sellers shall be responsible for the
costs of any physical plant or Tangible Personal Property improvements,
enhancements or modifications necessary to mitigate or avoid further accrual of
such Retained Environmental Liabilities or to bring the Business, a relevant
Business Real Property or Leased Business Real Property into compliance with
applicable Environmental Laws, provided, however, that Sellers shall not be
responsible for such costs to the extent the relevant Business Real Property or
Leased Business Real Property was in compliance with Environmental Laws as of
the Closing Date.

14.09               Special Procedures for Seller Warranty Obligations. In the
event of a claim by Purchasers against Sellers with respect to Warranty
Obligations included in the Retained Liabilities (x) representatives of ARM’s
technical and financial warranty representatives (“Seller’s Warranty
Representatives”) and representatives of Purchaser’s technical and financial
warranty representatives (“Purchaser’s Warranty Representatives”) shall
reasonably cooperate in analyzing the underlying Warranty Obligation to assess
the cause of the failure of the product at issue and whether and to what extent
Sellers or other person(s) are responsible for the failure and (y) Purchaser’s
Warranty Representatives shall afford Seller’s Warranty Representatives the
opportunity to participate in all substantive meetings and communications with
respect to the customer that made the claim and any settlement or other
resolution of the claim with such customer. If ARM and Purchaser fail to agree
upon the matters being addressed by their technical and financial warranty
representatives, or to reach a settlement with the customer, either party may
request that an industry expert arbitrate the matter. If they cannot agree on
such an expert within 30 days of such a request by either ARM or Purchaser, an
expert will be chosen by the American Arbitration Association.

14.10               Tax Indemnification with Respect to Restructuring Actions.
Indemnification with respect to Tax items arising out of or incident to
Announced Restructuring Actions, Specified Transaction Restructuring Actions and
Other Transaction Restructuring Actions shall be governed solely by the
provisions of Article XII hereof.

ARTICLE XV

TERMINATION

15.01               Termination. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, only as follows:

(a)

at any time before the Closing, by mutual written agreement of ARM and
Purchaser;

(b)    at any time before the Closing, by ARM or Purchaser, by written notice of
termination (setting forth a reasonable description of the reasons therefor)
given by the terminating party to the non-terminating party, in the event of a
material breach of this Agreement by any Seller (in the event of a termination
by Purchaser) or any Purchaser (in the event of a termination by Seller), if the
breach, if not cured, would, if Purchaser is the terminating party, cause the
condition described in Section 10.01 or 10.02 to not be satisfied, or if ARM is
the terminating party, cause the condition described in Section 11.01 or 11.02
to not be satisfied, and if such breach is capable of being cured, the
non-terminating party fails to cure such breach within 60 days;

 

 

1-NY/2171027.1

71

 


--------------------------------------------------------------------------------



 

 

(c)     at any time before the Closing, by ARM or Purchaser, by written notice
of termination given by the terminating party to the non-terminating party, in
the event that the satisfaction of any condition to the terminating party’s
obligations under this Agreement (as set forth in Article X in the case of
Purchaser as the terminating party or in Article XI in the case of ARM as the
terminating party) becomes impossible, but only if the failure of such condition
to be satisfied is not caused by a breach of this Agreement by the terminating
party; or

(d)    at any time after June 29, 2007, by ARM or Purchaser, by written notice
of termination given by the terminating party to the non-terminating party if
the Closing shall not have occurred on or before such date and such failure to
consummate is not caused by a breach of this Agreement by the terminating party.

15.02               Effect of Termination. If this Agreement is validly
terminated pursuant to Section 15.01, this Agreement will forthwith become null
and void, and there will be no liability or obligation on the part of the
Sellers or Purchasers (or any of their respective officers, directors,
employees, agents or other representatives or Affiliates), except as provided in
the next succeeding sentence and except that the provisions with respect to
expenses in Section 17.04 and confidentiality in Sections 6.09(a)(iii) and
7.05(a)(ii) will continue to apply following any such termination.
Notwithstanding any other provision in this Agreement to the contrary, if this
Agreement is terminated by Purchaser or ARM pursuant to Section 15.01(b) as a
result of (a) fraud or willful misconduct or (b) events or circumstances
occurring prior to the date hereof, then Sellers (in the event of a termination
by Purchasers) shall promptly pay to Purchaser or Purchaser (in the event of a
termination by ARM) shall promptly pay to ARM, all costs and expenses incurred
by Purchaser and its Affiliates or ARM and its Affiliates, as applicable
(including reasonable fees and expenses of attorneys, accountants and other
experts) in connection with this Agreement and the transactions contemplated
hereby.

ARTICLE XVI

DEFINITIONS

16.01               Definitions. As used in this Agreement, the following
defined terms shall have the meanings indicated below:

“Actions or Proceedings” means any action, suit, proceeding, arbitration,
investigation or audit by any Person or Governmental Authority.

“ADT” means AD Tech Co. Ltd., a joint venture organized under the laws of Korea
between Arvin International and DongWon.

“ADT Shares” means 336,000 shares of the issued and outstanding capital stock of
ADT held by Arvin International.

“AEI” means Arvin Exhaust India Private Ltd., a joint venture organized under
the laws of India between Arvin International and Asia Investments.

“AEI Shares” means the shares of the issued and outstanding capital stock of AEI
held by Arvin International.

“AESRO” means Arvin Exhaust, s.r.o., a joint venture organized under the laws of
the Czech Republic between ARM and Karsit.

“AESRO Shares” means the shares of the issued and outstanding capital stock of
AESRO held by ARM.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with, that Person.
For the purposes of this definition, “control” (including with correlative
meanings, the terms “controlling”, “controlled by”, and “under common control
with”) as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through ownership of voting securities or by contract or
otherwise. Notwithstanding the foregoing, no Person shall be deemed an Affiliate
of ARM or Purchaser by reason of such Person’s ownership of or voting power with
respect to ARM’s or Purchaser’s voting securities.

 

 

1-NY/2171027.1

72

 


--------------------------------------------------------------------------------



 

 

“Agreement” means this Purchase Agreement, the Transfer Instruments, the Foreign
Signing Instruments, the Exhibits and the Disclosure Schedule and the
certificates delivered in connection herewith, as the same may be amended from
time to time in accordance with the terms hereof.

“Allocation Statement” has the meaning ascribed to it in Section 3.04.

“Announced Restructuring Actions” has the meaning ascribed to it in Section
16.01(f) of the Disclosure Schedule.

“Approved Cash” means all amounts of cash that the Purchaser has requested ARM
to cause to remain in specified bank accounts of specified Business Subsidiaries
following the Closing.

“ARM” has the meaning ascribed to it in the recitals to this Agreement.

“ARMCo” means ArvinMeritor Receivables Corporation, a Delaware corporation and a
wholly-owned subsidiary of ArvinMeritor, Inc.

“ARMCo Receivables” means ARMCo’s right, title and interest in and to all
receivables consisting of obligations of obligors to pay for merchandise sold or
services rendered by certain Sellers arising from the Business that have been
sold by such Sellers to ARMCo pursuant to that certain Amended and Restated
Purchase and Sale Agreement dated as of September 27, 2001 among Seller and
certain of its Affiliates, as Originators, and ARMCo as Buyer, to the extent the
receivables remain unpaid at the Closing.

“ARMCo Receivables Agreement” means the ARMCo Receivables Agreement and Bill of
Sale containing the terms set forth on Exhibit B and in form and substance
reasonably acceptable to the parties hereto.

“ARMCo Receivables Amount” means the dollar amount of the ARMCo Receivables,
determined in accordance with Seller’s Principles and Procedures, as shown on
the Final Statement.

“ARM OE” means ArvinMeritor OE, LLC, a limited liability company organized under
the laws of Delaware.

“ARM SJ” means ArvinMeritor SeJong, LLC, a joint venture organized under the
laws of the Delaware between ARM OE and SeJong America.

“Arvin International” means Arvin International Holdings LLC, a limited
liability company organized under the laws of Delaware.

“ArvinMeritor Trademarks and Logos” means any trade names, trademarks,
identifying logos or service marks employing the words “ArvinMeritor,” “Arvin,”
“Meritor” or any part or variation of such word or anything confusingly similar
thereto or any other trade names, trademarks, identifying logos or service marks
owned by ARM or any of its Affiliates or predecessors but does not include the
trademarks and logos listed in Section 2.01(a)(vii) of the Disclosure Schedule.

“ASI” means Arvin Sango, Inc., a joint venture organized under the laws of
Indiana between ARM and Sango.

“ASI Shares” means 1,333 shares of the issued and outstanding capital stock of
ASI held by ARM.

“Asia Investments” means Asia Investments Private Limited, a limited company
organized under the laws of India.

“Asset Seller Benefit Plan” has the meaning ascribed to it in Section 4.14.

“Asset Seller Books and Records” has the meaning ascribed to it in Section
2.01(a).

“Asset Seller Contracts” has the meaning ascribed to it in Section 2.01(a).

“Asset Seller Licenses” has the meaning ascribed to it in Section 2.01(a).

“Asset Seller Personal Property Leases” has the meaning ascribed to it in
Section 2.01(a).

 

 

1-NY/2171027.1

73

 


--------------------------------------------------------------------------------



 

 

“Asset Seller Real Property” has the meaning ascribed to it in Section 2.01(a).

“Asset Seller Real Property Leases” has the meaning ascribed to it in Section
2.01(a).

“Asset Seller Subs” means the direct and indirect Subsidiaries of ARM identified
as asset sellers in Section 16.01(a) of the Disclosure Schedule.

“Asset Seller Tangible Personal Property” has the meaning ascribed to it in
Section 2.01(a).

“Asset Seller Tenant Security Deposits” has the meaning ascribed to it in
Section 2.01(a).

“Asset Sellers” means collectively ARM and the Asset Seller Subs.

“Assets and Properties” of any Person means all assets and properties of every
kind, nature, character and description (whether real, personal or mixed,
whether tangible or intangible, whether absolute, accrued, contingent, fixed or
otherwise and wherever situated), including the goodwill related thereto, owned
or leased by such Person, including cash, cash equivalents, Investment Assets,
accounts and notes receivable, chattel paper, documents, instruments, general
intangibles, real estate, equipment, inventory, goods and Intellectual Property.

“Assignment Instruments” has the meaning ascribed to it in Section 3.02.

“Associate” means, with respect to any Person, (1) any corporation or other
business organization of which such Person is an officer or partner or is the
beneficial owner, directly or indirectly, of ten percent (10%) or more of any
class of equity securities, (2) any trust or estate in which such Person has a
substantial beneficial interest or as to which such Person serves as a trustee
or in a similar capacity and (3) any relative or spouse of such Person, or any
relative of such spouse, who has the same home as such Person.

“Assumed Liabilities” has the meaning ascribed to it in Section 2.02(a).

“Assumption Agreement” has the meaning ascribed to it in Section 3.02.

“Base ARMCo Receivables Purchase Price” means the amount indicated in the Final
Pre-Closing Certificate.

“Base Business Asset and Transferred Interests Purchase Price” means an amount
equal to the Base Total Purchase Price less the Base ARMCo Receivable Purchase
Price.

“Base Total Purchase Price” has the meaning ascribed to it in Section 3.01.

“Benefit Plan” means any Plan, existing at the Closing Date or prior thereto,
established or to which contributions have at any time been made by any Business
Subsidiary, any Seller or any predecessor of any of the foregoing for the
benefit of any employee of the Business (or their dependents or beneficiaries),
or under which any employee, former employee, director, agent or independent
contractor of any Business Subsidiary, any Seller or any Affiliate thereof or
any beneficiary thereof is covered, is eligible for coverage or has benefit
rights.

“Bill of Sale and Assignment Agreement” has the meaning ascribed to it in
Section 3.02.

“Books and Records” means all files, documents, instruments, papers, books and
records relating to the Business, including financial statements, Tax Returns
and related work papers and letters from accountants, budgets, pricing
guidelines, ledgers, journals, deeds, title policies, minute books, stock
certificates and books, stock transfer ledgers, customer lists, computer data
files, operating data and plans and environmental studies and plans, in each
case, including any amendments, supplements or modifications thereto.

“Brazil Lease” means the Lease Agreement containing the terms set forth on
Exhibit C and in form and substance reasonably acceptable to the parties hereto

“Brazil Services Agreement” means the Services Agreement containing the terms
set forth on Exhibit D and in form and substance reasonably acceptable to the
parties hereto

“Business” has the meaning ascribed to it in the recitals to this Agreement.

 

 

1-NY/2171027.1

74

 


--------------------------------------------------------------------------------



 

 

“Business Assets” has the meaning ascribed to it in Section 2.01(a).

“Business Benefit Plans” has the meaning ascribed to it in Section 4.14.

“Business Combination” means, with respect to any Person, (i) any merger,
acquisition, consolidation or combination to which such Person is a party, (ii)
any sale, dividend, split or other disposition of any capital stock or other
equity interests of such Person, (iii) any tender offer (including a
self-tender), exchange offer, recapitalization, liquidation, dissolution or
similar transaction, (iv) any sale, dividend or other disposition of all or a
material portion of the Assets and Properties of such Person other than Excluded
Assets or (v) the entering into of any agreement or understanding, or the
granting of any rights or options, with respect to any of the foregoing.

“Business Contracts” means collectively, all Contracts (other than Business Real
Property Leases, the Business Personal Property Leases and accounts receivable)
to which any Business Subsidiary is a party together with the Asset Seller
Contracts.

“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.

“Business Employees” has the meaning ascribed to it in Section 9.01.

“Business Intellectual Property” has the meaning ascribed to it in Section 4.17.

“Business Licenses” means collectively, all Licenses (including Environmental
Permits) of the Business Subsidiaries together with the Asset Seller Licenses.

“Business Material Adverse Effect” means any event or development which,
individually or together with other such events or developments, could
reasonably be expected to result in a material adverse effect on the Condition
of the Business; provided, however, that any adverse effect on the Condition of
the Business resulting from any events or developments that are generally
applicable to and arise or result from (i) the industries and markets in which
the Business is conducted, (ii) general economic, political or financial market
conditions in any relevant jurisdiction or market, or (iii) changes after the
date of this Agreement in any applicable Law or in the interpretation of any
applicable Law, in the case of each of the clauses (i), (ii) and (iii) which do
not have a materially disproportionate effect on any Business Subsidiary,
Business Assets or Assumed Liabilities, shall be excluded from the determination
of whether a Business Material Adverse Effect has occurred or would be
reasonably expected to occur; and provided, further, that any adverse effect on
the Condition of the Business resulting from (a) the announcement of the sale of
the Business, or (b) acquisition of the Transferred Interests, Business Assets
or Assumed Liabilities by Purchasers hereunder.

“Business Personal Property Leases” means collectively, all (A) the leases or
subleases of tangible personal property as to which any Business Subsidiary is
the lessor or sublessor, (B) the leases of tangible personal property as to
which any Business Subsidiary is the lessee or sublessee, together with any
options to purchase the underlying property, and (C) the Asset Seller Personal
Property Leases.

“Business Real Property” has the meaning ascribed to it in Section 4.15(a).

“Business Real Property Leases” has the meaning ascribed to it in Section 4.15.

“Business Subsidiaries” means collectively the Transferred Subsidiaries and the
Secondary Subsidiaries and, for the purposes of Sections 4.01, 4.05, 4.06, , the
first sentence of 4.09, 4.11 (a) and 4.20, the Joint Ventures.

“Business Tangible Personal Property” means all furniture, fixtures, equipment,
machinery and other tangible personal property (other than inventory and
vehicles) of the Business Subsidiaries used or held for use together with the
Asset Seller Tangible Personal Property.

“Chase Credit Facility” means the Credit Agreement, dated as of June 23, 2006,
among ArvinMeritor, Inc. and ArvinMeritor Finance Ireland, collectively as
borrowers, and JPMorgan Bank, National Association, as the administrative agent
for its benefit and the benefit of the “Holders of Secured Obligation (as
defined therein), as amended.

 

 

1-NY/2171027.1

75

 


--------------------------------------------------------------------------------



 

 

“Check the box election” means an election regarding entity classification under
the Treasury Regulations under Section 7701 of the Code.

“China Interests” means the equity interests in the following companies held by
one of the Sellers: ArvinMeritor Light Vehicle Systems (Chongquing) Co., Ltd,
ArvinMeritor Light Vehicle Systems (Shanghai) Co., Ltd., ArvinMeritor Light
Vehicle Systems Parts (Shanghai) Co., Ltd. and ArvinMeritor Light Vehicle
Systems (Yantai) Co., Ltd.

“Claim Notice” means written notification pursuant to Section 14.03(a) of a
Third Party Claim as to which indemnity under Section 14.01 or 14.02 or Article
XII is sought by an Indemnified Party, enclosing a copy of all papers served, if
any, on the Indemnified Party.

“Closing” has the meaning ascribed to it in Section 3.02.

“Closing Date” means the date on which the Closing occurs, which date shall be
either (a) the fifth Business Day after the day on which the last of the
consents, approvals, actions, filings, notices or waiting periods described in
or related to the filings described in Sections 10.05 and 10.06 and Section
11.05 has been obtained, made or given or has expired, as applicable, or (b)
such other date as Purchaser and ARM mutually agree upon in writing.

“Closing Statement” has the meaning ascribed to it in Section 3.03(a).

“Closing Working Capital” has the meaning ascribed to it in Section 3.03(a).

“Code” means the Internal Revenue Code of 1986, as amended, and the rules and
regulations promulgated thereunder.

“Collective Bargaining Agreements” has the meaning ascribed to it in Section
4.18.

“Condition of the Business” the condition (financial or otherwise), or results
of operations, or the Assets and Properties, or Liabilities, of the Business.

“Consents” means waivers, authorizations, assignments and other approvals or
other actions that are required in connection with the consummation of the
transactions contemplated by this Agreement.

“Contract” means any agreement, lease, license, evidence of Indebtedness,
mortgage, indenture, security agreement or other contract (whether written or
oral).

“Covered Losses” has the meaning ascribed to it in Section 14.01(b).

“Current Assets” means, without duplication that portion of the Business Assets
which are current assets plus the current assets of the Business Subsidiaries
(excluding inter-company balances to or from ARM and its Affiliates and Tax
assets), all determined in accordance with Practices and Procedures and as
adjusted by the Working Capital Adjustments.

“Current Liabilities” means, without duplication that portion of the Assumed
Liabilities which are current liabilities plus the current liabilities of the
Business Subsidiaries (excluding liabilities for Taxes, both current and
deferred, and inter-company balances to or from ARM and its Affiliates and
excluding any portion of the German Pension Liability and the Specified Retained
Liabilities Amount that would otherwise be included as a current liability), all
determined in accordance with Principles and Procedures and as adjusted by the
Working Capital Adjustments.

“Debt and Expenses” means (i) all Indebtedness of any Business Subsidiary, (ii)
any contra-receivable associated with any factoring or similar programs other
than ARMCo Receivables, (iii) all costs and expenses incurred or to be incurred
by any Business Subsidiary, or with respect to which any Business Subsidiary is
or becomes liable, in connection with the negotiation, execution or delivery of
this Agreement or the Operative Agreements or the consummation of the
transactions contemplated hereby or thereby, (iv) 50% of the filing and notice
fees contemplated by Section 6.02 and (v) Third Party Guarantee Obligations to
the extent required under GAAP to be included as a liability on the balance
sheet of a Business Subsidiary.

“Debt and Expenses Reduction Amount” has the meaning ascribed to it in Section
6.14(d).

 

 

1-NY/2171027.1

76

 


--------------------------------------------------------------------------------



 

 

“Debt Commitment Letter” has the meaning ascribed to it in Section 5.08(a).

“Debt Financing” has the meaning ascribed to it in Section 5.08(a).

“Deficit Amount” has the meaning ascribed to it in Section 3.03(d).

“Deductible” has the meaning ascribed to it in Section 14.01(b).

“Designee” means any Affiliate of Purchaser which is designated by Purchaser to
acquire any portion of the Transferred Interests or Business Assets.

“Disclosure Schedule” means the schedules delivered to Purchaser by or on behalf
of the Business Subsidiaries and the Sellers, containing all lists,
descriptions, exceptions and other information and materials as are required to
be included therein pursuant to this Agreement. The Disclosure Schedule shall be
arranged in sections corresponding to each Section and subsection of this
Article IV. Each exception to a representation and warranty set forth in the
Disclosure Schedule shall qualify the specific representation and warranty which
is referenced in the applicable section of the Disclosure Schedule and will be
deemed to qualify other sections of Article IV in the Disclosure Schedule, other
than Sections 4.05, 4.08, the first sentence of 4.09, 4.12, 4.20, 4.28 and 4.31,
to the extent that such deemed qualification is readily apparent to apprise
Purchaser that such disclosure is applicable to other sections of Article IV of
the Disclosure Schedule.

“Dispute Period” means the period ending thirty (30) calendar days following
receipt by an Indemnifying Party of either a Claim Notice or an Indemnity
Notice.

“Dollars” (whether or not capitalized) or “$” means dollars of the United States
of America.

“DongWon” means DongWon Precision Ind. Co. Ltd., a corporation organized under
the laws of Korea.

“Effective Time” means the close of business on the day immediately preceeding
the Closing Date.

“Employees” has the meaning ascribed to it in Section 4.21.

“Environment” means all air, surface water, groundwater, or land, including land
surface or subsurface, including all fish, wildlife, biota and all other natural
resources.

“Environmental Claim” means any and all administrative or judicial actions,
suits, orders, claims, liens, notices, notices of violations, investigations,
complaints, requests for information, proceedings, or other communication,
whether criminal or civil, pursuant to or relating to any applicable
Environmental Law by any person (including any Governmental Authority, private
person and citizens’ group) based upon, alleging, asserting, or claiming any
actual or potential (i) violation of or liability under any Environmental Law,
(ii) violation of any Environmental Permit, or (iii) liability for investigatory
costs, cleanup costs, removal costs, remedial costs, response costs, natural
resource damages, property damage, personal injury, fines, or penalties arising
out of, based on, resulting from, or related to the presence, Release, or
threatened Release of, or any exposure of any Person to any Hazardous Materials
at any location, including but not limited to any off-Site location to which
Hazardous Materials or materials containing Hazardous Materials were sent for
handling, storage, treatment, or disposal.

“Environmental Clean-up Site” means any location which is listed or proposed for
listing on the National Priorities List, the Comprehensive Environmental
Response, Compensation and Liability Information System, or on any similar state
list of sites requiring investigation or cleanup, or which is the subject of any
pending or threatened action, suit, proceeding, or investigation related to or
arising under any Environmental Law.

“Environmental Law” means any and all federal, state, local, provincial and
foreign, civil and criminal laws, statutes, ordinances, orders, common law,
codes, rules, regulations, Environmental Permits, policies, guidance documents,
judgments, decrees, injunctions, or agreements of or with any Governmental
Authority applicable to the Business Assets or the Assets and Properties of the
Business Subsidiaries, relating to the protection of health and the Environment,
worker health and safety, and/or governing the handling, use, generation,
treatment, storage, transportation, disposal, manufacture, distribution,
formulation, packaging, labeling, Release or exposure of Hazardous Materials,
including: the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Comprehensive
Environmental

 

1-NY/2171027.1

77

 


--------------------------------------------------------------------------------



 

Response, Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Hazardous
Material Transportation Act 49 U.S.C. § 1801 et seq.; the Federal Insecticide,
Fungicide and Rodenticide Act 7 U.S.C. § 136 et seq.; the Resource Conservation
and Recovery Act of 1976 (“RCRA”), 42 U.S.C. § 6901 et seq.; the Toxic
Substances Control Act, 15 U.S.C. § 2601 et seq.; the Occupational Safety &
Health Act of 1970, 29 U.S.C. § 651 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. § 2701 et seq.; and the state and foreign analogies thereto, all as
amended or superseded from time to time prior to the Closing Date.

“Environmental Permit” means any federal, state, local, provincial, or foreign
permits, licenses, approvals, consents or authorizations required by any
Governmental Authority under or in connection with any Environmental Law and
includes any and all orders, consent orders or binding agreements issued or
entered into by a Governmental Authority under any applicable Environmental Law.

“Equity Commitment Letter” has the meaning ascribed to it in Section 5.08(a).

“Equity Financing” has the meaning ascribed to it in Section 5.08(a).

“Equity Sellers” means collectively ARM and the Equity Seller Subs.

“Equity Seller Subs” means collectively the Joint Venture Sellers and the direct
and indirect Subsidiaries of ARM identified as equity sellers in Section
16.01(a) of the Disclosure Schedule.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any Person who is, or at any time was, a member of a
controlled group (within the meaning of Section 412(n)(6) of the Code) that
includes, or at any time included, the Seller or any Affiliate thereof, or any
predecessor of any of the foregoing.

“ETA” means Excise Tax Act (Canada)

“Excluded Assets” has the meaning ascribed to it in Section 2.01(b).

“Excluded Intercompany Payables” means any intercompany accounts that are unpaid
as of the Closing between the Business Subsidiary, on the one hand, and ARM or
its Affiliates (other than the Business Subsidiaries), on the other hand.

“Final ARMCo Receivables Purchase Price” has the meaning ascribed to it in
Section 3.02.

“Final Business Assets and Transferred Interests Purchase Price” shall be an
amount equal to the Final Total Purchase Price less the Final ARMCo Receivables
Purchase Price.

“Final Receivables Purchase Price” means the amount equal to the ARMCo
Receivables Amount shown on the Final Statement.

“Final Working Capital” has the meaning ascribed to it in Section 3.03(d).

“Financial Statement Date” means October 1, 2006.

“Financial Statements” has the meaning ascribed to it in Section 4.08.

“Financing” has the meaning ascribed to it in Section 5.08(a).

“Financing Commitments” has the meaning ascribed to it in Section 5.08(a).

“Foreign Benefit Plans” has the meaning ascribed to it in Section 4.14.

“Foreign Competition Laws or Regulations” means any foreign antitrust or
competition Law.

“GAAP” means U.S. generally accepted accounting principles, consistently applied
throughout the periods involved.

“German Pension Liability” has the meaning ascribed to it in Section 2.02(a).

 

 

1-NY/2171027.1

78

 


--------------------------------------------------------------------------------



 

 

“German Pension Purchase Price Reduction Amount” means $15,920,000, as adjusted
in accordance with Section 9.03.

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision thereof.

“GST” means the goods and services taxes imposed under Part IX of the ETA.

“Hazardous Material” means petroleum, petroleum hydrocarbons or petroleum
products, petroleum by-products, radioactive materials, mold, asbestos or
asbestos-containing materials, gasoline, diesel fuel, pesticides, radon, urea
formaldehyde, lead or lead-containing materials, polychlorinated biphenyls; and
any other chemicals, materials, substances or wastes in any amount or
concentration which are defined as or included in the definition of “hazardous
substances,” “hazardous materials,” “hazardous wastes,” “extremely hazardous
wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic pollutants,”
“pollutants,” “regulated substances,” “solid wastes,” or “contaminants” or words
of similar import, under any Environmental Law or any other substance which is
regulated under or for which liability can be imposed under Environmental Laws
as in effect on the Closing Date.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“HSR Filing” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended premerger notification filing.

“Income Tax” means a Tax based on net income or profits, or for which one of two
or more alternative bases is based on net income or profits (regardless of which
basis applies with respect to a particular period).

“Income Tax Return” means a Tax Return with respect to Income Taxes.

“Indebtedness” of any Person means, without duplication, all obligations of such
Person (i) for borrowed money, (ii) evidenced by notes, bonds, debentures or
similar instruments, (iii) for the deferred purchase price of goods or services
(other than trade payables or accruals incurred in the Ordinary Course), and
(iv) under capital leases.

“Indemnified Party” means any Person claiming indemnification under any
provision of Article XIV.

“Indemnifying Party” means any Person against whom a claim for indemnification
is being asserted under any provision of Article XIV.

“Indemnity Notice” means written notification pursuant to Section 14.02(c) of a
claim for indemnity under Article XIV by an Indemnified Party, specifying the
nature of and basis for such claim, together with the amount or, if not then
reasonably ascertainable, the estimated amount, if determinable, determined in
good faith, of such claim; provided, however, that the failure to determine or
determine adequately the amount or estimated amount of any claim shall in no way
limit the rights of an Indemnified Party pursuant to Article XIV.

“Independent Aftermarket” means the market composed of purchasers of systems,
equipment and components to be used in servicing and repair of vehicle exhaust
or emission technology systems or components but excluding the OE Market and the
OES Market.

“Independent Expert” has the meaning ascribed to it in Section 3.03(c).

“India ITA” means the India Income Tax Act, 1961.

“Intellectual Property” means all tangible and intangible (i) discoveries and
inventions (whether patentable or unpatentable and whether or not reduced to
practice), patents, patent applications (whether filed or in preparation for
filing) and statutory invention registrations, including reissues, divisions,
continuations, continuations in part, utility model, certificate of invention,
design patents, extensions and reexaminations thereof, all rights therein
provided by international treaties or conventions, and all improvements thereto
(collectively “Patents”), (ii) trademarks, service marks, trade dress, logos,
trade names, corporate names and other source

 

1-NY/2171027.1

79

 


--------------------------------------------------------------------------------



 

identifiers (whether or not registered) including all common law rights, and
registrations and applications for registration (either filed or in preparation
for filing) thereof, all rights therein provided by international treaties or
conventions and all reissues, extensions and renewals of any of the foregoing
(collectively “Trademarks”), (iii) electronic addresses and passwords, including
Internet uniform resource locators, Internet domain names, and registrations and
applications or reservations for registration thereof, and any other similar
rights and all content embodied in all World Wide Web sites and World Wide Web
pages found at such uniform resource locators to the extent Sellers own or have
Contract rights to use or transfer, (iv) all copyrightable works, copyrights
(whether or not registered) and registrations and applications for registration
thereof, translations, adaptations, derivations, and combinations thereof,
website content, documentation, advertising copy, marketing materials,
specifications, drawings, graphics, and recordings, and all rights therein
provided by international treaties or conventions, and all extensions and
renewals of any of the foregoing (collectively “Copyrights”), (v) products,
confidential and proprietary information, trade secrets, know-how (whether
patentable or unpatentable and whether or not reduced to practice), methods,
processes, and techniques, formulas, technology, tools, research and development
information, ideas, technical data, designs, drawings and specifications,
supplier or customer lists, pricing and cost information, business and marketing
data, plans, and proposals, and all licenses or other rights to use any
technical information, (vi) computer software, data and documentation (including
data collected from, through or otherwise by means of the Internet), in each
case whether or not copyrightable, databases, and any and all software
implementations of algorithms, specifications, models and methodologies, whether
in source code or object code, design documents, operating systems, flow-charts,
user manuals and training materials relating thereto and any translations,
compilations, arrangements, adaptations, and derivative works thereof
(collectively “Software”) and any other proprietary rights relating to any item
described in the immediately preceding clauses (i) through (vi), including
associated goodwill, remedies against infringements thereof and rights of
protection of an interest therein under the Laws of all jurisdictions, and (vii)
copies and tangible embodiments of any item described in the immediately
preceding clauses (i) through (vii).

“Investment Assets” means all debentures, notes and other evidences of
Indebtedness, stocks, securities (including rights to purchase and securities
convertible into or exchangeable for other securities), interests in joint
ventures and general and limited partnerships, mortgage loans and other
investment or portfolio assets owned of record or beneficially by any Business
Subsidiary.

“Investor” has the meaning ascribed to it in Section 5.08(a).

“IRS” means the United States Internal Revenue Service.

“ITA” means the Income Tax Act (Canada).

“Joint Venture Interests” means collectively the ASI Shares, the AESRO Share,
the ADT Shares, the AEI Shares and the SeJong Interests.

“Joint Venture Partners” means collectively Sango, Karsit, DongWon, Asia
Investments and Sejong America.

“Joint Venture Sellers” means ARM and the direct and indirect Subsidiaries of
ARM identified as joint venture equity sellers in Section 16.01(a) of the
Disclosure Schedule.

“Joint Ventures” means collectively, ASI, AESRO, ADT, AEI and ARM SJ.

“Karsit” means Karsit s.r.o., a corporation organized under the laws of Czech
Republic.

“Knowledge of Purchaser” or any similar phrase means, with respect to any fact
or matter, the actual knowledge of Lee Gardner, William H. Wangerin, J.B. Cherry
and Kenneth C. Brown.

“Knowledge of Seller” or any similar phrase means, with respect to any fact or
matter, the actual knowledge of Vernon Baker, Russell Carter, Jack Crable, Nick
Exton, Mary Lehmann, Saad Malik, Rakesh Sachder, Craig Schmitter, Hans-Michael
Stracke, Ted Wells, Peter Donnelly, Buddy Wacaser and Rich Greb, together with
such knowledge that such Persons would obtain after reasonable inquiry of Tony
Addington, Michael Bleidt, Manfred Braun, Craig Brown, Brian Fitch, Rob Guy,
Steve Scgalski, Gary Strickland, Darlene Tetzlaff, Randy Wacaser and John
Williams concerning the existence of the fact or matter in question but
otherwise does not include imputed knowledge.

 

 

1-NY/2171027.1

80

 


--------------------------------------------------------------------------------



 

 

“Known Warranty Obligations” means the Warranty Obligations described on
Schedule 4.30(a) of the Disclosure Schedule.

“Laws” means all laws, statutes, rules, regulations, orders, ordinances and
other pronouncements having the effect of law of the United States, any foreign
country or any domestic or foreign state, county, city or other political
subdivision thereof.

“Lender” has the meaning ascribed to it in Section 5.08(a).

“Liabilities” means all Indebtedness, obligations and other liabilities of any
kind, character or description whatsoever of a Person whether absolute, accrued,
contingent, known or unknown, asserted or unasserted, fixed or otherwise, or
whether due or to become due.

“License Agreements” means the License Agreements containing the terms set forth
on Exhibit E and in form and substance reasonably acceptable to the parties
hereto

“Licensed Intellectual Property” has the meaning ascribed to it in Section 4.17.

“Licenses” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted or issued by any Governmental Authority.

“Liens” means any mortgage, pledge, assessment, security interest, lease, lien,
option, right or first refusal, encroachment, claim, levy, charge or other
encumbrance of any kind, or any conditional sale Contract, title retention
Contract or other Contract to give any of the foregoing.

“Loss” means any and all damages, fines, fees, Taxes, penalties, deficiencies,
losses and expenses, including, interest, reasonable expenses of investigation,
court costs, reasonable fees and expenses of attorneys, accountants and other
experts or other expenses of litigation or other proceedings or of any claim,
default or assessment (such fees and expenses to include, all reasonable fees
and expenses, including, fees and expenses of attorneys, incurred in connection
with (i) the investigation or defense of any Third Party Claims or (ii)
asserting or disputing any rights under this Agreement against any party hereto
or otherwise.

“Mexico Supply Agreement” means the Supply Agreement containing the terms set
forth on Exhibit F and in form and substance reasonably acceptable to the
parties hereto

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
4001(a)(3) of ERISA with respect to which the Seller or any ERISA Affiliate has
an obligation to contribute or has or could have withdrawal liability under
Section 4201 of ERISA.

“Note” has the meaning ascribed to it in Section 3.01(a).

“Notice of Objection” has the meaning ascribed to it in Section 3.03(b).

“OE Market” means the market composed of original equipment manufacturers
purchasing systems, equipment and components to be used by them in the original
manufacture of exhaust or emission technology systems or components

“OES Market” means the market composed of original equipment manufacturers and
their dealers purchasing systems, equipment and components to be used in the
servicing and repair of vehicle exhaust or emission technology systems or
components.

“Operative Agreements” means the ARMCo Receivables Agreement, the Transition
Services Agreement, the License Agreement, the Brazil Lease, the Brazil Services
Agreement and the Mexico Supply Agreement, and any support or other agreements
to be entered into between a Seller and a Purchaser, as contemplated by, and in
connection with, the transactions contemplated by this Agreement.

“Option” with respect to any Person means any security, right, subscription,
warrant, option, “phantom” stock right or other Contract that gives the right to
(i) purchase or otherwise receive or be issued any shares of capital stock or
other equity interests of such Person or any security of any kind convertible
into or exchangeable or exercisable for any shares of capital stock or other
equity interests of such Person or (ii) receive any benefits or rights similar
to any rights enjoyed by or accruing to the holder of shares of capital stock or
other equity

 

1-NY/2171027.1

81

 


--------------------------------------------------------------------------------



 

interests of such Person, including, any rights to participate in the equity,
income or election of directors or officers of such Person.

“Order” means any writ, judgment, decree, injunction or similar order of any
Governmental Authority (in each such case whether preliminary or final).

“Ordinary Course” means, with respect to any action taken by any person, any
action that is (i) consistent with the past practices of such person and in the
normal day-to-day operations of such Person and (ii) not required to be
authorized by the board of directors or other governing body of such Person.

“Other Joint Venture Interests” has the meaning ascribed to it in Section 4.02.

“Other Transaction Restructuring Actions” means the actions listed in Section
16.01(g) of the Disclosure Schedule.

“Permitted Lien” means (i) any Lien for Taxes not yet due or payable for which
no fees, penalties or interest are owed, (ii) any mechanic’s lien or other
statutory lien arising by operation of law which is not yet due and payable, and
with respect to which no related Contract or Lease is in default, or with
notice, lapse of time or both would be in default, (iii) any landlord’s
possessory lien arising by operation of law or under a Lease, and with respect
to which such Lease is not in default or with notice, lapse of time or both
would be in default, (iv) any minor imperfection of title or similar Lien which,
individually or in the aggregate with other such Liens, does not impair the
value or marketability of the property subject to such Lien or interfere with
the use of such property in the conduct of the Business and which do not secure
obligations for money borrowed, (v) items listed in Section 4.15(b)(i) of the
Disclosure Schedule, (vi) zoning, public highways and roads, building and use
restrictions, easements and other matters of record, and those items that would
be disclosed by a current and accurate survey of the Asset Seller Real Property
or the real property subject to the Asset Seller Real Property Leases provided
that such matters are not violated by the operation of the Business and do not
affect the marketability, value or use of the Asset Seller Real Property or the
real property subject to the Asset Seller Real Property Leases, and (viii) in
the case of the Joint Venture Interests, the rights of the Joint Venture
Partners provided for in the joint venture documents that have been made
available to Purchaser.

“Permitted Section 338 Elections” means Section 338(g) Elections with respect to
the acquisitions of the Transferred Interests in (or the indirect acquisition of
the interests of) any of the Business Subsidiaries other than ArvinMeritor
Emissions Technologies Spartanburg, Inc. and entities disregarded for United
States federal income tax purposes.

“Permitted Tax Act” means the making of any Permitted Section 338(g) Election,
the making of the Canadian tax elections described in Section 6.20.

“Person” means any natural person, corporation, general partnership, limited
partnership, limited liability company or partnership, proprietorship, other
business organization, trust, union, association or Governmental Authority.

“Plan” means any bonus, incentive compensation, deferred compensation, pension,
profit sharing, retirement, stock purchase, stock option, stock ownership, stock
appreciation rights, phantom stock, leave of absence, layoff, vacation, day or
dependent care, legal services, cafeteria, life, health, accident, disability,
workmen’s compensation or other insurance, severance, separation or other
employee benefit plan, practice, policy or arrangement of any kind, whether
written or oral, or whether for the benefit of a single individual or more than
one individual including any “employee benefit plan” within the meaning of
Section 3(3) of ERISA.

“Post-Closing Period” means any taxable period or portion thereof beginning
after the Closing Date. If a taxable period begins on or before the Closing Date
and ends after the Closing Date, then the portion of the taxable period that
begins on the day following the Closing Date shall constitute a Post-Closing
Period.

“Pre-Closing Period” means any taxable period or portion thereof that is not a
Post-Closing Period.

“Principles and Procedures” means GAAP compliant accounting methods, polices,
practices and procedures, including classification and estimation methodology,
used by Sellers for the Business.

 

 

1-NY/2171027.1

82

 


--------------------------------------------------------------------------------



 

 

“Product Liability Obligations” means all Liabilities (other than Warranty
Obligations) for damage or injury to Person (including death) or damage to
property (including loss of the use thereof) under any theory whatsoever
(whether negligence, breach of express or implied warranty, strict liability,
violation of Laws or other) arising from any products designed, manufactured,
assembled, sold or distributed or services provided any Person, except Product
Liability Obligations shall not include Warranty Obligations.

“Purchase Price” has the meaning ascribed to it in Section 3.01.

“Purchaser” has the meaning ascribed to it in the forepart of this Agreement.

“Purchaser’s Benefit Plan” has the meaning ascribed to it in Section 9.08(b).

“Purchaser DB Plan” has the meaning ascribed to it in Section 9.08(a).

“Purchaser Disclosure Schedule” means the schedules delivered to Sellers by
Purchasers and identified by Purchasers as the Purchaser Disclosure Schedule.

“Purchaser Fundamental Representations” means the representations and warranties
set forth in Sections 5.01, 5.02, 5.06 and 5.07.

“QST” means Quebec sales Tax.

“Recall” means any “recall” or “campaign” or field service action with respect
to the repair or replacement.

“Recall Obligations” means all Liabilities with respect to the repair,
replacement, return, refund, or return of purchase price, or any portion thereof
in respect of (i) any Recall of products manufactured, assembled, sold, or
distributed or services provided by the Business issued by a Governmental
Authority pursuant to applicable Law, (ii) any Recall of products manufactured,
assembled, sold or distributed or services provided by the Business by a
customer to the extent such Liabilities arise pursuant to the express terms of
the applicable Contract, or (iii) any Recall of products manufactured,
assembled, sold or distributed or services provided by the Business, made by a
manufacturer or provider to preserve its commercial reputation or goodwill with
its customers. For the avoidance of doubt, Recall Obligations shall not include
Product Liability Obligations.

“Registered Intellectual Property” has the meaning ascribed to it in Section
4.17.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of a Hazardous
Material into the Environment.

“Relevant Group” has the meaning ascribed to it in Section 4.11(a).

“Required Consents” means the Consents set forth in Section 16.01(b) of the
Disclosure Schedule.

“Required Exhibit Agreements” means the Note, the License Agreements, the ARMCo
Receivables Agreement, the Transitional Services Agreement, the Brazil Lease,
the Brazil Services Agreement and the Mexico Supply Agreement.

“Representatives” has the meaning ascribed to it in Section 6.03.

“Retained Liabilities” has the meaning ascribed to it in Section 2.02(b).

“Restricted Business” means the business of developing, manufacturing, marketing
or selling products or equipment or providing services in connection with
exhaust or emissions technology systems or exhaust or emissions technology
components.

“Restricted Territory” has the meaning ascribed to it in Section 6.10.

“Restructuring Actions” means collectively the Announced Restructuring Actions,
the Specified Transaction Restructuring Actions and the Other Transaction
Restructuring Actions.

“Retained Books and Records” means all minutes books, all books and records
primarily relating to Taxes (other than those relating to the Business Assets or
Assumed Liabilities) or employee benefit matters to the

 

1-NY/2171027.1

83

 


--------------------------------------------------------------------------------



 

extent such Taxes or employee benefit matters are Retained Liabilities, all
books and records as to employees other than Hired Employees, all books and
records required to be retained by Sellers under applicable Law, and all other
books and records to the extent relating to any of the Retained Assets or
Retained Liabilities or any business of Sellers other than the Business other
than any Business Subsidiary’s minute books and books and records relating to
taxes, employees or financial statements.

“Retained Computer Software and Software Licenses” means all computer software
and software licenses listed on attached Schedule 16.01(d).

“Retained Contracts” means all Contracts to which an Asset Seller is a party and
are not related to the Business and the Contracts described on Section 16.01(f)
of the Disclosure Schedule.

“Retained Intellectual Property” means the Intellectual Property described on
Schedule 16.01(e) and all other Intellectual Property not expressly included in
the Acquired Intellectual Property. For clarification, all Intellectual Property
of any Seller or any Affiliate that is used in other operations of any Seller or
any Affiliate constitute Retained Intellectual Property.

“Retained Liabilities” has the meaning ascribed to it in Section 2.02(b).

“Retiree Health Plans” has the meaning ascribed to it in Section 9.04.

“Review Period” has the meaning ascribed to it in Section 3.03(b).

“Sango” means Sango Co. Ltd., a limited company organized under the laws of
Japan.

“Secondary Subsidiary” has the meaning ascribed to it in Section 4.04.

“Section 338(g) Election” means an election under Section 338(g) of the Code or
any corresponding election under state, local or foreign Tax law.

“Section 338(h)(10) Election” means an election under Section 338(h)(10) of the
Code or any corresponding election under state, local or foreign Tax law.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“SeJong Interests” means a 50 percent membership interest in ARM SJ held by
Arvin ARM OE.

“SeJong America” means SeJong America Inc., a corporation organized under the
laws of California.

“Seller Benefit Plans” has the meaning ascribed to it in Section 4.14.

“Seller Bonus Plans” has the meaning ascribed to it in Section 6.13.

“Seller Fundamental Representations” means the representations and warranties
set forth in Sections 4.01, 4.02, 4.03, 4.04, 4.11, the Tax-related
representations and warranties set forth in Annex B, the first sentence of
4.15(b), the first sentence of 4.16, the second sentence of 4.17(a), 4.22, 4.28
and 4.32 (to the extent that such representations and warranties address matters
of the types addressed in the other sections listed in this definition).

“Sellers” means collectively the Asset Sellers and the Equity Sellers.

“Seller DB Plan” has the meaning ascribed to it in Section 9.08(a).

“Site” means any of the real properties currently or previously owned, leased or
operated by: (i) any Business Subsidiary; (ii) any of the Asset Sellers in
connection with the Business or the Business Assets; (iii) any predecessors of
any Business Subsidiary or any of the Asset Sellers in connection with the
Business or the Business Assets; or (iv) any entities previously owned by any
Business Subsidiary or any of the Asset Sellers in connection with the Business
or the Business Assets, in each case, including all soil, subsoil, surface
waters and groundwater thereat.

 

 

1-NY/2171027.1

84

 


--------------------------------------------------------------------------------



 

 

“Special Damages” means and includes lost profits, consequential, incidental,
punitive, diminution in value of investment, exemplary, statutory, special and
indirect damages, but in no event shall include Taxes or interest, penalties or
additional amounts associated with failures to comply with requirements relating
to Taxes, including, without limitation, requirements relating to the filing or
providing of Tax forms and requirements relating to withholding and remittance
of amounts on account of Taxes.

“Specialty Vehicles” means all vehicles in Europe other than passenger cars and
light, medium and heavy duty truck markets. For the avoidance of doubt,
passenger cars do not include two or three wheeled vehicles.

“Specified Retained Liabilities Reduction Amount” means $7.19 million, which is
the aggregate amount of the Liabilities listed in Section 2.02(a)(xii) of the
Disclosure Schedule.

“Specified Transaction Restructuring Actions” has the meaning ascribed to it in
Section 16.01(f) of the Disclosure Schedule.

“Stock Options” has the meaning ascribed to it in Section 9.05.

“Straddle Period” has the meaning ascribed to such term in Section 10.01(c) of
this Agreement.

“Surplus Amount” has the meaning ascribed to it in Section 3.03(d).

“Tangible Personal Property” has the meaning ascribed to it in Section 2.01(a).

“Target Amount” means $226,990,000.

“Tax” or “Taxes” means all federal, state, local or foreign net or gross income,
gross receipts, net proceeds, sales, use, ad valorem, value added, franchise,
bank shares, withholding, payroll, employment, excise, property, enterprise
income, land appreciation, business, deed, stamp, alternative or add-on minimum,
environmental or other taxes, assessments, duties, fees, levies or other
governmental charges of any nature whatever, whether disputed or not, together
with any interest, penalties, additions to tax or additional amounts with
respect thereto.

“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

“Tax Returns” means any returns, reports or statements (including any
attachments thereto and any information returns) required to be filed for
purposes of a particular Tax.

“Third Party Claim” has the meaning ascribed to it in Section 14.04(a).

“Third Party Guarantee Obligations” of any Person means, without duplication,
all obligations of such Person in the nature of guarantees of obligations of any
other Person that is not an Affiliate of such Person (i) for borrowed money,
(ii) evidenced by notes, bonds, debentures or similar instruments, (iii) for the
deferred purchase price of goods or services (other than trade payables or
accruals incurred in the Ordinary Course) and (iv) under capital leases.

“Transfer Instruments” has the meaning ascribed to it in Section 3.02(b).

“Transfer Taxes” means sales, use, excise, transfer, real property transfer
(including transfer tax over real estate), recording, documentary, stamp,
registration, securities transaction, gains, stock transfer, value added and
other similar taxes and fees (including any penalties and interest related
thereto).

“Transferred Benefit Plans” means the Benefit Plans and associated assets and
rights under the plan that are identified on Section 16.01(c) of the Disclosure
Schedule.

“Transferred Employees” has the meaning ascribed to it in Section 9.01(a).

“Transferred Interests” means collectively the Joint Venture Interests and the
equity interests of the other Transferred Subsidiaries identified as Transferred
Interests in Section 4.02 of the Disclosure Schedule.

 

 

1-NY/2171027.1

85

 


--------------------------------------------------------------------------------



 

 

“Transferred Subsidiaries” means the subsidiaries of the Equity Sellers
identified as Transferred Subsidiaries in Section 16.01(a) of the Disclosure
Schedule and shall include Joint Ventures only for purposes of Section 4.02.

“Transition Services Agreement” means the Transition Services Agreement
containing the terms set forth on Exhibit G and in form and substance reasonably
acceptable to the parties hereto

“UK Assets” means the assets to be transferred by ArvinMeritor A&ET Limited
hereunder, other than such assets as may be located in Turkey.

“UK Business” means the business conducted by UK Seller with the UK Assets.

“UK Properties” means the real property interests to be transferred by
ArvinMeritor A&ET Limited hereunder, other than such assets as may be located in
Turkey.

“UK Purchaser” means Purchaser or, if Purchaser has designated another Person to
acquire from UK Seller the UK Assets being transferred hereunder, such other
Person.

“UK Seller” means ArvinMeritor A&ET Limited.

“United States real property interest” has the meaning provided to such term for
purposes of Sections 897 and 1445 of the Code and the Treasury Regulations
thereunder.

“VAT” means value added tax.

“VATA” means the Value Added Tax Act 1994.

“WARN Act” has the meaning ascribed to it in Section 9.07.

“WARN Liabilities” has the meaning ascribed to it in Section 9.07.

“Warranty Obligations” means all Liabilities under any express or implied
warranty, and all demands or requests under any claim letter, demand letter,
offer of commercial settlement, or similar action or notice with respect to the
repair, replacement or return, or any refund or return of the purchase price (or
any portion thereof), in respect of any of the products or services,
manufactured, assembled, sold, distributed or performed by the Business. For the
avoidance of doubt, Warranty Obligations shall not include Recall Obligations or
Product Liability Obligations.

“Working Capital” means the difference (which may be a positive or negative
number) between (i) the Current Assets and (ii) the Current Liabilities.

“Working Capital Adjustments” means the adjustments to Working Capital described
on Exhibit H.

Unless the context of this Agreement otherwise requires, (i) words of any gender
include each other gender; (ii) words using the singular or plural number also
include the plural or singular number, respectively; (iii) the terms “hereof,”
“herein,” “hereby” and derivative or similar words refer to this entire
Agreement; (iv) the terms “Article” or “Section” refer to the specified Article
or Section of this Agreement; (v) the term “other party” refers to the Sellers,
on the one hand, and Purchaser, on the other; and (vi) the phrase “including”
shall mean “including without limitation.” All accounting terms used herein and
not expressly defined herein shall have the meanings given to them under GAAP.

ARTICLE XVII

MISCELLANEOUS

17.01               Notices. All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt or by facsimile transmission
against facsimile confirmation or mailed in the United States by prepaid first
class certified mail, return receipt requested, or mailed by overnight courier
prepaid, to the parties at the following addresses or facsimile numbers:

 

 

1-NY/2171027.1

86

 


--------------------------------------------------------------------------------



 

 

If to Purchaser, to:

ET Cayman Holdings Limited

c/o One Equity Partners II L.P.

320 Park Avenue

18th Floor

New York, NY 10022

Facsimile No:

Attn:

and to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Facsimile No: (212) 309-6273

Attn:

Ira White, Esq.

Brian C. Miner, Esq.

If to the Sellers, to:

c/o ArvinMeritor, Inc.

2135 West Maple

Troy, Michigan 48084-7186

Facsimile No.: (248) 435-2943

Attn: General Counsel

and an additional copy to (but which shall not constitute notice to Sellers):

Miller, Canfield, Paddock and Stone, PLC

840 West Long Lake Road

Troy, Michigan 48098-6358

Facsimile No: (248) 879-2001

Attn: Thomas G. Appleman, Esq.

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon receipt of facsimile
confirmation, (iii) if delivered by mail in the manner described above to the
address as provided in this Section, be deemed given on the earlier of the third
Business Day following mailing within the United States or upon receipt and (iv)
if delivered by overnight courier to the address as provided for in this
Section, be deemed given on the earlier of the first Business Day following the
date sent by such overnight courier or upon receipt (in each case regardless of
whether such notice, request or other communication is received by any other
Person to whom a copy of such notice is to be delivered pursuant to this
Section). Any party from time to time may change its address, facsimile number
or other information for the

 

1-NY/2171027.1

87

 


--------------------------------------------------------------------------------



 

purpose of notices to that party by giving notice specifying such change to the
other party hereto in accordance with the terms of this Section 17.01.

17.02               Bulk Sales Act. The parties hereby waive compliance with the
bulk sales act or comparable statutory provisions of each applicable
jurisdiction in connection with the sale of the Business Assets hereunder.

17.03               Entire Agreement. This Agreement and the Operative
Agreements supersede all prior discussions, representations, warranties,
understandings and agreements between the parties and their respective
Affiliates with respect to the subject matter hereof and thereof and contain the
sole and entire agreement between the parties hereto with respect to the subject
matter hereof and thereof.

17.04               Expenses. Except as otherwise expressly provided in this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party will pay its own costs and expenses incurred in connection with the
negotiation, execution and closing of this Agreement, the Operative Agreements
and the transactions contemplated hereby and thereby.

17.05               Public Announcements. At all times at or before the Closing,
except as contemplated by this Agreement, none of the parties hereto will issue
or make any reports, statements or releases to the public or generally to the
employees, customers, suppliers or other Persons to whom any Business Subsidiary
or any Seller sells goods or provides services in connection with the Business
or with whom any Business Subsidiary or any Seller otherwise has significant
business relationships in connection with the Business with respect to this
Agreement or the transactions contemplated hereby without the consent of the
other parties hereto, which consent shall not be unreasonably withheld. If any
party hereto is unable to obtain the approval of its public report, statement or
release from the other party and such report, statement or release is, in the
good faith judgment of such party, required by Law or the rules of any stock
exchange upon which such parties’ or an Affiliate of such party’s securities are
listed, in order to discharge such party’s disclosure obligations, then such
party may make or issue the legally required report, statement or release and
promptly furnish the other party with a copy thereof. The Sellers and Purchaser
will also obtain the other’s prior approval of any press release to be issued
immediately following the Closing announcing the consummation of the
transactions contemplated by this Agreement.

17.06               Specific Performance. The parties hereto each agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by them in accordance with the terms hereof and
that each party shall be entitled to specific performance of the terms hereof.

17.07               Waiver. Any term or condition of this Agreement may be
waived at any time by the party that is entitled to the benefit thereof, but no
such waiver shall be effective unless set forth in a written instrument duly
executed by or on behalf of the party waiving such term or condition. No waiver
by any party of any term or condition of this Agreement, in any one or more
instances, shall be deemed to be or construed as a waiver of the same or any
other term or condition of this Agreement on any future occasion.

17.08               Amendment. This Agreement may be amended, supplemented or
modified only by a written instrument duly executed by or on behalf of Purchaser
and ARM.

17.09               Third Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights, and this Agreement does not
confer any such rights, upon any other Person other than any Person entitled to
indemnity under Article XII or XIV.

17.10               No Assignment; Binding Effect. Neither this Agreement nor
any right, interest or obligation hereunder may be assigned (by operation of law
or otherwise) by any party without the prior written consent of the other party
and any attempt to do so will be void. Notwithstanding the foregoing, without
the consent of the other party, (a) any Seller or Purchaser may assign this
Agreement or any rights herein in whole or in part to any of their respective
Affiliates, and (b) any Seller or Purchaser may assign this Agreement or any
rights herein to an entity which has succeeded to all or substantially all of
the assets or business of the Seller or Purchaser (regardless of the form of the
transaction). Notwithstanding the first sentence of this Section, without the
prior written consent of Sellers, Purchasers may assign their rights under this
Agreement as collateral security to one or more lenders that are providing debt
financing to Purchaser. No assignment will in any way affect the parties’
obligations or liabilities under this Agreement. Subject to the preceding
provisions of this Section, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties hereto and their respective
successors and assigns.

 

 

1-NY/2171027.1

88

 


--------------------------------------------------------------------------------



 

 

17.11               Headings. The headings used in this Agreement have been
inserted for convenience of reference only and do not define or limit the
provisions hereof.

17.12               Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future Law,
and if the rights or obligations of any party hereto under this Agreement will
not be materially and adversely affected thereby, (a) such provision will be
fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.

17.13               Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York, without
giving effect to any choice of law or conflict of law provision or rule (whether
of the State of New York or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of New York.

17.14               Consent to Jurisdiction and Service of Process. EACH PARTY
CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
COUNTY OF NEW YORK, STATE OF NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR
PROCEEDINGS RELATING TO THIS AGREEMENT OR THE OPERATIVE AGREEMENTS MAY BE
LITIGATED IN SUCH COURTS. EACH PARTY ACCEPTS FOR ITSELF AND IN CONNECTION WITH
ITS RESPECTIVE PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS. EACH PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
THE PARTY AT THE ADDRESS SPECIFIED IN THIS AGREEMENT; PROVIDED, THAT EACH PARTY
HERETO WHOSE ADDRESS SPECIFIED IN THIS AGREEMENT IS OUTSIDE OF THE UNITED STATES
HEREBY DESIGNATES, APPOINTS AND EMPOWERS EITHER (I) ARM (AT THE ADDRESS
SPECIFIED IN THIS AGREEMENT) IN THE CASE OF SELLERS OR (II) PURCHASER (AT THE
ADDRESS SPECIFIED IN THIS AGREEMENT) IN THE CASE OF PURCHASERS AND THE BUSINESS
SUBSIDIARIES), IN EACH CASE AS ITS TRUE AND LAWFUL AGENT FOR SERVICE OF PROCESS
TO RECEIVE AND ACCEPT ON ITS BEHALF SERVICE OF PROCESS IN ANY SUCH SUIT, ACTION
OR PROCEEDING BROUGHT IN ANY COURT LOCATED IN THE STATE OF NEW YORK. NOTHING
HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY OF ANY PARTY HERETO TO
SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES AND DOCUMENTS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER OR TO BRING ACTIONS,
SUITS OR PROCEEDINGS AGAINST ANY OF THE OTHER PARTIES HERETO IN SUCH OTHER
JURISDICTIONS, AND IN SUCH MANNER, AS MAY BE PERMITTED BY ANY APPLICABLE LAW.

17.15               Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OPERATIVE AGREEMENT. EACH
PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER
INTO THIS AGREEMENT, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO THIS
AGREEMENT AND THE OPERATIVE AGREEMENTS. EACH OF THE PARTIES WARRANTS AND
REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY TO REVIEW THIS JURY WAIVER WITH
LEGAL COUNSEL AND EACH KNOWINGLY AND VOLUNTARILY WAIVES IT JURY TRIAL RIGHTS.

17.16               Construction. The parties hereto agree that this Agreement
is the product of negotiation between sophisticated parties and individuals, all
of whom were represented by counsel, and each of whom had an opportunity to
participate in and did participate in, the drafting of each provision hereof.
Accordingly, ambiguities in this Agreement, if any, shall not be construed
strictly or in favor of or against any party hereto but rather shall be given a
fair and reasonable construction without regard to the rule of contra
proferentum.

17.17               Counterparts. This Agreement may be executed in any number
of counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Any signature page

 

1-NY/2171027.1

89

 


--------------------------------------------------------------------------------



 

delivered by a fax machine shall be binding to the same extent as an original
signature page, with regard to any agreement subject to the terms hereof or any
amendment thereto. Any party who delivers such a signature page agrees to later
deliver an original counterpart to any party that requires it.

17.18               Joint and Several Liability. Notwithstanding anything to the
contrary contained herein, any and all representations, warranties, covenants
and other agreements of each of the Sellers hereunder shall be deemed to be
joint and several among the Sellers and any and all representations, warranties,
covenants and other agreements of each of the Purchasers hereunder shall be
deemed to be joint and several among the Purchasers. ARM agrees to cause each
Seller to comply with the terms hereof and of each Operative Agreement to which
it is a party.

17.19               Further Assurances. Each of the parties shall execute any
documents and take such further actions as may be reasonably required to carry
out the provisions hereof and the transactions contemplated hereby or by any
Operative Agreement.

17.20               Limited Recourse. Notwithstanding anything in this
Agreement, any Operative Agreement or any other document, agreement or
instrument contemplated hereby or thereby to the contrary, the obligations of
Purchaser hereunder and under any Operative Agreement shall be without recourse
to any director, officer, stockholder, member, partner, Associate or Affiliate
of Purchaser or their respective directors, officers, stockholders, employees,
agents, stockholders, members or partners. Notwithstanding anything in this
Agreement, any Operative Agreement or any other document, agreement or
instrument contemplated hereby or thereby to the contrary, the obligations of
any Seller hereunder and under any Operative Agreement shall be without recourse
to any director, officer, stockholder, member, partner, Associate or Affiliate
of any Seller or their respective directors, officers, stockholders, employees,
agents, stockholders, members or partners, in each case other than to any
Seller.

17.21               Disclosure Schedules. Certain information in the Disclosure
Schedules may not be required to be disclosed pursuant to this Agreement. Any
such information is included solely for informational purposes, and the
inclusion of such information shall not be deemed to enlarge, enhance or
diminish any of the representations or warranties of Sellers in the Agreement or
otherwise alter in any way the terms of this Agreement. Neither the
specifications of any dollar amount in any representation, warranty or covenant
contained in this Agreement nor the inclusion of any specific item in the
Disclosure Schedules is intended to imply that such amount, or higher or lower
amounts, or the item so included or other items, are or are not material or
constitute or do not constitute a Business Material Adverse Effect or are or are
not in the Ordinary Course unless otherwise called for by any such Disclosure
Schedule, and no party shall use the fact of the setting forth of any such
amount or the inclusion of any such item in any dispute or controversy between
the parties as to whether any obligation, item or matter not described herein or
included in the Disclosure Schedules is or is not material or constitute or do
not constitute a Business Material Adverse Effect or are or are not Ordinary
Course for purposes of this Agreement except as otherwise called for by the
Disclosure Schedule.

17.22               Attorney Client Privilege. The Purchasers and the Business
Subsidiaries on the one hand, and the Sellers on the other hand, will not seek
to have any of the attorneys which represented any such person, disqualified
from representing them in connection with any dispute that may arise between any
of them in connection with this Agreement, any Operative Agreement or any of the
transactions or other documents contemplated hereby or thereby, provided however
that nothing contained in this Section 17.23 shall constitute a waiver of
attorney client privilege by any such Person with respect to services provided
by any such attorneys prior to the Closing.

17.23               No Recovery of Special Damages. Notwithstanding anything to
the contrary contained in this Agreement or otherwise, whether or not the
Closing shall occur, no party shall have any right or remedy to recover Special
Damages from any other party, under this Agreement or any of the Operative
Agreements or relating to any of the transactions contemplated by this Agreement
or any of the Operative Agreement, under any theory whatsoever (including of
contract, tort strict liability or a statutory cause of action, or otherwise),
even if the party has been advised of the possibility of such Damages, and each
party hereby irrevocably waives any right it may have to claim or recover any
such damages from any other party or any of its Affiliates; provided, however,
that a party shall have the right to receive Special Damages if Special Damages
are required to be paid to a third party in connection with a Third Party Claim.

17.24               Construction. The parties acknowledge and agree that terms
used in this Agreement that are not relevant for particular jurisdictions due to
different legal, governmental or business systems in the various jurisdictions
are intended to be used (and may be substituted with) terms suitable for such
other jurisdictions. For

 

1-NY/2171027.1

90

 


--------------------------------------------------------------------------------



 

example, the standard of “good and marketable fee simple title” in the case of
real property or “good and valid title” in the case of certain other types of
property as used in this Agreement may not be an appropriate or relevant term or
concept in certain jurisdictions and the parties intend in those cases that a
relevant term most closely related to the intended concept will be applicable in
those other jurisdictions.

[Signature Pages to Follow]



 

1-NY/2171027.1

91

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed as of the day and year first above written.

ARVINMERITOR, INC.

By: /s/ Rakesh Sachdev

Name: Rakesh Sachdev

Title: Senior Vice President, Strategy and

Corporate Development

ET CAYMAN HOLDINGS LIMITED

By: /s/ Lee Gardner

Name: Lee Gardner

Title:

Director

 

 

 

1-NY/2171027.1

92

 

 

 

Annex A

 

Foreign Transfer Documents

INTENTIONALLY OMITTED

 

 

DELIB:2817757.4\110425-00187

A-1

 

 

 


--------------------------------------------------------------------------------



 

Annex B

 

Foreign Representations and Warranties

 

 

 

Argentina

 

 

 

 

 

A.             Capital Contributions. No irrevocable or other contributions, nor
amounts or contributions pending capitalization in ArvinMeritor Argentina S.A.
by any person exist.

B.              Financial Statements. All financial statements have been
approved by the shareholders meeting and duly filed with the Public Registry of
Commerce.

C.              Personnel. All remunerations and social security contributions
of all of ArvinMeritor Argentina S.A.’s personnel, currently employed or who
were employed by ArvinMeritor Argentina S.A. before the date of the Closing,
payable as of the same date, have been duly recorded in the corresponding
accounting books of ArvinMeritor Argentina S.A.

 

 

China

 

 

 

 

 

Each Seller has paid and will pay promptly all sums payable under the relevant
Laws of the People’s Republic of China in respect of social security insurances.

 

Czech Republic

 

 

 

 

 

To the Knowledge of Sellers, ARVIN EXHAUST, s.r.o. has duly withheld and paid
all social security and health security contributions, as required by law, to
the relevant authorities, on all parts of the remuneration (including but not
limited to salary, fringe benefits, and other emoluments) granted to employees
of ARVIN EXHAUST, s.r.o., that has become due on or prior to the Completion
Date, and all deductions and retentions have been made as should have been made
under the applicable statutory provisions.

 

 

Germany

 

 

 

 

 

 

DELIB:2817757.4\110425-00187

B-1

 

 

 


--------------------------------------------------------------------------------



 

Annex B

 

Foreign Representations and Warranties

 

 

 

 

 

A.          No material changes have been applied for by Sellers with the
competent commercial registers with respect to the German Transferred
Subsidiaries and Secondary Subsidiaries which have not been registered as of
February 1, 2007.

B.           The Transferred Subsidiaries and the Secondary Subsidiaries did not
receive, apply for or were granted any state aids as defined by European Union
law during a period of five (5) years prior to the Closing Date exceeding the
amount of EUR [Threshold amount to be agreed] (“State Aids”). No Governmental
Authority has notified any German Transferred Subsidiary or Secondary Subsidiary
in writing that it is obliged to repay in full or in part any of the State Aids
received by it. To the Knowledge of Sellers. The terms and conditions of any
State Aid do not provide for, or permit, any revocation or cancellation (in
whole or in part) or any modification of the terms and conditions of any State
Aid as a result of the consummation of the transactions contemplated by this
Agreement.

C.           The Agreement to Ensure the Profitability and Secure the Future of
ArvinMeritor Emissions Technologies GmbH – Site Augsburg dated July 1, 2005 does
not prohibit operational notices of termination to employees of ArvinMeritor
Emissions Technologies GmbH at the Augsburg site beyond – if at all – September
30, 2008. No other agreement or arrangement exists that restricts the ability of
ArvinMeritor Emissions Technologies GmbH, ArvinMeritor A&ET GmbH or Novaferra
Eisen Abgastechnologie GmbH to implement any operational change
(Betriebsänderung) under sec. 111 German Works Constitution Act
(Betriebsverfassungsgesetz) or in any way determines or prejudices any term or
condition for the compensation or mitigation of any negative economic impact of
such operational change for any employee of ArvinMeritor Emissions Technologies
GmbH, ArvinMeritor A&ET GmbH or Novaferra Eisen Abgastechnologie GmbH who would
be affected by such operational change.

 

 

Hungary

 

 

 

 

 

A.          The real properties of ArvinMeritor Emissions Technologies Gyártó
Kft. (the “Company”) are used and have been used in compliance with the
agreements concluded with the local municipality.

B.           The representative registered by the court of registration is the
managing director of the Company and is the sole person entitled to generally
represent the Company and all authorizations to sign on behalf of the Company
have been issued by the managing director.

C.           There is no outstanding inventors’ remuneration in relation to any
service invention or employer-related invention payable by the Sellers or any
Business Subsidiary under Act No. XXXIII of 1995 of Hungary.

D.          The data of the Company shown in the Hungarian Company Register are
true, complete, up-to-date, and there are no modifications pending and/or not
submitted to the court of registration, other than, if applicable, the extension
of the managing director’s appointment (or, as the case may be, appointment of a
new managing director) according to Annex D - Hungary.

E.           The Company is not the obligor of any has no Indebtedness other
than Permitted Indebtedness and Indebtedness which will be extinguished on or
prior to Closing according to Section 6.14 of the main part of this Agreement.

F.           In the past six years the average annual number of the full-time
employees of the Company exceeded 200.

 

 

Mexico

 

 

 

 

 

 

To the knowledge of Sellers, there are no complaints, actions or proceedings,
inquiries, audits, reviews or investigations pending or, to the knowledge of
Sellers, threatened by or on behalf of (1) the National Workers’ Housing Fund
Institute (Instituto del Fondo Nacional de la Vivienda para los Trabajadores),
pursuant to the Mexican Federal Labor Law (Ley Federal del Trabajo) or the
National Housing Fund Law (Ley del Instituto del Fondo Nacional de la Vivienda
para los Trabajadores); (2) the Mexican Social Security Institute (Instituto
Mexicano del Seguro Social) or the Social Security Law (Ley del Seguro Social)
against ArvinMeritor Mexicana, S.A. de C.V.; or (3) any Governmental Authority
which has, has had or is reasonably expected to have, individually or in the
aggregate, the effect of materially impairing or delaying any of Sellers ability
to perform their respective obligations under this Agreement.

 

 

Netherlands

 

 

 

 

 

 

DELIB:2817757.4\110425-00187

B-2

 

 

 


--------------------------------------------------------------------------------



 

Annex B

 

Foreign Representations and Warranties

 

 

 

 

 

ArvinMeritor ET B.V. is not a real estate investment company within the meaning
of Section 4 of the Legal Transfer Taxes Act (Wet op belastingen van
rechtsverkeer).

 

South Africa

 

 

 

 

 

 

The Subsidiaries subject to South African Laws have completed and submitted
their employment equity plans to the authorities and are in material compliance
with the plans.

 

 

Thailand

 

To be determined by the parties cooperatively.

 

 

DELIB:2817757.4\110425-00187

B-3

 

 

 


--------------------------------------------------------------------------------



 

Annex C

 

Foreign Covenants and Agreements

 

 

 

China

 

 

 

 

 

Pursuant to and in accordance with the provisions of Section 8.08:

A.          The board of directors of each of ArvinMeritor Light Vehicle Systems
Parts (Shanghai) Co. Ltd., ArvinMeritor Light Vehicle Systems (Shanghai) Co.
Ltd., ArvinMeritor Light Vehicle Systems (Chongqing) Co. Ltd. (“Chongqing Co”),
and ArvinMeritor Light Vehicle Systems (Yantai) Co. Ltd. shall have passed a
resolution resolving unanimously to approve (a) the transfer of 100% equity
interest of such entity to the applicable Purchaser (in the case of Chongqing
Co, transfer of 60% equity interest), (b) the Amended Articles of Association
showing the applicable Purchaser as new equity holder holding 100% of the equity
interest (in the case of Chongqing Co, holding 60% of the equity interest), and
(c) in the case of Chongqing Co, the Amended Joint Venture Agreement showing the
Purchaser as new equity holder holding 60% of the equity interest, and an
original copy of such resolution signed by all the current directors of such
entity shall have been delivered to the Purchaser;

B.           Each of the Equity Transfer Agreement, Amended Articles of
Association and Amended Joint Venture Agreement referred to in the China Section
of Annex B shall have been approved by the Relevant PRC Approval Authority, and
the original of the approval document issued by the Relevant PRC Approval
Authority and the original of the new Certificate of Approval issued by the
People’s Government of the province or city where the relevant entity is
registered (as the case may be), showing that the applicable Purchaser has
substituted the applicable Seller(s) as the sole foreign investor of each of
ArvinMeritor Light Vehicle Systems Parts (Shanghai) Co. Ltd., ArvinMeritor Light
Vehicle Systems (Shanghai) Co. Ltd., and ArvinMeritor Light Vehicle Systems
(Yantai) Co. Ltd. holding 100% of the registered capital of each such entity and
as one of the foreign investors of ArvinMeritor Light Vehicle Systems
(Chongqing) Co., Ltd holding 60% of the registered capital of such entity, shall
have been delivered to the Purchaser;

C.           The transfer of the equity interest in each of ArvinMeritor Light
Vehicle Systems Parts (Shanghai) Co. Ltd., ArvinMeritor Light Vehicle Systems
(Shanghai) Co. Ltd., ArvinMeritor Light Vehicle Systems (Chongqing) Co. Ltd.,
and ArvinMeritor Light Vehicle Systems (Yantai) Co. Ltd. by the applicable
Seller(s) to the applicable Purchaser, the change of each such entity’s
investor(s) from the applicable Seller(s) to the applicable Purchaser, and the
names of the new directors and new legal representative appointed by the
applicable Purchaser to the board of directors of each such entity, shall have
been reported to and registered with the local Branch of the State
Administration for Industry and Commerce, and an amended Business License shall
have been issued to each such entity to replace the current Business License of
each such entity; and

D.          The shareholders’ meeting of ArvinMeritor Light Vehicle Systems
(Yantai) Co. Ltd. shall have passed a resolution resolving unanimously to
approve the transfer of the equity interest of such entity to the applicable
Purchaser and the Amended Articles of Association showing the applicable
Purchaser as new equity holder holding 100% of the equity interest, and an
original copy of such resolution signed by all shareholders of such entity shall
have been delivered to the Purchaser.

“Relevant PRC Approval Authority” means the PRC Ministry of Commerce or
provincial or local government agency of the PRC duly authorized by the PRC
Ministry of Commerce to approve the relevant equity transfer.

 

 

 

 

DELIB:2817757.4\110425-00187

C-1

 

 

 


--------------------------------------------------------------------------------



 

Annex C

 

Foreign Covenants and Agreements

 

 

 

Canada

 

 

 

 

 

If any payment made by the applicable Asset Seller or the applicable Purchaser
pursuant to Article XIV of this Agreement is deemed by the ETA to include GST or
harmonized sales tax, or is deemed by any applicable provincial or territorial
legislation to include a similar value-added or multi-staged tax, the amount of
such payment shall be increased accordingly.

 

Czech Republic

 

 

 

 

 

Purchasers shall, following the Closing Date, take all requisite action to
consummate the following:

i)            Registration of new shareholder in the Commercial Registry;

ii)           Filing of the Amended Memorandum of Association with the Registry
Court; and

iii)         Filing of notice to Czech National Bank regarding change in direct
investment.

 

France

 

 

 

 

 

The Seller shall prior to the Closing Date provide a copy of the minutes of the
meeting of the works council and European works council, evidencing that said
consultations have been duly and validly carried out by ArvinMeritor A&ET,
pursuant to French law.

 

Mexico

 

 

 

 

 

A.          Within the five (5) Business Days of the Closing Date, or the terms
set forth in law, the applicable Purchaser will notify each of following of the
Mexican Employer Substitution Agreement:

i)            Mexican Social Security Institute (“IMSS”);

ii)           National Workers’ Housing Fund Institute (“INFONAVIT”);

iii)         Secretariat of Labor and Social Welfare (“STPS”);

iv)          Fund for Promoting and Guaranteeing Workers Consumption
(“FONACOT”), in the event Transferred Employees have credits contracted with
such Fund; and

v)           Conciliation and Arbitration Board

B.           On or promptly following the Closing, Arvin Mexicana and the
applicable Purchaser shall have jointly negotiated and/or notified to the labor
Union the employment substitution performed under the Mexican Employer
Substitution Agreement.

C. On or prior to the Closing Date, Purchaser shall deliver or Shall cause the
other applicable Purchaser to deliver a copy of the Maquila Program in Mexico.

 

 

Netherlands

 

 

 

 

 

 

DELIB:2817757.4\110425-00187

C-2

 

 

 


--------------------------------------------------------------------------------



 

Annex C

 

Foreign Covenants and Agreements

 

 

 

 

DELIB:2817757.4\110425-00187

C-3

 

 

 


--------------------------------------------------------------------------------



 

Annex C

 

Foreign Covenants and Agreements

 

 

 

 

 

A.          Pursuant to Sections 25 and/or 26 of the Dutch Works Council Act
(Wet op de ondernemingsraden), the Works Council of ArvinMeritor ET B.V (the
“Works Council”), is entitled to render advice in compliance with Sections 25
and/or 26 of the Dutch Works Council Act (the “Consultation Procedure”) with
respect to the implementation of this Agreement, as far as ArvinMeritor ET B.V.
or the transfer of shares in ArvinMeritor ET B.V. to the applicable Purchaser or
its Designee is concerned. The Consultation Procedure requires that the advice
of the Works Council must be sought at such a time that it can still
substantially influence the decision to be taken.

B.           Upon entering into this Agreement and with respect to the
implementation of this Agreement, as far as ArvinMeritor ET B.V. or the transfer
of shares in ArvinMeritor ET B.V. to the applicable Purchaser or its Designee is
concerned, ARM will cause ArvinMeritor ET B.V. to promptly (i) instigate the
Consultation Procedure, and (ii) consult and inform the trade unions involved
and inform the secretarial department of the Social Economic Council, in
accordance with the 2000 Merger Code (SER-fusiegedragsregels 2000).

C.           Prior to Closing, ARM will cause Arvin International Holland B.V.
to become a Seller under this Agreement pursuant to §10.14 of this
Agreement, but only after (a) (i) receiving advice from Works Council or
authorization by the Enterprise Section of the Amsterdam Court of Appeal
(Ondernemingskamer) to enter into this Agreement, as far as ArvinMeritor ET B.V.
or the transfer of shares in ArvinMeritor ET B.V. to the applicable Purchaser or
its Designee is concerned, and (ii) such advice or authorization is deemed to be
acceptable to both Seller and Purchaser, or (b) the waiting period of one month
has lapsed after the Works Council was notified in writing of the decision to
enter into this Agreement, and during this period the Works Council did not file
an appeal with the Enterprise Section of the Amsterdam Court of Appeal.

D.          Additional Dutch tax indemnity:

i)            Seller Tax Indemnifying Party shall indemnify each Purchaser Tax
Indemnified Party against any and all liabilities, costs, expensed (including,
without limitation, reasonable expenses of investigation and reasonable
attorneys’ fees and expenses), losses, damages, assessments, settlements or
judgments arising out of or incident to (including costs incurred in the good
faith contest of the imposition, assessment or assertion of):

(a)          all Taxes of ArvinMeritor ET B.V., which are primarily the
liability of Arvin International Holland B.V., for which ArvinMeritor ET B.V. is
liable as a result of Arvin International Holland B.V. failing to discharge such
Taxes pursuant to Sections 39 and/or 43 of the Tax Collection Act 1990
(Invorderingswet 1990); and

(b)         all Taxes of Arvin International Holland B.V. to the extent such
Taxes are offset against a right of ArvinMeritor ET B.V. to a refund or
repayment in respect of Tax pursuant to Section 24 of the Tax Collection Act
1990 (Invorderingswet 1990).

E.           Other Dutch tax provisions:

i)            Sellers and Purchasers acknowledge that ArvinMeritor ET B.V. shall
be separated from the fiscal unity (fiscale eenheid) for Dutch corporate income
tax purposes and VAT purposes with Arvin International Holland B.V. (the “Dutch
Fiscal Unity”) as from the Closing Date. As soon as reasonable practicable
following, but no later than 30 days after, the Closing Date, ARM shall prepare
or cause to be prepared and delivered to Purchaser or its Designee (a) an
opening balance sheet for Dutch corporate income tax purposes of ArvinMeritor ET
B.V. as from the Closing Date and (b) explanatory notes thereto.

ii)           ArvinMeritor ET B.V. and Arvin International Holland B.V. shall
jointly file a request to allocate loss carry forwards of the fiscal unity, to
the extent possible, to ArvinMeritor ET B.V. in accordance with Section 15af of
the 1969 Corporate Income Tax Act (Wet op de vennootschapsbelasting 1969).

 

 

 

DELIB:2817757.4\110425-00187

C-4

 

 

 


--------------------------------------------------------------------------------



Annex D

 

Foreign Conditions

 

 

 

Hungary

 

 

 

 

 

The loan advanced by HVB Bank (Hungary) to the Company is repaid and all bank
guarantee agreements with any banks are terminated (with the exception of the
guarantee agreement relating to the provision of the bank guarantee to secure
potential liabilities of the Company regarding the subsidy advanced through/by
the Hungarian Development Bank) and all respective bank guarantees issued on
behalf of and/or upon request of the Company are returned to the respective
issuer bank (with the exception of aforementioned guarantee regarding the
subsidy advanced through/by the Hungarian Development Bank).

 

India

 

 

 

 

 

In relation to Arvin Exhaust India Pvt. Ltd., the following requirements are
conditions to the Purchase Agreement:

(i)           Obtaining a certificate of accountant in respect of fair value of
shares as per the guidelines issued by the Reserve Bank of India.

 

South Africa

 

 

 

 

 

The preference shares held by ArvinMeritor Investments SA (Proprietary) Limited
in the share capital of ArvinMeritor Emissions Technologies SA (Proprietary)
Limited shall have been redeemed.

 

 

 

DELIB:2817757.4\110425-00187

D-1

 

 

 

 

 